EXHIBIT M
                                                                                             Item #1004365415
                                                                                           Model #DF-5909-WH




                       USE AND CARE GUIDE

                             MOTION SECURITY LIGHT




                                    Questions, problems, missing parts?
                         Before returning to the store, call Defiant Customer Service
                      8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                                                   1-866-308-3976

                                                  HOMEDEPOT.COM




                                                     THANK YOU
We appreciate the trust and confidence you have placed in Defiant through the purchase of this motion security light.
We strive to continually create quality products designed to enhance your home. Visit us online to see our full line of
               products available for your home improvement needs. Thank you for choosing Defiant!
                                         Ex. M - Page 1 of 104
Table of Contents
Table of Contents.......................................2             Tools Required........................................3
Safety Information.....................................2              Hardware Included..................................4
Warranty....................................................2         Package Contents...................................4
  5-Year Limited Warranty.........................2                 Installation.................................................5
Pre-Installation..........................................3         Operation...................................................8
  Planning Installation...............................3             Care and Cleaning...................................11
  Specifications.........................................3          Troubleshooting.......................................11

Safety Information
PRECAUTIONS                                                                    WARNING: Turn the power off at the circuit breaker or
                                                                               fuse. Place tape over the circuit breaker switch and verify
□□ Please read and understand this entire manual                               power is off at the light fixture.
   before attempting to assemble, install, or operate
   this light fixture.                                                         CAUTION: To avoid water damage and the risk of
                                                                               electrical shock, the motion sensor controls must be facing
□□ This light fixture requires a 120-Volt AC power                             the ground when the installation is complete.
   source.
□□ Some codes require installation by a qualified                              CAUTION: Burn hazard. Allow the light fixture to cool
   electrician.                                                                before touching.

□□ This light fixture must be properly grounded.
                                                                     NOTICE: Do not connect this light fixture to a dimmer switch or
□□ This light fixture should be installed outdoors to a              timer.
   wall or eave.
□□ The light fixture should be mounted approximately
   8 ft. (2.4 m) above the ground. If the light fixture
   is mounted higher than recommended, aiming the
   sensor down will reduce the coverage area.

Warranty
5-YEAR LIMITED WARRANTY
WHAT IS COVERED
This product is guaranteed to be free of factory defective parts and workmanship for a period of 5 years from date
of purchase. Purchase receipt is required for all warranty claims.

WHAT IS NOT COVERED
This guarantee does not include repair service, adjustment and calibration due to misuse, abuse or negligence, or
LEDs. Any damage to the light fixture resulting from the use of chemicals or a pressure washer machine are not
covered by this warranty. Unauthorized service or modification of the product or of any furnished component will
void this warranty in its entirety. This warranty does not include reimbursement for inconvenience, installation,
setup time, loss of use, unauthorized service, or return shipping charges. This warranty is not extended to other
equipment and components that a customer uses in conjunction with this product.
No service parts available for this product.
Contact the Customer Service Team at 1-866-308-3976 or visit www.homedepot.com.




                                                                2

                                             Ex. M - Page 2 of 104
Pre-Installation
PLANNING INSTALLATION
Before installing the light fixture, ensure that all parts are present. Compare parts with the Hardware Included and
Package Contents sections. If any part is missing or damaged, do not attempt to assemble, install, or operate this
light fixture.
Estimated installation time: 30 minutes

SPECIFICATIONS
Range                                     Up to 50 ft. (15.2 m) (Varies with surrounding temperature)
Sensing angle                             Up to 270°
Electrical load - LED                     33 Watts
LED lumens                                2000
LED color temperature                     3000K (warm white)
Power requirements                        120 VAC, 60 Hz
Operating modes                           Test (day and night), Motion activated (night only), Manual (night only)
Time delay (motion)                       5 or 20 minutes (night only)
DualBrite timer (night only)              Off, 5 hours, dusk-to-dawn

TOOLS REQUIRED



                 Phillips                              1/8 in. Flathead                        Wire strippers/
                 screwdriver                           screwdriver                             cutters




                                                                                               Silicone
                 Circuit tester                        Work gloves
                                                                                               sealant




                 Ladder                                                   Safety goggles




                                                           3                                        HOMEDEPOT.COM
		                                                             Please contact 1-866-308-3976 for further assistance.
                                          Ex. M - Page 3 of 104
Pre-Installation (continued)
HARDWARE INCLUDED
         NOTE: Hardware shown to actual size.




                      AA                                          BB                          CC



  Part         Description                                             Quantity
  AA           Clear rubber gasket (pre-installed)                        2
  BB           #8 Mounting plate screw (pre-installed)                    2
  CC           #10 Mounting plate screw                                   2


PACKAGE CONTENTS
                                                                                      E

                                            A
 BB




                                                              B
                                                D                                         C
AA


                Part        Description                                       Quantity
                  A         Light panel                                           2
                  B         Canopy                                                1
                  C         Motion sensor                                         1
                  D         Mounting plate                                        1
                  E         Heat sink                                             2




                                                          4

                                                Ex. M - Page 4 of 104
Installation

1 Determining
  location
              the mounting

          NOTE: The light fixture should be mounted approximately
          8 ft. (2.4 m) above the ground. If the light fixture is
          mounted higher than recommended, aiming the sensor
          down will reduce the coverage area.

                                                                                 Wall Mount
  □□ Determine the mounting location – wall or eave
     mount.
  □□ Position the light panels (A) in the general                                                          Eave Mount
                                                                                A              C
     direction of the desired light coverage.
  □□ If needed, rotate the motion sensor (C) so the
     controls face the ground after installation.




Wiring the mounting plate                                                    If the house wiring is solid copper wire, proceed with
                                                                             step 2. If the house wiring is stranded copper wire,
IMPORTANT: Push-in terminals not for reuse.                                  proceed to step 3.
To remove the wires from the mounting plate connector, twist the wires
back and forth as the wires are being pulled from the mounting plate.




2 Connecting
  wire
             solid copper house
                                                                                                                                      D
          WARNING: Turn the power off at the circuit breaker or
                                                                                                 5/8"
                                                                                                                                      1
          fuse. Place tape over the circuit breaker switch and verify
          power is off at the light fixture.


IMPORTANT: This mounting plate is designed for solid-core 14
or 12 AWG wire. If the house wiring is stranded wire, see step 3,
Connecting stranded house wire below.
                                                                                                                                      D
          NOTE: If necessary, strip 5/8 in. of insulation from
          junction box wires. Use the wire length measuring guide
          on the back of the mounting plate to ensure the correct
          wire length.


  □□ Remove the existing light fixture.
  □□ Insert the junction box wires (1) into the side of
     the terminal block on the back of the mounting
     plate (D).
     □□ Insert the white wire from the junction box
                                                                                             1
          into the terminal marked “N”.
        □□ Insert the black wire from the junction box
           into the terminal marked “L”.
        □□ Insert the bare or green ground wire from
           the junction box into the terminal marked
           “G”.
  □□ Proceed to step 4, page 7.
                                                                         5                                          HOMEDEPOT.COM
		                                                                             Please contact 1-866-308-3976 for further assistance.
                                                   Ex. M - Page 5 of 104
Installation (continued)

3 Connecting
  house wire
             stranded copper                                                □□ Insert the pigtail wires into the side of the
                                                                               terminal block on the back of the mounting
                                                                               plate (D).
          WARNING: Turn the power off at the circuit breaker or                □□ Insert the white pigtail wire into the
          fuse. Place tape over the circuit breaker switch and verify
          power is off at the light fixture.
                                                                                    terminal marked “N”.
                                                                                □□ Insert the black pigtail wire into the
IMPORTANT: Use only NM-B 14/2 or 12/2 wire for the pigtail. The                    terminal marked “L”.
pigtail wire size must match the existing house wiring (14 AWG or
12 AWG). Color match the solid-core wire and the house wire when                □□ Insert the bare or green ground pigtail
connecting together.                                                               wire into the terminal marked “G”.

If the house wiring is stranded wire instead of solid-
core copper wire, a pigtail using solid-core wire (2) will                                                                     D
be required (not included). Follow these instructions
to connect the mounting plate (D) using the pigtail
                                                                                           5/8"
                                                                                                                               1
method.
  □□ Cut 4 to 6 inches of NM-B wire (2) to match the
     existing house wire (14 AWG or 12 AWG).
  □□ If necessary, strip 5/8 in. of insulation from
     junction box wires (1).
                                                                                                                               D
  □□ Strip 5/8 in. of insulation from one end of the
     solid-core wire (2).
  □□ Attach the two wires together using a wire
     nut (3 - not included). Ensure the solid-core
     wire insulation matches the junction box wire.
  □□ Repeat for the remaining two wires.
  □□ To attach the solid-core pigtail to the mounting
     plate (D), strip 5/8 in. of insulation from the
     other end of the solid-core wire. Use the wire                                   1
     length measuring guide on the back of the                                                3          2
     mounting plate (D) to ensure the correct wire
     length.




                                                                        6

                                                   Ex. M - Page 6 of 104
Installation (continued)

4 Installing the mounting plate
  □□ Place the mounting plate (D) against the
     junction box.                                                                                                          D
  □□ Tighten the two mounting screws (BB) securely
     to the junction box. If necessary, use the
     screws that were removed from the existing
     light fixture. Do not overtighten.
  □□ Firmly pull on the mounting plate (D) to ensure
     it is securely attached to the junction box.
IMPORTANT: Use the larger mounting plate screws if the pre-
installed screws are too small for the junction box holes.
• Unscrew the mounting plate screws from the mounting plate                                                         BB
    using a screwdriver.
• Remove the rubber gaskets from the mounting plate screws.
• Place the rubber gaskets on the larger mounting plate screws and
    screw the screws into the mounting plate using a screwdriver.




5 Mounting the light fixture                                              D


NOTICE: The light fixture must securely snap onto the mounting
plate completely for the locking handle to close.

                                                                              4
During the installation, DO NOT press against the
light panels (A) or the heat sinks (E). Move the light
panels (A) apart and apply pressure directly to the light
fixture housing.
                                                                                                                E
  □□ Pull up on the locking handle (4) to unlock.
  □□ Align the back of the light fixture with the
     mounting plate (D).
  □□ Firmly press the center of the light fixture
     housing to securely snap the light fixture onto
     the mounting plate (D). The light fixture must be                                    A
     fully seated onto the mounting plate (D) all the
     way around.


6 Locking the light fixture                                                              D

  □□ Rotate the light fixture to the desired position.
  □□ Press down on the locking handle (4)
     completely to secure the light fixture to the                            4
     mounting plate (D).
NOTICE: Gently pull on the light fixture to ensure it is securely
connected to the mounting plate.




                                                                     7                                      HOMEDEPOT.COM
		                                                                       Please contact 1-866-308-3976 for further assistance.
                                                    Ex. M - Page 7 of 104
Installation (continued)

7 Caulking
  fixture
           around the light
                                                                                                                                                  D
        CAUTION: Failure to completely caulk around the light
        fixture’s mounting plate could result in water seepage into
        the junction box.


  □□ Caulk around the mounting plate (D) and
     mounting surface with silicone sealant (not
     included).

Operation

1 Adjusting the light panels
        CAUTION: Heat sinks can be warm to the touch. Turn
        light fixture off for 5 minutes before touching heat sinks.

                                                                              A
  □□ Turn the power on at the circuit breaker or
     fuse and turn on the wall switch. The motion                                                                                                     C
     sensor (C) will need to completely warm up (60
     seconds) before beginning the setup process.
  □□ If needed, gently grasp the top and bottom of
     the light panels (A) and tilt them up or down or
     side to side to adjust the light coverage area.


2 Rotating
  downward
           the sensor controls

This motion sensor (C) has a built-in detection system
to help ensure the sensor (C) is adjusted correctly. If                                                                                               DUALBRITE                   SENS                  ON TIME




the motion sensor (C) is angled incorrectly, all of the
                                                                                                                                                                                               20 MIN

                                                                                                                                                                                                        5 MIN
                                                                                                                                                                           HIGH




                                                                                                                                                                                                                TEST
                                                                                                                                                                                         LOW
                                                                                                                                                                                   MED
                                                                                                                                                          D2D



                                                                                                                                                                     OFF
                                                                                                                                                                5H




control lights on the bottom of the sensor (C) will come                  A
on and the light panels (A) will turn off. The light will
stay off until the motion sensor (C) has been adjusted                        C
correctly.
  □□ Rotate the motion sensor (C) so the controls
     face toward the ground.                                                      DUALBRITE                  SENS                  ON TIME
                                                                                                                          20 MIN

                                                                                                                                   5 MIN
                                                                                                      HIGH




                                                                                                                                           TEST
                                                                                                                    LOW
                                                                                                              MED
                                                                                     D2D



                                                                                                OFF
                                                                                           5H




        NOTE: If the motion sensor is NOT positioned correctly, all
        of the control lights will be glowing (shown).




                                                                      8

                                                  Ex. M - Page 8 of 104
Operation (continued)

3 Setting the sensor for testing                                                                                  DUALBRITE                              SENS                                         ON TIME




                                                                                                                                                                                      20 MIN

                                                                                                                                                                                                      5 MIN
                                                                                                                                                 HIGH




                                                                                                                                                                                                               TEST
                                                                                                                                                                        LOW
                                                                                                                                                                MED
                                                                                                                         D2D



                                                                                                                                       OFF
                                                                                                                                5H
        NOTE: When the “ON-TIME” is set to the “TEST” position,
        the light fixture will operate during the day or night. The
        light will stay on for 5 seconds after all motion is stopped.


Press the button next to each setting until the light
next to the desired setting begins to flash. Stop
pressing the button and the light will stop flashing                                       C                                    DUALBRITE                       SENS                   ON TIME


momentarily.




                                                                                                                                                                             20 MIN

                                                                                                                                                                                      5 MIN
                                                                                                                                                         HIGH




                                                                                                                                                                                               TEST
                                                                                                                                                                       LOW
                                                                                                                                                                 MED
                                                                                                                                      D2D



                                                                                                                                                 OFF
                                                                                                                                            5H
  □□ Press the “ON-TIME” button until the “TEST”
     light flashes.
  □□ Press the “SENS” button until the “Low” light
     flashes.
  □□ Ensure the “DUALBRITE” feature is set to the
     “OFF” position.
  □□ The above settings will be used for step 4
     (Adjusting the Motion Sensor Detection Zone).



4     Adjusting the motion sensor
      detection zone
  □□ Perform a “walk test”: walk in an arc across
     the front of the motion sensor (C).
  □□ Watch the light. The light will come on when
     motion has been detected.
  □□ Stop, wait for the light to turn off, and then
     begin walking again.
  □□ Continue this process to determine if the
                                                                                                                                                                   C
     motion sensor (C) is aimed toward the desired
     area.
  □□ If needed, gently grasp the motion sensor (C)
     and move it from side to side or up and down
     to adjust the detection zone.


5 Adjusting the ON-TIME                          DUALBRITE                   SENS DUALBRITE
                                                                                         ON TIME                         SENS DUALBRITE
                                                                                                                                     ON TIME                                   SENS                                     ON TIME
                                                                                          20 MIN




                                                                                                                                        20 MIN




                                                                                                                                                                                                              20 MIN
                                                                                                   5 MIN




                                                                                                                                                 5 MIN




                                                                                                                                                                                                                       5 MIN
                                                                      HIGH




                                                                                                                  HIGH




                                                                                                                                                                        HIGH
                                                                                                           TEST




                                                                                                                                                            TEST




                                                                                                                                                                                                                               TEST
                                                                                    LOW




                                                                                                                                LOW




                                                                                                                                                                                                 LOW
                                                                              MED




                                                                                                                          MED




                                                                                                                                                                                      MED
                                                     D2D




                                                                                          D2D




                                                                                                                                        D2D
                                                                OFF




                                                                                                           OFF




                                                                                                                                                            OFF
                                                           5H




                                                                                                   5H




                                                                                                                                                 5H




        NOTE: When the “ON-TIME” button is set to the 5 or 20
        minute position, the light will only come on during the
        night. The “ON-TIME” button determines the amount of
        time the light will stay on full bright after all motion has
        stopped.
                                                                                                           TEST                                  5 Minutes                                                             20 Minutes
  □□ Press the “ON-TIME” button until the desired
     time light flashes (5 or 20 minutes).




                                                                                    9                                                                                                                          HOMEDEPOT.COM
		                                                                                            Please contact 1-866-308-3976 for further assistance.
                                                   Ex. M - Page 9 of 104
Operation (continued)

6 Adjusting the SENS                                                   DUALBRITE                  SENS DUALBRITE
                                                                                                              ON TIME                         SENS DUALBRITE
                                                                                                                                                          ON TIME                              SENS                       ON TIME




                                                                                                               20 MIN




                                                                                                                                                                20 MIN




                                                                                                                                                                                                                 20 MIN
                                                                                                                        5 MIN




                                                                                                                                                                         5 MIN




                                                                                                                                                                                                                          5 MIN
                                                                                           HIGH




                                                                                                                                       HIGH




                                                                                                                                                                                        HIGH
                                                                                                                                TEST




                                                                                                                                                                                 TEST




                                                                                                                                                                                                                                  TEST
                                                                                                         LOW




                                                                                                                                                        LOW




                                                                                                                                                                                                         LOW
                                                                                                   MED




                                                                                                                                               MED




                                                                                                                                                                                                MED
                                                                          D2D




                                                                                                               D2D




                                                                                                                                                                D2D
                                                                                     OFF




                                                                                                                                OFF




                                                                                                                                                                                 OFF
                                                                                5H




                                                                                                                        5H




                                                                                                                                                                         5H
  □□ Press the “SENS” button until the desired
     sensitivity light flashes (“Low”, “Med”, “High”).
        NOTE: The motion sensor is more sensitive to motion
        moving across the front of the sensor. The motion sensor is
        less sensitive to motion moving directly toward the sensor.                               LOW                                  MEDIUM                                              HIGH

        NOTE: The higher the “SENS” setting (sensitivity), the
        greater the possibility of false triggering. To reduce false
        triggering, press the “SENS” button until the “Low” light
        flashes.




7 Adjusting
  setting
            the DUALBRITE                                                             □□ Press the “DUALBRITE” button until the desired
                                                                                         light flashes (OFF, 5 hours, or D2D (dusk-to-
                                                                                         dawn; sunset to sunrise).
        NOTE: Switching this setting to “OFF” will not affect the
                                                                                            DUALBRITE                           SENS DUALBRITE
                                                                                                                                            ON TIME                              SENS DUALBRITE
                                                                                                                                                                                             ON TIME                              SENS
        motion detection (ON-TIME) setting or the daylight sensor
        (photocell).




                                                                                                                                               20 MIN




                                                                                                                                                                                                D2DMIN
                                                                                                                                                        5HMIN




                                                                                                                                                                                                         5 MIN
                                                                                                                        HIGH




                                                                                                                                                                         HIGH




                                                                                                                                                                                                                           HIGH
                                                                                                                                                                TEST




                                                                                                                                                                                                                 TEST
                                                                                                                                       LOW




                                                                                                                                                                                        LOW




                                                                                                                                                                                                                                         LOW
                                                                                                                                 MED




                                                                                                                                                                                  MED




                                                                                                                                                                                                                                   MED
                                                                                                   D2D




                                                                                                                                               D2D
                                                                                                               OFF




                                                                                                                                                                OFF




                                                                                                                                                                                                                 OFF
                                                                                                         5H




                                                                                                                                                                                                         5H
                                                                                                                                                                                                20
                                                                                                                                                        5
The “DUALBRITE” button determines the amount
of time the lights stay on at an accent level after
sundown when no motion has been detected. When
motion is detected, the lights will turn on full bright
for the duration of the selected “ON-TIME” setting. The                               OFF 5 HOURS D2D
light will return to the accent level for the duration of                            			 (Dusk-to-Dawn)
the selected “DUALBRITE” time.


8 Using manual mode                                                                                 NOTE: If the power to the light fixture is off for more than
                                                                                                    5 seconds, allow the motion sensor to warm up prior to
                                                                                                    switching to manual mode.

        NOTE: In order to use manual mode, the light fixture must
        be wired through a wall switch.
                                                                                           OFF                             ON                                   OFF                                 ON
        NOTE: Manual mode overrides the motion sensor so the
        light will shine full bright without motion being detected.
        This feature only works at night and only for one night at a
        time. The motion sensor will reset to motion sensing mode
        after 6 hours or sunrise, whichever comes first. Manual
        mode is toggled on and off using a wall switch.

                                                                                                                Less than 3 seconds
  □□ Ensure the power to the light is ON and the
     sensor has warmed up (60 seconds).
  □□ To turn manual mode on, switch the power
     OFF–ON–OFF–ON at the wall switch within 3
     seconds.
  □□ To turn manual mode off, switch the power
     OFF–ON–OFF–ON at the wall switch within 3
     seconds.




                                                                            10

                                                 Ex. M - Page 10 of 104
Care and Cleaning
□□ To prolong the original appearance, clean the light fixture with clear water and a soft, damp cloth only.
□□ Do not use paints, solvents, or other chemicals on this light fixture. They could cause a premature
   deterioration of the finish. This is not a defect in the finish and will not be covered by the warranty.
□□ Do not spray the light fixture with a hose or power washer.


Troubleshooting
Problem                    Possible Cause                                   Solution
The light will not come    □□ The motion sensor is not angled               □□ Rotate the motion sensor correctly
on.                           correctly.                                       (see step 2 under Operation).
                           □□ The light switch is turned off.               □□ Turn the light switch on.
                           □□ The fuse is blown or the circuit breaker      □□ Replace the fuse or turn the circuit
                              is turned off.                                   breaker on.
                           □□ The light fixture is not properly             □□ Re-install the light fixture to the
                              attached to the mounting plate, if this is       mounting plate (see steps 5 and 6
                              a new installation.                              under Installation).
                           □□ The ON-TIME switch is set to 5 or 20          □□ Recheck after dark or use the TEST
                              so the daylight turn-off (photocell) is          feature (see steps 3 and 4 under
                              in effect.                                       Operation).
                           □□ The circuit wiring is incorrect (if this is   □□ Verify the wiring is correct (see steps
                              a new installation).                             2 and 3 under Installation).
                           □□ The motion sensor is aimed in the             □□ Re-aim the motion sensor to cover
                              wrong direction.                                 the desired area.
                           □□ The outside air temperature is close to       □□ Increase the “SENS” setting.
                              the same as a person’s body heat.
The light comes on         □□ The motion sensor may be installed in a       □□ The light fixture is operating normally
during the day.               relatively dark location.                        under these circumstances.
                           □□ The “ON-TIME” setting is set to “TEST”.       □□ Set the “ON-TIME” setting to the 5 or
                                                                               20 minute setting.
The light comes on for     □□ The motion sensor may be sensing              □□ Decrease the “SENS” setting or
no apparent reason.           small animals or automobile traffic.             reposition the motion sensor.
                           □□ The “SENS” setting is set too high.           □□ Decrease the “SENS” setting.
                           □□ The “DUALBRITE” setting is in the 5           □□ The light fixture is operating normally
                              hour or D2D (dusk-to-dawn) setting.              under these circumstances. Set
                                                                               “DUALBRITE” to OFF if no accent
                                                                               lighting is desired.
                           □□ The outside temperature is much               □□ Decrease the “SENS” setting.
                              warmer or cooler than a person’s body
                              heat (summer or winter).
                           □□ The light fixture is wired through a          □□ Do not use a dimmer or timer to
                              dimmer or timer.                                 control the light fixture. Replace the
                                                                               dimmer or timer with a standard on/
                                                                               off wall switch.




                                                           11                                         HOMEDEPOT.COM
		                                                               Please contact 1-866-308-3976 for further assistance.
                                         Ex. M - Page 11 of 104
Troubleshooting (continued)
Problem                   Possible Cause                                  Solution
The lights turn off too   The light fixture may be installed in a         Relocate the light fixture or use the 5
late in the Dusk-to-      relatively dark location.                       hour setting.
Dawn setting.
The lights stay on        □□ The motion sensor may be picking up a        □□ Decrease the “SENS” setting or
continuously.                heat source, such as an air vent, dryer         reposition the motion sensor.
                             vent, or brightly painted, heat-reflective
                             surface.
                          □□ The motion sensor is in manual mode          □□ Switch the motion sensor to auto or
                             (after dark only).                              wait until sunrise. See Using Manual
                                                                             Mode on page 10.
                          □□ The light fixture is wired through a         □□ Do not use a dimmer or timer to
                             dimmer or timer.                                control the light fixture. Replace the
                                                                             dimmer or timer with a standard on/
                                                                             off wall switch.
                          □□ The light fixture is on the same circuit     □□ Install the light fixture on a circuit
                             as a motor, transformer, or fluorescent         without motors, transformers, or
                             bulb.                                           fluorescent bulbs.
The lights flash on       □□ Heat or light from the light panels may      □□ Reposition the light panels away
and off.                     be turning the motion sensor on and             from the motion sensor.
                             off.
                          □□ Heat is being reflected from other           □□ Decrease the “SENS” setting or
                             objects and may be turning the motion           reposition the motion sensor.
                             sensor on and off.
                          □□ The motion sensor is in “TEST” mode          □□ While in “TEST” mode, the light only
                             and warming up.                                 stays on for 5 seconds. Set the “ON-
                                                                             TIME” to 5 or 20 minutes.
The lights flash once     The motion sensor is detecting light from       Reposition the light panels to keep the
then stay off in manual   the light panels.                               area below the motion sensor relatively
mode.                                                                     dark.
The wires need to         The mounting plate connectors will not          Turn OFF power to the light
be removed from the       release the wires.                              fixture. To remove the wires from the
mounting plate.                                                           mounting plate connector, twist the wires
                                                                          back and forth as the wires are being
                                                                          pulled from the mounting plate.
                                                                          Push-in terminals not for reuse.




                                                          12

                                       Ex. M - Page 12 of 104
This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1) this
device may not cause harmful interference, and (2) this device must accept any interference received, including
interference that may cause undesired operation.
Warning: Changes or modifications to this unit not expressly approved by the party responsible for compliance could
void the user’s authority to operate the equipment.
Note: This equipment has been tested and found to comply with the limits for a Class B digital device, pursuant to
part 15 of the FCC Rules. These limits are designed to provide reasonable protection against harmful interference in
a residential installation. This equipment generates, uses and can radiate radio frequency energy and, if not
installed and used in accordance with the instructions, may cause harmful interference to radio communications.
However, there is no guarantee that interference will not occur in a particular installation. If this equipment does
cause harmful interference to radio or television reception, which can be determined by turning the equipment off
and on, the user is encouraged to try to correct the interference by one or more of the following measures:
- Reorient or relocate the receiving antenna.
- Increase the separation between the equipment and receiver.
- Connect the equipment into an outlet on a circuit different from that to which the receiver is connected.
- Consult the dealer or an experienced radio/TV technician for help.
CAN ICES-005 (B)/NMB-005 (B)




                                                        13                                        HOMEDEPOT.COM
		                                                            Please contact 1-866-308-3976 for further assistance.
                                       Ex. M - Page 13 of 104
              Questions, problems, missing parts?
   Before returning to the store, call Defiant Customer Service
8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                         1-866-308-3976

                        HOMEDEPOT.COM


               Retain this manual for future use.




                                                                    209780-01A
               Ex. M - Page 14 of 104
                                                                                     Articulo #1004365415
                                                                                     Modelo #DF-5909-WH




       GUÍA PARA EL USO Y CUIDADO

             LUZ DE SEGURIDAD POR MOVIMIENTO




                            ¿Tiene preguntas, problemas o piezas faltantes?
                  Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
                  de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                                                1-866-308-3976

                                               HOMEDEPOT.COM




                                                    GRACIAS
    Agradecemos la fe y la confianza que usted ha depositado en Defiant al comprar esta luz de seguridad por
movimiento. Procuramos crear continuamente productos de calidad diseñados para mejorar su hogar. Visítenos en
internet para ver nuestra línea completa de productos disponibles que necesita para el mejoramiento de su hogar.
                                          ¡Gracias por escoger Defiant!
                                      Ex. M - Page 15 of 104
Contenido
Contenido.................................................16           Herramientas Requeridas.....................17
Información de seguridad.......................16                      Ferretería Incluida.................................18
Garantía...................................................16          Contenido del Paquete..........................18
  5 años de garantía limitada..................16                    Instalación...............................................19
Antes de la instalación............................17                Operación.................................................22
  Planificación de la Instalación..............17                    Cuidado y limpieza..................................25
  Especificaciones...................................17              Análisis de averías..................................25

Información de seguridad
PRECAUCIONES                                                                    ADVERTENCIA: Desconecte la energía eléctrica en el
                                                                                disyuntor o en el fusible. Coloque cinta aislante sobre el
□□ Por favor lea y entienda todo este manual antes de                           interruptor disyuntor y compruebe que no haya energía
   tratar de ensamblar, instalar u operar este aparato                          eléctrica en el aparato de luz.
   de luz.
□□ Esta lámpara requiere una fuente de alimentación                             PRECAUCIÓN: Para evitar daños por el agua y el
                                                                                riesgo de una descarga eléctrica, los controles del detector
   de 120 voltios de CA.                                                        de movimiento deben estar de cara al suelo cuando la
□□ Algunos códigos exigen que la instalación la realice                         instalación esté terminada.
   un electricista calificado.
□□ Este aparato de luz debe estar correctamente                                 PRECAUCIÓN: Peligro de quemaduras. Deje que el
   conectado a tierra.                                                          aparato de luz se enfríe antes de tocarlo.

□□ Esta lámpara debe ser instalada fuera de casa
   sobre una pared o aleros.                                          AVISO: No conecte este aparato de luz a un interruptor reductor de
                                                                      luz ni a un temporizador.
□□ Esta lámpara debe ser instalada aproximadamente
   a 8 pies (2,4 m) por encima del suelo. Si se la
   instala a una altura más alta de la recomendada, se
   reducirá la zona de cobertura si apunta el detector
   hacia abajo.

Garantía
5 AÑOS DE GARANTÍA LIMITADA
LO QUE SE CUBRE
Se garantiza que este producto no tiene partes defectuosas de fábrica o de mano de obra por un período de 5 años
desde la fecha de compra. Se necesita el recibo de compra para todos los reclamos de garantía.

LO QUE NO SE CUBRE
Esta garantía no incluye el servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, o
LEDs. Cualquier daño en el aparato de luz como resultado de usar productos químicos o lavadora a presión no están
cubiertos por esta garantía. Los servicios no autorizados o las modificaciones hechas al producto o a cualquier
componente invalidarán esta garantía en su totalidad. Esta garantía no incluye reembolso por inconveniencia,
instalación, tiempo de instalación, perdida de uso, servicio no autorizado, o gastos de envío. Esta garantía no se
extiende a otros equipos o componentes que el consumidor usa junto con este producto.
No hay piezas de servicio disponibles para este producto.
Póngase en contacto con el personal de servicio al cliente al 1-866-308-3976 o visite el sitio www.homedepot.com.




                                                                16

                                            Ex. M - Page 16 of 104
Antes de la instalación
PLANIFICACIÓN DE LA INSTALACIÓN
Antes de instalar el aparato de luz, esté seguro que estén todas las piezas. Compare las piezas con la Ferretería
incluida y las secciones de Contenidos del paquete. Si cualquier pieza falta o está dañada, no intente ensamblar,
instalar ni operar este aparato de luz.
Tiempo estimado para la instalación: 30 minutos

ESPECIFICACIONES
Alcance                                            Hasta 50 pies (15,2 m) (Varía con la temperatura circundante)
Ángulo de detección                                Hasta 270°
Carga eléctrica - DEL                              33 Vatios
Lúmenes LED                                        2000
LED de temperatura de color                        3000K (blanco cálido)
Requisitos de la energía eléctrica                 120 VCA, 60 Hz
Fases de operación                                 Prueba (día y noche), activado por movimiento (solamente la
                                                   noche), manual (solamente la noche)
Retardo de tiempo (movimiento)                     5 o 20 minutos (solamente la noche)
Temporizador DualBrite (solamente la noche)        Apagado, 5 horas, del crepúsculo al amanecer

HERRAMIENTAS REQUERIDAS


                                                     Destornillador
                                                                                             Peladores/
                 Destornillador                      de cabeza
                                                                                             cortadores de
                 phillips                            plana de 1/8 de
                                                                                             cables
                                                     pulgada




                 Probador de                         Guantes de                              Sellador de
                 circuitos                           trabajo                                 silicona




                 Escalera                                              Gafas de seguridad




                                                          17                                       HOMEDEPOT.COM
                                        Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                       Ex. M - Page 17 of 104
Antes de la instalación (continuación)
FERRETERÍA INCLUIDA
        NOTA: La ferretería se muestra en su tamaño real




                     AA                                              BB                      CC



  Pieza       Descripción                                                 Cantidad
   AA         Empaque de caucho claro (pre-instalado)                        2
   BB         Tornillo n° 8 de la placa de montaje (pre-instalado)           2
   CC         Tornillo n° 10 de la placa de montaje                          2


CONTENIDO DEL PAQUETE
                                                                                     E
                                            A
 BB




                                                                B
                                                 D                                       C
 AA


              Pieza         Descripción                                    Cantidad
                 A          Panel de luz                                         2
                 B          Cubierta                                             1
                 C          Detector de movimiento                               1
                 D          Placa de montaje                                     1
                 E          Disipador de calor                                   2




                                                           18

                                                Ex. M - Page 18 of 104
Instalación

1 Determinación
  montaje
                del sitio de

           NOTA: Esta lámpara debe ser instalada aproximadamente
           a 8 pies (2,4 m) por encima del suelo. Si se la instala a una
           altura más alta de la recomendada, se reducirá la zona de
           cobertura si apunta el detector hacia abajo.                                    Montaje
                                                                                           en pared
  □□ Determine el sitio de montaje – pared o alero.
  □□ Coloque los paneles de luz (A) en la dirección                                                             Montaje en
     general de la cobertura de luz deseada.                                           A                   C      alero
  □□ Si es necesario, gire el detector de
     movimiento (C) de modo que los controles
     miren hacia el suelo después de la instalación.




Cableado de la placa de montaje                                                 Si el cableado de la casa está hecho con conductor de
                                                                                cobre sólido, siga al paso 2. Si el cableado de la casa
IMPORTANTE: Los terminales insertables no son reutilizables.                    está hecho con conductor de cobre trenzado, siga al
Para retirar los conductores del conector de la placa de montaje, gire          paso 3.
los conductores hacia atrás y hacia delante mientras se los jala de la
placa de montaje.




2 Conexión  del conductor de
  cobre sólido de casa                                                                                                                    D
           ADVERTENCIA: Desconecte la energía eléctrica en el
                                                                                                    5/8"
                                                                                                                                          1
           disyuntor o en el fusible. Coloque cinta aislante sobre el
           interruptor disyuntor y compruebe que no haya energía
           eléctrica en el aparato de luz.

IMPORTANTE: Esta placa de montaje está diseñada para
conductores de núcleo sólido del calibre 14 o 12 AWG. Si el cableado
de la casa está hecho con conductor trenzado, vea a continuación el
paso 3, Conexión del conductor trenzado de la casa.
                                                                                                                                          D

           NOTA: Si es necesario, pele 5/8 de pulgada de
           aislamiento de los cables de la caja de conexiones. Use
           la guía de medición de longitud del conductor en la parte
           de atrás de la placa de montaje para asegurarse que la
           longitud del conductor sea la correcta.

  □□ Retire el aparato de luz existente.
  □□ Inserte los conductores de la caja de
     empalmes (1) en el lado del bloque de
     terminales en la parte de atrás de la placa de                                             1
     montaje (D).
     □□ Inserte el cable blanco de la caja de
          conexiones en el terminal marcado “N”.
     □□ Inserte el cable negro de la caja de
          conexiones en el terminal marcado “L”.
     □□ Inserte el conductor desnudo o verde de
          conexión a tierra de la caja de empalmes
          en el terminal marcado “G”.
  □□ Prosiga al paso 4, página 21.
                                                                           19                                          HOMEDEPOT.COM
                                                     Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                   Ex. M - Page 19 of 104
Instalación (continuación)

3 Conexión  del conductor de
  cobre trenzado de la casa
                                                                             □□ Inserte los conductores flexibles en el lado del
                                                                                bloque de terminales de la parte de atrás de la
                                                                                placa de montaje (D).
          ADVERTENCIA: Desconecte la energía eléctrica en el                    □□ Inserte el conductor flexible color blanco
          disyuntor o en el fusible. Coloque cinta aislante sobre el
          interruptor disyuntor y compruebe que no haya energía
                                                                                    en el terminal marcado “N”.
          eléctrica en el aparato de luz.
                                                                                 □□ Inserte el conductor flexible color negro
                                                                                    en el terminal marcado “L”.
IMPORTANTE: Utilice únicamente conductor NM-B 14/2 o 12/2
para el conductor flexible. El tamaño del conductor flexible debe                □□ Inserte el conductor flexible a tierra desnudo
coincidir con el del cableado existente de la casa (14 AWG o 12 AWG).               o verde en el terminal marcado “G”.
El color del conductor de núcleo sólido y del conductor de la casa
coinciden cuando se conectan entre sí.


Si el cableado de la casa está hecho con conductor de                                                                                D
cobre trenzado en lugar de conductor de cobre sólido,
se necesitará un conductor flexible con conductor de                                                                                 1
                                                                                            5/8"
cobre de núcleo sólido (2) (no incluido). Siga estas
instrucciones para conectar la placa de montaje (D)
utilizando el método de conductor flexible.
  □□ Corte de 4 a 6 pulgadas el conductor NM-B (2)
     para que coincida con el conductor existente                                                                                    D
     de la casa (14 AWG o 12 AWG).
  □□ Si es necesario, pele 5/8 de pulgada de
     aislamiento de los cables de la caja de
     conexiones (1). Use la guía de medición de
     longitud del conductor en la parte de atrás de
     la placa de montaje para asegurarse que la
     longitud del conductor sea la correcta.
  □□ Pele 5/8 de pulgada del aislamiento de un
     extremo del conductor sólido (2).                                                 1
  □□ Conecte los dos conductores entre sí usando                                               3           2
     una conector de alambre (3, no incluida).
     Asegúrese de que el aislamiento del conductor
     de núcleo sólido coincida con el del conductor
     de la caja de empalmes.
  □□ Repita igual en los dos conductores restantes.
  □□ Para unir el conductor flexible con núcleo
     sólido a la placa de montaje (D), pele unos 5/8
     de pulgada del aislamiento del otro extremo
     del conductor sólido. Use la guía de medición
     de longitud del conductor de la parte de atrás
     de la placa de montaje (D) para asegurarse
     que la longitud conductor sea la correcta.




                                                                        20

                                                  Ex. M - Page 20 of 104
Instalación (continuación)

4 Instalación
  montaje
              de la placa de

  □□ Coloque la placa de montaje (D) contra la caja
     de conexiones.                                                                                                         D
  □□ Apriete firmemente los dos tornillos de
     montaje (BB) a la caja de empalmes. Si
     es necesario, use los tornillos que fueron
     retirados del aparato de luz anterior. No apriete
     excesivamente.
  □□ Jale firmemente en la placa de montaje (D)
     para asegurarse que esté bien sujeta a la caja
     de empalmes.
IMPORTANTE: Use los tornillos más grandes de la placa de                                                             BB
montaje si los tornillos preinstalados son demasiado pequeños para
los orificios de la caja de empalmes.
• Con un destornillador, desatornille los tornillos de la placa de
    montaje.
• Retire los empaques de caucho de los tornillos de la placa de
    montaje.
• Coloque los empaques de caucho en los tornillos más grandes de
    la placa de montaje y con un destornillador atornille los tornillos a
    la placa de montaje.




5 Montaje del aparato de luz                                                     D

AVISO: El artefacto de luz debe encajar completamente y a presión
en la placa de montaje para que el mango de bloqueo se cierre.


Durante la instalación, NO presione sobre los paneles                                4
de luz (A) o los disipadores de calor (E). Separe los
paneles de luz (A) y aplique presión directamente en el
bastidor del artefacto de luz.
  □□ Hale hacia arriba del mango de bloqueo (4)
       para desbloquear.                                                                                         E
  □□ Alinee la parte de atrás del artefacto de luz
       con la placa de montaje (D).
  □□ Presione firmemente el centro del bastidor del
       artefacto de luz para que el artefacto de luz
       encaje a presión y con firmeza en la placa de
       montaje (D). El artefacto de luz debe quedar                                        A
       completamente asentado en la placa de
       montaje (D) en todo su alrededor.


6 Bloqueo del artefacto de luz                                                            D

  □□ Gire el artefacto de luz a la posición deseada.
  □□ Presione completamente hacia abajo el mango
     de bloqueo (4) para sujetar el artefacto de luz
     a la placa de montaje (D).                                                      4
AVISO: Hale con cuidado el artefacto de luz para asegurarse que
esté bien conectado a la placa de montaje.




                                                                            21                               HOMEDEPOT.COM
                                                      Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                    Ex. M - Page 21 of 104
Instalación (continuación)

7 Calafatee
  de luz
            alrededor del aparato
                                                                                                                                                  D
        PRECAUCIÓN: Si no se calafatea completamente
        alrededor de la placa de montaje del artefacto de luz se
        podría producir una filtración de agua hacia la caja de
        empalmes.


  □□ Calafatee alrededor de la placa de montaje (D)
     y de la superficie de montaje con un sellador
     de silicona (no incluido).

Operación

1     Regulación de los paneles de
      luz
        PRECAUCIÓN: Los disipadores de calor pueden estar
        calientes cuando los toque. Apague el aparato de luz por 5
        minutos antes de tocar los disipadores de calor.
                                                                              A
  □□ Conecte la energía eléctrica en el disyuntor                                                                                                     C
     o en el fusible y encienda el interruptor
     de la pared. El detector de movimiento
     (C) necesitará calentarse completamente
     (60 segundos) antes de empezar el proceso de
     puesta a punto.
  □□ Si es necesario, sujete con suavidad la parte
     superior e inferior de los paneles de luz (A) e
     inclínelos hacia arriba o hacia abajo o de lado
     a lado para regular el área de cobertura de
     la luz.


2     Giro hacia abajo de los
      controles del detector
Este detector de movimiento (C) tiene un sistema
de detección incorporado que ayuda y asegura que                                                                                                      DUALBRITE                   SENS                  ON TIME




el detector (C) esté regulado correctamente. Si el
                                                                                                                                                                                               20 MIN

                                                                                                                                                                                                        5 MIN
                                                                                                                                                                           HIGH




                                                                                                                                                                                                                TEST
                                                                                                                                                                                         LOW
                                                                                                                                                                                   MED
                                                                                                                                                          D2D



                                                                                                                                                                     OFF
                                                                                                                                                                5H




detector de movimiento (C) está inclinado de forma                        A
incorrecta, todas las luces de control de la parte
inferior del detector (C) se encenderán y los paneles
                                                                              C
de luz (A) se apagarán. La luz permanecerá apagada
hasta que al detector de movimiento (C) haya sido
regulado correctamente.                                                           DUALBRITE                  SENS                  ON TIME
                                                                                                                          20 MIN




  □□ Gire el detector de movimiento (C) para que los
                                                                                                                                   5 MIN
                                                                                                      HIGH




                                                                                                                                           TEST
                                                                                                                    LOW
                                                                                                              MED
                                                                                     D2D



                                                                                                OFF
                                                                                           5H




     controles estén orientados hacia el suelo.
        NOTA: Si al detector de movimiento NO se lo coloca
        correctamente, todas las luces de control resplandecerán
        (mostrado).




                                                                     22

                                               Ex. M - Page 22 of 104
Operación (continuación)

3 Calibración
  prueba
              del detector para
                                                                                                                DUALBRITE                              SENS                                         ON TIME




                                                                                                                                                                                    20 MIN

                                                                                                                                                                                                    5 MIN
                                                                                                                                               HIGH




                                                                                                                                                                                                             TEST
                                                                                                                                                                      LOW
                                                                                                                                                              MED
                                                                                                                       D2D



                                                                                                                                     OFF
                                                                                                                              5H
        NOTA: Cuando el control “ON-TIME” (“DURACIÓN”) se
        coloca en la posición “TEST”, el artefacto de luz funcionará
        durante el día o la noche. La luz permanecerá encendida 5
        segundos después que todo movimiento se ha detenido.


Presione el botón que está junto a cada reglaje
hasta que la luz junto al reglaje deseado comience a                                      C                                   DUALBRITE                       SENS                   ON TIME

parpadear. Deje de presionar el botón y la luz dejará




                                                                                                                                                                           20 MIN

                                                                                                                                                                                    5 MIN
                                                                                                                                                       HIGH




                                                                                                                                                                                             TEST
                                                                                                                                                                     LOW
                                                                                                                                                               MED
                                                                                                                                    D2D



                                                                                                                                               OFF
                                                                                                                                          5H
momentáneamente de parpadear.
  □□ Presione el botón “ON-TIME” hasta que la luz
     “TEST” parpadee.
  □□ Presione el botón “SENS” hasta que la luz
     “Low” parpadee.
  □□ Asegúrese de que la función “DUALBRITE” esté
     colocada en la posición “OFF”.
  □□ El reglaje anterior se utilizará para el paso
     4 (Regulación de la zona de detección del
     detector de movimiento).


4     Regulación de la zona de
      detección del detector de
                                                                                            □□ Si es necesario, sujete suavemente el detector
                                                                                               de movimiento (C) y muévalo de lado a lado o
                                                                                               de arriba hacia abajo para ajustar la zona de
      movimiento                                                                               detección.
  □□ Haga una “prueba caminando”: camine
     transversalmente a la parte frontal del detector de
     movimiento (C) siguiendo la trayectoria de un arco.
  □□ Observe la luz. La luz se encenderá cuando
     detecte movimiento.
  □□ Deténgase, espere que la luz se apague, y
     luego empiece a caminar de nuevo.
  □□ Continúe con este proceso para determinar si
     el detector de movimiento (C) está apuntando                                                                                                               C
     hacia el área deseada.


5 Regulación
  ON‑TIME
             de la función                     DUALBRITE                   SENS DUALBRITE
                                                                                       ON TIME                         SENS DUALBRITE
                                                                                                                                   ON TIME                                   SENS                                     ON TIME
                                                                                        20 MIN




                                                                                                                                      20 MIN




                                                                                                                                                                                                            20 MIN
                                                                                                 5 MIN




                                                                                                                                               5 MIN




                                                                                                                                                                                                                     5 MIN
                                                                    HIGH




                                                                                                                HIGH




                                                                                                                                                                      HIGH
                                                                                                         TEST




                                                                                                                                                          TEST




                                                                                                                                                                                                                             TEST
                                                                                  LOW




                                                                                                                              LOW




                                                                                                                                                                                               LOW
                                                                            MED




                                                                                                                        MED




                                                                                                                                                                                    MED
                                                   D2D




                                                                                        D2D




                                                                                                                                      D2D
                                                              OFF




                                                                                                         OFF




                                                                                                                                                          OFF
                                                         5H




                                                                                                 5H




                                                                                                                                               5H




        NOTA: Cuando el botón “ON-TIME” está en la posición
        de 5 o 20 minutos, la luz solo se encenderá durante la
        noche. El botón “ON-TIME” determina la cantidad tiempo
        que la luz permanece encendida con la máxima intensidad
        después que se ha detenido todo movimiento.
                                                                                                  PRUEBA                                       5 minutos                                                             20 minutos
  □□ Presione el botón “ON-TIME” hasta que
     parpadee la luz del tiempo deseado (5 o 20
     minutos).




                                                                                  23                                                                                                                         HOMEDEPOT.COM
                                                 Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                Ex. M - Page 23 of 104
Operación (continuación)

6 Regulación de SENS
  (SENSIBILIDAD)
                                                                 DUALBRITE                     SENS DUALBRITE
                                                                                                           ON TIME                         SENS DUALBRITE
                                                                                                                                                       ON TIME                              SENS                       ON TIME




                                                                                                            20 MIN




                                                                                                                                                             20 MIN




                                                                                                                                                                                                              20 MIN
                                                                                                                     5 MIN




                                                                                                                                                                      5 MIN




                                                                                                                                                                                                                       5 MIN
                                                                                        HIGH




                                                                                                                                    HIGH




                                                                                                                                                                                     HIGH
                                                                                                                             TEST




                                                                                                                                                                              TEST




                                                                                                                                                                                                                               TEST
                                                                                                      LOW




                                                                                                                                                     LOW




                                                                                                                                                                                                      LOW
                                                                                                MED




                                                                                                                                            MED




                                                                                                                                                                                             MED
                                                                       D2D




                                                                                                            D2D




                                                                                                                                                             D2D
                                                                                  OFF




                                                                                                                             OFF




                                                                                                                                                                              OFF
                                                                             5H




                                                                                                                     5H




                                                                                                                                                                      5H
  □□ Presione el botón “SENS” hasta que parpadee
     la luz de la sensibilidad deseada (“Baja”,
     “Media”, “Alta”).
        NOTA: El detector de movimiento es más sensible al
        movimiento transversal a la parte frontal del detector. El                         BAJA                                       MEDIA                                                ALTA
        detector de movimiento es menos sensible al movimiento que
        se dirige directamente hacia del detector.


        NOTA: Mientras mayor sea la calibración del “SENS”
        (sensibilidad), mayor será la posibilidad de falsas alarmas.
        Para reducir las activaciones falsas, presione el botón
        “SENS” hasta que parpadee la luz “Baja”.




7     Regulación del reglaje
      DUALBRITE
                                                                                   □□ Presione el botón “DUALBRITE” hasta que la
                                                                                      luz deseada parpadee (APAGADO, 5 horas, o
                                                                                      D2D (del crepúsculo al amanecer; de la puesta
        NOTA: Al cambiar este reglaje a “OFF” no afectará al                          a la salida del sol).
        reglaje (ON-TIME) de la detección de movimiento ni al
        detector de luz diurna (fotocélula).                                             DUALBRITE                           SENS DUALBRITE
                                                                                                                                         ON TIME                              SENS DUALBRITE
                                                                                                                                                                                          ON TIME                              SENS




                                                                                                                                            20 MIN




                                                                                                                                                                                             D2DMIN
                                                                                                                                                     5HMIN




                                                                                                                                                                                                      5 MIN
                                                                                                                     HIGH




                                                                                                                                                                      HIGH




                                                                                                                                                                                                                        HIGH
                                                                                                                                                             TEST




                                                                                                                                                                                                              TEST
                                                                                                                                    LOW




                                                                                                                                                                                     LOW




                                                                                                                                                                                                                                      LOW
                                                                                                                              MED




                                                                                                                                                                               MED




                                                                                                                                                                                                                                MED
                                                                                                D2D




                                                                                                                                            D2D
                                                                                                            OFF




                                                                                                                                                             OFF




                                                                                                                                                                                                              OFF
El botón “DUALBRITE” determina la cantidad de tiempo
                                                                                                      5H




                                                                                                                                                                                                      5H
                                                                                                                                                                                             20
                                                                                                                                                     5
que las luces permanecen encendidas a un nivel de
alumbrado decorativo después de la puesta del sol
cuando no se ha detectado movimiento. Cuando se
detecta movimiento, las luces se encienden con la
máxima intensidad durante el tiempo seleccionado en                               APAGADO 5 HORAS        D2D
el reglaje “ON-TIME”. La luz volverá al nivel decorativo                          			             (del crepúsculo al
durante el tiempo seleccionado en “DUALBRITE”.                                    			                 amanecer)



8 Uso del la fase manual                                                           □□ Para desactivar la modalidad manual, APAGUE-
                                                                                      PRENDA- APAGUE- PRENDA la alimentación en
                                                                                      el interruptor de pared en 3 segundos.
        NOTA: Para poder usar el modo manual, el aparato de luz                                  NOTA: Si la energía eléctrica al aparato de luz es
        debe conectarse a través de un interruptor de pared.                                     apagada por más de 5 segundos, deje que el detector de
                                                                                                 movimiento se caliente antes del cambio a la fase manual.
        NOTA: El modo manual anula al detector de movimiento
        para que la luz brille con máxima intensidad sin que
        sea necesario detectar movimiento. Esta característica                    APAGADO                   ENCENDIDO                                APAGADO                         ENCENDIDO
        funciona solamente en la noche y solamente una noche
        a la vez. El detector de movimiento se reiniciará en la
        modalidad de detección de movimiento después de 6
        horas o cuando salga el sol, lo que ocurra primero. El modo
        manual se conmuta entre encendido y apagado con el
        interruptor de pared.

  □□ Asegúrese de que la luz está encendida (ON)
     y de que el detector se ha calentado (60
                                                                                                            Menos de 3 segundos
     segundos).
  □□ Para activar la modalidad manual, APAGUE-
     PRENDA- APAGUE- PRENDA la alimentación en
     el interruptor de pared en 3 segundos.



                                                                         24

                                                Ex. M - Page 24 of 104
Cuidado y limpieza
□□ Para prolongar la apariencia original, limpie la lámpara solo con agua limpia y un paño suave y húmedo.
□□ No use pinturas, solventes ni otros químicos en este aparato de luz. Podrían ser la causa de una prematura
   deterioración del acabado. Esto no es un defecto del acabado y no será cubierto por la garantía.
□□ No rocíe la lámpara con una manguera o lavadora a presión.


Análisis de averías
Problema                      Causa Probable                                  Solución
La luz no se enciende.        □□ El detector de movimiento no está            □□ Gire correctamente el detector
                                 inclinado correctamente.                        de movimiento (Vea el paso 2 en
                                                                                 Operación).
                              □□ El interruptor de la luz está apagado.       □□ Encienda el interruptor de la luz.
                              □□ El fusible está quemado o el disyuntor       □□ Cambie el fusible o conecte el
                                 está desconectado.                              disyuntor.
                              □□ La lámpara no está correctamente             □□ Vuelva a instalar el artefacto de
                                 sujetada a la placa de montaje, si se           luz en la placa de montaje (vea
                                 trata de una nueva instalación.                 los pasos 5 y 6 en Instalación).
                              □□ Al interruptor ON-TIME (DE DURACIÓN)         □□ Vuelva a revisar después de que
                                 se lo pone en 5 o 20, de modo que el            anochezca o use la función TEST
                                 apagado con luz diurna (fotocélula)             (PRUEBA) (vea los pasos 3 y 4 en
                                 está siendo usado.                              Operación).
                              □□ El cableado del circuito es incorrecto       □□ Verifique que el cableado esté
                                 (si esta es una instalación nueva).             correcto (vea los pasos 2 y 3 en
                                                                                 Instalación).
                              □□ El detector de movimiento está enfo-         □□ Vuelva a enfocar el detector de
                                 cando a la dirección incorrecta.                movimiento para que cubra el
                                                                                 área deseada.
                              □□ La temperatura del aire exterior está cer-   □□ Aumente la calibración del
                                 cana al calor corporal de una persona.          alcance (“SENS”).
La luz se enciende durante    □□ El detector de movimiento puede              □□ El aparato de luz está operando
el día.                          estar instalado en un sitio relativa-           normalmente bajo estas circuns-
                                 mente oscuro.                                   tancias.
                              □□ El reglaje “ON-TIME” está puesto en          □□ Coloque el reglaje “ON-TIME” en
                                 “TEST”.                                         5 o 20 minutos.




                                                        25                                          HOMEDEPOT.COM
                                       Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                      Ex. M - Page 25 of 104
Análisis de averías (continuación)
Problema                        Causa Probable                                  Solución
La luz se enciende sin razón    □□ El detector de movimiento puede              □□ Reduzca la calibración del alcan-
aparente.                          estar detectando pequeños animales              ce (“SENS”) o vuelva a colocar el
                                   o tráfico automotor.                            detector de movimiento.
                                □□ El reglaje “SENS” está demasiado             □□ Reduzca la calibración del alcan-
                                   alto.                                           ce (“SENS”).
                                □□ El reglaje “DUALBRITE” está en               □□ El aparato de luz está operando
                                   5 horas o D2D (del crepúsculo al                normalmente bajo estas circuns-
                                   amanecer).                                      tancias. Ponga “DUALBRITE” en
                                                                                   OFF si no se desea alumbrado
                                                                                   decorativo.
                                □□ La temperatura exterior está más ca-         □□ Reduzca la calibración del alcan-
                                   liente o más fría que el calor corporal         ce (“SENS”).
                                   de una persona (verano o invierno).
                                □□ El aparato de luz está cableado a            □□ No use un reductor de luz o un
                                   través de un reductor de luz o de un            temporizador para controlar el
                                   temporizador.                                   aparato de luz. Cambie el reductor
                                                                                   de luz o el temporizador por un
                                                                                   interruptor de pared estándar de
                                                                                   encendido/apagado.
Las luces se apagan dema-       El aparato de luz puede estar instalado en      Vuelva a ubicar el aparato de luz o
siado tarde en la calibración   un sitio relativamente oscuro.                  utilice la calibración 5 horas.
crepúsculo-al-amanecer.
Las luces permanecen en-        □□ El detector de movimiento puede estar        □□ Reduzca la calibración del alcan-
cendidas constantemente.           absorbiendo calor de una fuente de calor        ce (“SENS”) o vuelva a colocar el
                                   como una ventosa de aire, una secadora          detector de movimiento.
                                   de aire, o una superficie pintada con
                                   colores brillantes y que refleja el calor.
                                □□ El detector de movimiento está en la         □□ Cambie el detector de movimien-
                                   fase manual (solamente después que              to a automático o espere hasta
                                   anochezca).                                     que amanezca. Vea Uso de la
                                                                                   fase manual en la página 24.
                                □□ El aparato de luz está cableado a            □□ No use un reductor de luz o un
                                   través de un reductor de luz o de un            temporizador para controlar el
                                   temporizador.                                   aparato de luz. Cambie el reduc-
                                                                                   tor de luz o el temporizador por
                                                                                   un interruptor de pared estándar
                                                                                   de encendido/apagado.
                                □□ El aparato de luz está en el mismo           □□ Instale el aparato de luz en un
                                   circuito que un motor, transformador            circuito sin motores, transforma-
                                   o tubo fluorescente.                            dores o tubos fluorescentes.




                                                          26

                                        Ex. M - Page 26 of 104
Análisis de averías (continuación)
Problema                             Causa Probable                                        Solución
Las luces se encienden y se          □□ El calor o la luz de los paneles de luz            □□ Reubique los paneles de luz lejos
apagan.                                 pueden estar encendiendo y apagan-                    del detector de movimiento.
                                        do el detector de movimiento.
                                     □□ El calor reflejado desde otro objeto               □□ Reduzca la calibración del alcan-
                                        puede estar encendiendo y apagando                    ce (“SENS”) o vuelva a colocar el
                                        al detector de movimiento.                            detector de movimiento.
                                     □□ El detector de movimiento está en la               □□ Mientras está en la fase PRUEBA,
                                        fase “TEST” (PRUEBA) y calentándose.                  la luz sólo queda encendida por
                                                                                              5 segundos. Ponga el control
                                                                                              “ON‑TIME” en 5 o 20 minutos.
Las luces destellan una vez          El detector de movimiento está                        Reubique los paneles de luz para
y luego permanecen apaga-            detectando la luz de los paneles de luz.              mantener relativamente oscura la
das en la fase manual.                                                                     zona por debajo del detector de
                                                                                           movimiento.
Es necesario retirar los             Los conectores de la placa de montaje no              Apague la alimentación del
conductores de la placa de           liberarán los conductores.                            artefacto de luz. Para retirar los
montaje.                                                                                   conductores del conector de la placa
                                                                                           de montaje, gire los conductores
                                                                                           hacia atrás y hacia delante mientras
                                                                                           se los jala de la placa de montaje.
                                                                                           Los terminales insertables no son
                                                                                           reutilizables.

Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes
condiciones: (1) este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar cualquier
interferencia recibida, incluyendo una interferencia que pueda causar un funcionamiento indeseado.
Advertencia: los cambios o modificaciones hechas a esta unidad que no estén expresamente aprobados por la parte
responsable del cumplimiento pueden anular la autoridad del usuario para operar el equipo.
Nota: Este equipo ha sido probado y se lo encontró que cumple con los límites para un dispositivo digital de Clase B, de acuerdo con la
parte 15 de las Normas de la FCC. Estos límites están diseñados para proporcionar una protección razonable contra interferencias
dañinas en una instalación residencial. Este equipo genera, usa y puede irradiar energía de radiofrecuencia y, si no se lo instala y usa de
acuerdo con las instrucciones, puede causar interferencia dañina a las comunicaciones de radio. Sin embargo, no hay garantía de que la
interferencia no ocurra en una instalación en particular. Si este equipo causa interferencia dañina a la recepción de radio o televisión,
lo que se puede determinar apagando y encendiendo el equipo, se recomienda que el usuario intente corregir la interferencia mediante
una o más de las siguientes medidas:
- Reoriente o reubique la antena receptora.
- Aumente la separación entre el equipo y el receptor.
- Conecte el equipo a un tomacorriente en un circuito diferente al que está conectado el receptor.
- Para recibir ayuda consulte con el distribuidor o con un técnico experto en radio / TV.
CAN ICES-005 (B)/NMB-005 (B)




                                                                   27                                                HOMEDEPOT.COM
                                                Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                               Ex. M - Page 27 of 104
          ¿Tiene preguntas, problemas o piezas faltantes?
Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                           1-866-308-3976

                           HOMEDEPOT.COM


                Guarde este manual para uso futuro.




                                                                          209780-01A
                  Ex. M - Page 28 of 104
                                                                                             Item #1001318510
                                                                                                   1001311060
                                                                                           Model #DFI-5983-BZ
                                                                                                 DFI-5983-WH




                       USE AND CARE GUIDE

                             MOTION SECURITY LIGHT




                                    Questions, problems, missing parts?
                         Before returning to the store, call Defiant Customer Service
                      8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                                                   1-866-308-3976

                                                  HOMEDEPOT.COM




                                                     THANK YOU
We appreciate the trust and confidence you have placed in Defiant through the purchase of this motion security light.
We strive to continually create quality products designed to enhance your home. Visit us online to see our full line of
               products available for your home improvement needs. Thank you for choosing Defiant!
                                        Ex. M - Page 29 of 104
Table of Contents
Table of Contents.......................................2             Tools Required........................................3
Safety Information.....................................2              Hardware Included..................................4
Warranty....................................................2         Package Contents...................................4
  5-Year Limited Warranty.........................2                 Installation.................................................5
Pre-Installation..........................................3         Operation...................................................7
  Planning Installation...............................3             Care and Cleaning...................................10
  Specifications.........................................3          Troubleshooting.......................................10

Safety Information
PRECAUTIONS                                                                    WARNING: Turn the power off at the circuit breaker or
                                                                               fuse. Place tape over the circuit breaker switch and verify
□□ Please read and understand this entire manual                               power is off at the light fixture.
   before attempting to assemble, install, or operate
   this light fixture.
                                                                               WARNING: Risk of fire. Keep the lamp heads at least
□□ This light fixture requires a 120-Volt AC power                             2 in. (51 mm) from combustible materials.
   source.
                                                                               CAUTION: To avoid water damage and the risk of
□□ Some codes require installation by a qualified                              electrical shock, the motion sensor controls must be facing
   electrician.                                                                the ground when the installation is complete.

□□ This light fixture must be properly grounded.
                                                                               CAUTION: Burn hazard. Allow the light fixture to cool
□□ This light fixture should be installed outdoors to a                        before touching.
   wall or eave.
□□ The light fixture should be mounted approximately                 NOTICE: Do not connect this light fixture to a dimmer switch or
   8 ft. (2.4 m) above the ground. If the light fixture              timer.
   is mounted higher than recommended, aiming the
   sensor down will reduce the coverage area.
□□ This device complies with Part 15 of the FCC Rules. Operation is subject to the following two conditions: (1)
   this device may not cause harmful interference, and (2) this device must accept any interference received,
   including interference that may cause undesired operation.
□□ CAN ICES-3 (B)/NMB-3(B)

Warranty
5-YEAR LIMITED WARRANTY
WHAT IS COVERED
This product is guaranteed to be free of factory defective parts and workmanship for a period of 5 years from date
of purchase. Purchase receipt is required for all warranty claims.

WHAT IS NOT COVERED
This guarantee does not include repair service, adjustment and calibration due to misuse, abuse or negligence, or
LEDs. Unauthorized service or modification of the product or of any furnished component will void this warranty in
its entirety. This warranty does not include reimbursement for inconvenience, installation, setup time, loss of use,
unauthorized service, or return shipping charges. This warranty is not extended to other equipment and components
that a customer uses in conjunction with this product.
Contact the Customer Service Team at 1-866-308-3976 or visit www.homedepot.com.



                                                                2

                                            Ex. M - Page 30 of 104
Pre-Installation
PLANNING INSTALLATION
Before installing the light fixture, ensure that all parts are present. Compare parts with the Hardware Included and
Package Contents sections. If any part is missing or damaged, do not attempt to assemble, install, or operate this
light fixture.
Estimated installation time: 30 minutes

SPECIFICATIONS
Range                                            Up to 70 ft. (21.3 m) (Varies with surrounding temperature)
Sensing angle                                    Up to 180°
Electrical load - LED                            25 Watts
Lumens                                           2050
Power requirements                               120 VAC, 60 Hz
Operating modes                                  Test, Motion activated, Manual
Time delay                                       1, 5, 20 minutes
DualBrite timer                                  Off, 3 hours, 6 hours, dusk-to-dawn

TOOLS REQUIRED



                  Phillips                            1/8 in. Flathead                         Wire strippers/
                  screwdriver                         screwdriver                              cutters




                                                                                               Silicone
                  Circuit tester                      Work gloves
                                                                                               sealant




                  Ladder                                                 Safety goggles




                                                          3                                         HOMEDEPOT.COM
		                                                             Please contact 1-866-308-3976 for further assistance.
                                          Ex. M - Page 31 of 104
Pre-Installation (continued)
HARDWARE INCLUDED
         NOTE: Hardware shown to actual size.




            AA                                        BB                          CC                   DD


                                                                                                  EE


                                                           FRONT
                                          FF                                                 GG


                                                      HH

  Part           Description                                           Quantity
  AA             Rubber plug                                              1
  BB             Mounting bracket screw                                   2
  CC             Mounting bracket screw                                   2
  DD             Mounting bracket screw                                   2
  EE             Large mounting bolt (pre-installed)                      1
  FF             Small mounting bolt                                      1
  GG             Mounting bracket (not to scale)                          1
  HH             Mini screwdriver                                         1


PACKAGE CONTENTS

                                    A

                                                                              B
                                                  D
                                                                          C


                 Part       Description                                           Quantity
                   A        Lamp head                                                  2
                   B        Light fixture                                              1
                   C        Motion sensor                                              1
                  D         1-2- asy Connect™                                          1


                                                                   4

                                                Ex. M - Page 32 of 104
Installation

1 Determining
  location
              the mounting

        NOTE: The light fixture should be mounted approximately
        8 ft. (2.4 m) above the ground. If the light fixture is
        mounted higher than recommended, aiming the sensor
        down will reduce the coverage area.


 □□ Determine the mounting location – wall or eave                             Wall Mount
                                                                                                                              THIS SIDE UP




                                                                                                                                180°




    mount.
 □□ Position the lamp heads (A) in the general                                                                        Eave Mount
    direction of the desired light coverage.                               A
 □□ If needed, rotate the motion sensor (C) so the
    controls face the ground after installation.                                                    C




2 Removing
  Connect™
           the 1-2- asy
                                                                         3 Installing the mounting bracket
        NOTE: This fixture comes with a 1-2- asy Connect™ (D).                      WARNING: Turn the power off at the circuit breaker or
        It is pre-assembled on the light fixture (B) for shipping.                  fuse. Place tape over the circuit breaker switch and verify
                                                                                    power is off at the light fixture.

        NOTE: The large mounting bolt (EE) is pre-installed in
                                                                                    NOTE: Six mounting bracket screws of various sizes are
        the light fixture (B). Do not attempt to remove the large
                                                                                    included. The installation will only require two. Discard the
        mounting bolt (EE).
                                                                                    unused mounting bracket screws after installation.


 □□ Unscrew the large mounting bolt (EE) connecting                       □□ Remove the existing light fixture.
    the light fixture (B) to the 1-2- asy Connect™ (D)
    and remove the 1-2- asy Connect™ (D).                                 □□ Install the mounting bracket (GG) with the
                                                                             stamped word “FRONT” facing away from the
                                      D                                      junction box. Use the mounting bracket screws
                                                                             (BB, CC, or DD) that best fit the junction box.
                                                                          □□ Firmly pull on the mounting bracket to verify
                 B                                                           it is securely mounted to the junction box. If
                                                                             necessary, use the screws that were removed
                                                                             from the existing light fixture.


                                                                                                                                             GG
 EE                                                                                      T
                                                                                    ON
                                                                               FR


                                                                                                                  T
                                                                                                             ON
                                                                                                        FR




                                                                                                                      BB, CC, or DD

                                                                     5                                                       HOMEDEPOT.COM
		                                                                        Please contact 1-866-308-3976 for further assistance.
                                               Ex. M - Page 33 of 104
         Installation (continued)

         4 Installing
           Connect™
                      the 1-2- asy
                                                                                                                    5 Making the electrical
                                                                                                                      connections
           □□ Route the junction box wires through a hole in                                                         □□ Insert the junction box wires into the side of
              the 1-2- asy Connect™ (D).                                                                                the terminal block and around the ground
           □□ Place the 1-2- asy Connect™ (D) against the                                                               screw. Tighten terminal block screws using
              junction box.                                                                                             the mini-screwdriver (HH) and ground screw to
                                                                                                                        secure the wires.
              □□ When mounting to a wall, the “UP” arrow
                  must point upward.                                                                                    □□ Insert the white wire from the junction box
                                                                                                                             into the terminal marked “N (White)”.
                □□ When mounting to an eave, the “UP” arrow
                   must point toward the building.                                                                       □□ Insert the black wire from the junction box
                                                                                                                            into the terminal marked “L (Black)”.
           □□ Insert the small mounting bolt (FF) through the
              1-2- asy Connect™ (D) hole located below                                                                   □□ Connect the bare or green ground wire
              the threaded hole, and thread it into the center                                                              from the junction box to the ground screw
              hole of the mounting bracket (GG). Tighten the                                                                (marked with “GND”).
              bolt (FF) securely.
           □□ Firmly pull on the 1-2- asy Connect™ to verify
              it is securely attached to the mounting bracket.                                                                                        UP/Haut/Arriba                      D
                                                                                                                                                                       N (White/
               UP                                                                                                                  GND                                 Blanc/Blanco)
                 /Ha                                                                                                               Terre
                    ut/                                                                                                            Tierra

                                                                                                           GG
                                                                                                                                                                            L (Black/
                       Arr                                                                                                                                                  Noir/Negro)
GN                        iba
TerD
Tie re
                                         UP
                                           /Hau

   rra
                                               t/A
                                                  rrib
                                GN
                                TerrD
                                                      a
                                                                                                                                        TN
                                Tie e
                                   rra                                                                                                       OR
                                                                                                                                                  F
                                                                                             TN
                                                                                                  OR
                                                                                                       F




                                                              N (W
                                                              Bla hit
                                                                 nc/ e/
                                                                    Bla
                                                                        nco)
                                                                   L (B
                                                                   No lack
                                                          N(          ir/N /
                                                                          egro


                                                          BlaWhit
                                                                              )



                                                             nc/ e/
                                                                Bla
                                                                    nc   o)
                                                                                         D
                                                                  L(
                          FF                                      NoBlack
                                                                     ir/N /
                                                                         egr



         6 Mounting the light fixture
                                                                                  o)

                                                                                                                                                                       D

                                                                                                                                            B
          NOTICE: The two pins on the rear of the light fixture must be
          inserted into the terminal block for the light to work.


           □□ Align the bottom edge of the light fixture (B) with
              the bottom edge of the 1-2- asy Connect™
              (D). Tilt the light fixture (B) toward the 1-2- asy
              Connect™ (D), making sure the light fixture (B) is
              centered on the 1-2- asy Connect™ (D).
           □□ Tighten the large mounting bolt (EE) securely                                                             AA                                    EE
              through the center of the 1-2- asy Connect™
              (D). Do not overtighten.
           □□ Push the rubber plug (AA) firmly into the
              mounting bolt hole on the light fixture (B).




                                                                                                                6

                                                                                       Ex. M - Page 34 of 104
Installation (continued)

7 Caulking
  fixture
           around the light

 □□ Caulk around the 1-2- asy Connect™ (D) and
    mounting surface with silicone sealant (not
    included).                                                        D




Operation

1 Adjusting the lamp heads                                         2 Rotating
                                                                     downward
                                                                              the sensor controls

                                                                          CAUTION: To avoid water damage and risk of electrical
         WARNING: Risk of fire. Keep the lamp heads at least
                                                                          shock, the motion sensor controls must be facing the
         2 in. (51 mm) from combustible materials.
                                                                          ground when installation is complete.


         CAUTION: Keep lamp heads 30° below horizontal to
                                                                    □□ Rotate the motion sensor (C) so the controls
         avoid water damage and electrical shock.                      face toward the ground.


 □□ Turn the power on at the circuit breaker or fuse
    and turn on the wall switch.
 □□ If needed, gently grasp the lamp heads (A) and
    tilt them up or down or side to side to adjust
    the light coverage area.

                                                                                                                                     DUSK TO DAWN
                                                                                                                                           SENS.
                                                                                                                           ON TIME




                                                                                                                                                    DUAL BRITE
                                                                                                                  20 MIN




                                                                                                                           H
                                                                                                               5 MIN




                                                                                                                              M




                                                                                                                                        6H
                                                                                                                              L




                                                                                                                                           3H
                                                                                                                 1 MIN
                                                                                                               TEST




                                                                          C
                                                                                                                                           OFF




     A




                                                               7                                               HOMEDEPOT.COM
		                                                                  Please contact 1-866-308-3976 for further assistance.
                                             Ex. M - Page 35 of 104
Operation (continued)

3 Setting the sensor for testing 4 Adjusting the motion sensor
                                   detection zone
          NOTE: When the “ON-TIME” switch is set to the “TEST”                                □□ Perform a “walk test”: walk in an arc across
          position, the light fixture will operate during the day or                             the front of the motion sensor (C).
          night. The light will stay on for 8 seconds after all motion
          is stopped.                                                                         □□ Watch the light. The light will come on and the
                                                                                                 red LED will flash indicating motion has been
                                                                                                 detected.
 □□ Set the “ON-TIME” switch to the “TEST”
    position.                                                                                 □□ Stop, wait for the light to turn off, and then
                                                                                                 begin walking again.
 □□ Set the “DUALBRITE” switch to the “OFF”
    position.                                                                                 □□ Continue this process until the detection zone
                                                                                                 has been established.
 □□ Slide the “SENS” switch to the “L” (low)
    position.                                                                                 □□ If needed, gently grasp the motion sensor (C)
                                                                                                 and move it from side to side or up and down
          NOTE: The motion sensor will need to completely warm                                   to adjust the detection zone.
          up (60 seconds) before beginning the setup process.



                 1 MIN               5 MIN
               TEST                     20 MIN



                                        ON TIME
                        L        M      H




          OFF         3H
                             6H
                                        SENS.
                                  DUSK TO DAWN                                                                                            C
                                     DUAL BRITE
                                                      C



5 Adjusting the SENS switch                                                                  6 Adjusting the ON-TIME switch
 □□ To increase the detection zone, slide the                                                          NOTE: The “ON-TIME” switch determines the amount of
    “SENS” switch toward the “H” (high) position.                                                      time the light will stay on full bright after all motion has
                                                                                                       stopped.
 □□ To decrease the detection zone, slide the
    “SENS” switch toward the “L” (low) position.
                                                                                              □□ Set the “ON-TIME” switch to the 1, 5, or 20
          NOTE: The motion sensor (C) is more sensitive to motion
          moving across the front of the sensor. The motion sensor
                                                                                                 minute position.
          (C) is less sensitive to motion moving directly toward the
          front of the sensor.
                                                                                                    1 MIN        5 MIN
                                                                                                  TEST              20 MIN



          NOTE: The higher the “SENS” setting (sensitivity), the                                        L    M
                                                                                                                    ON TIME
                                                                                                                    H
          greater the possibility of false triggering. To reduce false                                                                                 1 MIN        5 MIN
          triggering, slide the “SENS” switch toward the “L” (low)                                          6H
                                                                                                                       SENS.
                                                                                                                                                     TEST              20 MIN

          setting.
                                                                                                                                  C
                                                                                                 OFF   3H        DUSK TO DAWN


                                                            1 MIN         5 MIN
                                                          TEST               20 MIN                                                                                    ON TIME

                                                  C
                                                                                                                 DUAL BRITE
                                                                                                                                                           L    M      H

       1 MIN         5 MIN
     TEST               20 MIN
                                                                             ON TIME
                                                                 L    M      H                                                                                 6H
                                                                                                                                                                          SENS.
                        ON TIME                                                                                                                     OFF   3H        DUSK TO DAWN
           L     M      H




                           SENS.
                6H
    OFF   3H         DUSK TO DAWN                                               SENS.                                                                               DUAL BRITE
                                                                     6H
                                                          OFF   3H        DUSK TO DAWN
                     DUAL BRITE




                                                                          DUAL BRITE




                                                                                         8

                                                          Ex. M - Page 36 of 104
Operation (continued)

7 Adjusting
  switch
            the DUALBRITE
                                                                                        8 Using manual mode
           NOTE: The “DUALBRITE” switch determines the amount                                  NOTE: Manual mode overrides the motion sensor (C) and
           of time the lights stay on at an accent level after sundown.                        “ON‑TIME” control so the light will operate full bright. This
           Switching this setting to “OFF” will not affect the “ON-                            feature only works at night and only for one night at a time.
           TIME” setting.                                                                      The motion sensor (C) will reset to motion sensing mode
                                                                                               after 6 hours or sunrise, whichever comes first. Manual
                                                                                               mode can be toggled on and off using a wall switch.
                                                        1 MIN        5 MIN
 □□ Set the “DUALBRITE” switch to OFF,
                                     TEST3 hours,  6
                                               20 MIN


    hours, or dusk-to-dawn (sunset to sunrise).
                                                                        ON TIME          □□ To turn manual mode on, switch the light off
                                                                                            at the wall switch for 1 to 3 seconds and then
                                                            L    M      H



       1 MIN
     TEST
                     5 MIN
                        20 MIN
                                     C                                                      back on.
                                                                           SENS.
                                                                                         □□ To turn manual mode off, switch the light off
                                                                6H
                                                     OFF   3H        DUSK TO DAWN
                        ON TIME
            L    M      H
                                                                                            at the wall switch for 1 to 3 seconds and then
     OFF   3H
                6H
                           SENS.
                     DUSK TO DAWN
                                                                     DUAL BRITE             back on.
                     DUAL BRITE
                                                                                               NOTE: If the power to the light fixture is off for more than
                                                                                               5 seconds, allow the motion sensor to warm up prior to
                                                                                               switching to manual mode.




                                                                                          Turn the switch                            Turn the
                                                                                           OFF for 1 to 3                             switch
                                                                                             seconds                                 back ON




                                                                                    9                                                   HOMEDEPOT.COM
		                                                                                       Please contact 1-866-308-3976 for further assistance.
                                                   Ex. M - Page 37 of 104
Care and Cleaning
□□ To prolong the original appearance, clean the light fixture with clear water and a soft, damp cloth only.
□□ Do not use paints, solvents, or other chemicals on this light fixture. They could cause a premature
   deterioration of the finish. This is not a defect in the finish and will not be covered by the warranty.
□□ Do not spray the light fixture with a hose or power washer.


Troubleshooting
Problem                               Possible Cause                                   Solution
The light will not come on.           □□ The light switch is turned off.               □□ Turn the light switch on.
                                      □□ The fuse is blown or the circuit breaker      □□ Replace the fuse or turn the
                                         is turned off.                                   circuit breaker on.
                                      □□ Daylight turn-off (photocell) is in effect.   □□ Recheck after dark.
                                      □□ The circuit wiring is incorrect (if this is   □□ Verify the wiring is correct.
                                         a new installation).
                                      □□ The motion sensor is aimed in the             □□ Re-aim the motion sensor
                                         wrong direction.                                 to cover the desired area.
                                      □□ The outside air temperature is close to       □□ Increase the “SENS”
                                         the same as a person’s body heat.                setting.
The light comes on during the         □□ The motion sensor may be installed in a       □□ The light fixture is operating
day.                                     relatively dark location.                        normally under these
                                                                                          circumstances.
                                      □□ The “ON-TIME” switch is in the “TEST”         □□ Set the “ON-TIME” switch
                                         position.                                        to the 1, 5, or 20 minute
                                                                                          setting.
The light comes on for no             □□ The motion sensor may be sensing              □□ Decrease the “SENS”
apparent reason.                         small animals or automobile traffic.             setting or reposition the
                                                                                          motion sensor.
                                      □□ The “SENS” switch is set too high.            □□ Decrease the “SENS”
                                                                                          setting.
                                      □□ The “DUALBRITE” switch is in the 3            □□ The light fixture is operating
                                         hour, 6 hour, or dusk-to-dawn setting.           normally under these
                                                                                          circumstances.
                                      □□ The outside temperature is much               □□ Decrease the “SENS”
                                         warmer or cooler than a person’s body            setting.
                                         heat (summer or winter).
                                      □□ The light fixture is wired through a          □□ Do not use a dimmer or
                                         dimmer or timer.                                 timer to control the light
                                                                                          fixture. Replace the dimmer
                                                                                          or timer with a standard on/
                                                                                          off wall switch.
The lights turn off too late in the   □□ The light fixture may be installed in a       □□ Relocate the light fixture
Dusk-to-Dawn setting.                    relatively dark location.                        or use the 3 hour or 6 hour
                                                                                          setting.




                                                            10

                                          Ex. M - Page 38 of 104
Troubleshooting (continued)
Problem                            Possible Cause                                  Solution
The lights stay on continuously.   □□ The motion sensor may be picking up a        □□ Decrease the “SENS”
                                      heat source, such as an air vent, dryer         setting or reposition the
                                      vent, or brightly painted, heat-reflective      motion sensor.
                                      surface.
                                   □□ The motion sensor is in manual mode.         □□ Switch the motion sensor
                                                                                      to auto. See Using manual
                                                                                      mode on page 9.
                                   □□ The light fixture is wired through a         □□ Do not use a dimmer or
                                      dimmer or timer.                                timer to control the light
                                                                                      fixture. Replace the dimmer
                                                                                      or timer with a standard on/
                                                                                      off wall switch.
                                   □□ The light fixture is on the same circuit     □□ Install the light fixture on
                                      as a motor, transformer, or fluorescent         a circuit without motors,
                                      bulb.                                           transformers, or fluorescent
                                                                                      bulbs.
The lights flash on and off.       □□ Heat or light from the bulbs may be          □□ Reposition the lamp heads
                                      turning the motion sensor on and off.           away from the motion
                                                                                      sensor.
                                   □□ Heat is being reflected from other           □□ Decrease the “SENS”
                                      objects and may be turning the motion           setting or reposition the
                                      sensor on and off.                              motion sensor.
                                   □□ The motion sensor is in “TEST” mode          □□ While in “TEST” mode,
                                      and warming up.                                 the light only stays on for
                                                                                      8 seconds. Set the “ON-
                                                                                      TIME” switch to 1, 5, or 20
                                                                                      minutes.
The lights flash once then stay    □□ The motion sensor is detecting light         □□ Reposition the lamp heads
off in manual mode.                   from the lamp heads.                            to keep the area below the
                                                                                      motion sensor relatively
                                                                                      dark.




                                                        11                                         HOMEDEPOT.COM
		                                                           Please contact 1-866-308-3976 for further assistance.
                                      Ex. M - Page 39 of 104
              Questions, problems, missing parts?
   Before returning to the store, call Defiant Customer Service
8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                         1-866-308-3976

                        HOMEDEPOT.COM


               Retain this manual for future use.




                                                                    207909-01A
               Ex. M - Page 40 of 104
                                                                                     Articulo #1001318510
                                                                                               1001311060
                                                                                     Modelo #DFI-5983-BZ
                                                                                             DFI-5983-WH




       GUÍA PARA EL USO Y CUIDADO

             LUZ DE SEGURIDAD POR MOVIMIENTO




                            ¿Tiene preguntas, problemas o piezas faltantes?
                  Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
                  de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                                                1-866-308-3976

                                               HOMEDEPOT.COM




                                                    GRACIAS
    Agradecemos la fe y la confianza que usted ha depositado en Defiant al comprar esta luz de seguridad por
movimiento. Procuramos crear continuamente productos de calidad diseñados para mejorar su hogar. Visítenos en
internet para ver nuestra línea completa de productos disponibles que necesita para el mejoramiento de su hogar.
                                          ¡Gracias por escoger Defiant!
                                      Ex. M - Page 41 of 104
Contenido
Contenido.................................................14           Herramientas Requeridas.....................15
Información de seguridad.......................14                      Ferretería Incluida.................................16
Garantía...................................................14          Contenido del Paquete..........................16
  5 años de garantía limitada..................14                    Instalación...............................................17
Antes de la instalación............................15                Operación.................................................19
  Planificación de la Instalación..............15                    Cuidado y limpieza..................................22
  Especificaciones...................................15              Análisis de averías..................................22

Información de seguridad
PRECAUCIONES                                                                    ADVERTENCIA: Desconecte la energía eléctrica en el
                                                                                disyuntor o en el fusible. Coloque cinta aislante sobre el
□□ Por favor lea y entienda todo este manual antes de                           interruptor disyuntor y compruebe que no haya energía
   tratar de ensamblar, instalar u operar este aparato                          eléctrica en el aparato de luz.
   de luz.
                                                                                ADVERTENCIA: Riesgo de incendio. Mantenga los
□□ Esta lámpara requiere una fuente de alimentación                             cabezales de la lámpara por lo menos a 2 pulgadas (51
   de 20 voltios de CA.                                                         mm) de materiales combustibles.

□□ Algunos códigos exigen que la instalación la realice
   un electricista calificado.                                                  PRECAUCIÓN: Para evitar daños por el agua y el
                                                                                riesgo de una descarga eléctrica, los controles del detector
□□ Este aparato de luz debe estar correctamente                                 de movimiento deben estar de cara al suelo cuando la
                                                                                instalación esté terminada.
   conectado a tierra.
□□ Para que opere correctamente, este aparato de luz                            PRECAUCIÓN: Peligro de quemaduras. Deje que el
   debe ser:                                                                    aparato de luz se enfríe antes de tocarlo.

□□ Esta lámpara debe ser instalada fuera de casa
   sobre una pared o aleros.                                          AVISO: No conecte este aparato de luz a un interruptor reductor de
                                                                      luz ni a un temporizador.
□□ Esta lámpara debe ser instalada aproximadamente
   a 8 pies (2,4 m) por encima del suelo. Si se la
   instala a una altura más alta de la recomendada, se □□ CAN ICES-3 (B)/NMB-3(B)
   reducirá la zona de cobertura si apunta el detector
   hacia abajo.
□□ Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes
   condiciones: (1) este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar
   cualquier interferencia recibida, incluyendo una interferencia que pueda causar un funcionamiento indeseado.

Garantía
5 AÑOS DE GARANTÍA LIMITADA
LO QUE SE CUBRE
Se garantiza que este producto no tiene partes defectuosas de fábrica o de mano de obra por un período de 5 años
desde la fecha de compra. Se necesita el recibo de compra para todos los reclamos de garantía.

LO QUE NO SE CUBRE
Esta garantía no incluye el servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, o
LEDs. Los servicios no autorizados o las modificaciones hechas al producto o a cualquier componente invalidarán
esta garantía en su totalidad. Esta garantía no incluye reembolso por inconveniencia, instalación, tiempo de
instalación, perdida de uso, servicio no autorizado, o gastos de envío. Esta garantía no se extiende a otros equipos o
componentes que el consumidor usa junto con este producto.
Póngase en contacto con el personal de servicio al cliente al 1-866-308-3976 o visite el sitio www.homedepot.com.
                                                                14

                                            Ex. M - Page 42 of 104
Antes de la instalación
PLANIFICACIÓN DE LA INSTALACIÓN
Antes de instalar el aparato de luz, esté seguro que estén todas las piezas. Compare las piezas con la Ferretería
incluida y las secciones de Contenidos del paquete. Si cualquier pieza falta o está dañada, no intente ensamblar,
instalar ni operar este aparato de luz.
Tiempo estimado para la instalación: 30 minutos

ESPECIFICACIONES
Alcance                                         Hasta 70 pies (21,3 m) (Varía con la temperatura circundante)
Ángulo de detección                             Hasta 180°
Carga eléctrica - DEL                           25 Vatios
Lúmenes                                         2050
Requisitos de la energía eléctrica              120 VCA, 60 Hz
Fases de operación                              Prueba, activado por movimiento, manual
Retardo de tiempo                               1, 5, 20 minutos
Temporizador DualBrite                          Apagado, 3 horas, 6 horas, del crepúsculo al amanecer

HERRAMIENTAS REQUERIDAS


                                                     Destornillador
                                                                                             Peladores/
                 Destornillador                      de cabeza
                                                                                             cortadores de
                 phillips                            plana de 1/8 de
                                                                                             cables
                                                     pulgada




                 Probador de                         Guantes de                              Sellador de
                 circuitos                           trabajo                                 silicona




                 Escalera                                              Gafas de seguridad




                                                        15                                         HOMEDEPOT.COM
                                        Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                       Ex. M - Page 43 of 104
Antes de la instalación (continuación)
FERRETERÍA INCLUIDA
        NOTA: La ferretería se muestra en su tamaño real




           AA                                         BB                             CC                    DD


                                                                                                      EE


                                                            FRONT
                                          FF                                                     GG


                                                       HH

  Pieza         Descripción                                                  Cantidad
   AA           Tapón de caucho                                                  1
   BB           Tornillo del soporte de montaje                                  2
   CC           Tornillo del soporte de montaje                                  2
   DD           Tornillo del soporte de montaje                                  2
   EE           Tornillo grande de montaje (pre-instalado)                       1
   FF           Tornillo pequeño de montaje                                      1
   GG           Soporte de montaje (no está a escala)                            1
   HH           Mini-destornillador                                              1


CONTENIDO DEL PAQUETE

                                    A

                                                                             B
                                                  D
                                                                         C

           Pieza         Descripción                                                  Cantidad
              A          Cabezal de lámpara                                               2
              B          Artefacto de luz                                                 1
              C          Detector de movimiento                                           1
              D          1-2- asy Connect™ (conexión rápida)                              1



                                                                    16

                                               Ex. M - Page 44 of 104
Instalación

1 Determinación
  montaje
                del sitio de

       NOTA: Esta lámpara debe ser instalada aproximadamente
       a 8 pies (2,4 m) por encima del suelo. Si se la instala a una
       altura más alta de la recomendada, se reducirá la zona de
       cobertura si apunta el detector hacia abajo.
                                                                                Montaje
                                                                                en pared
                                                                                                                          THIS SIDE UP




                                                                                                                            180°




 □□ Determine el sitio de montaje – pared o alero.
 □□ Coloque los cabezales de la lámpara (A) en                                                                         Montaje
    la dirección general de la cobertura de luz                             A
    deseada.                                                                                     C                     en alero
 □□ Si es necesario, gire el detector de movimiento
    (C) de modo que los controles miren hacia el
    suelo después de la instalación.




2 Retiro del 1-2- asy Connect™ 3 Instalación
                                 montaje
                                             del soporte de

       NOTA: Este dispositivo viene con un 1-2- asy Connect™                         ADVERTENCIA: Desconecte la energía eléctrica en el
       (D). Está premontado en la lámpara (B) para ser enviado.                      disyuntor o en el fusible. Coloque cinta aislante sobre el
                                                                                     interruptor disyuntor y compruebe que no haya energía
                                                                                     eléctrica en el aparato de luz.
       NOTA: El tornillo de fijación grande (EE) está pre-
       instalado en la lámpara (B). No trate de quitar el tornillo
       grande de montaje (EE).                                                       NOTA: Se incluyen seis tornillos de varios tamaños para
                                                                                     el soporte de montaje. La instalación sólo requiere dos.
                                                                                     Deseche los tornillos del soporte de montaje no utilizados
                                                                                     luego de la instalación.
 □□ Quite el tornillo de fijación grande (EE) que
    conecta la lámpara (B) al 1-2- asy Connect ™
    (D) y retire el 1-2- asy Connect ™ (D).                                 □□ Retire el aparato de luz existente.
                                                                            □□ Instale el soporte de montaje (GG) con la
                                        D                                      palabra estampada “FRENTE” en dirección
                                                                               contraria a la caja de conexiones. Use los
                  B                                                            tornillos del soporte de montaje (BB, CC o DD)
                                                                               que mejor encajen con la caja de conexiones.
                                                                            □□ Hale con firmeza el soporte de montaje para
                                                                               verificar que esté bien montado en la caja de
                                                                               conexiones. Si es necesario, use los tornillos
                                                                               que fueron retirados del aparato de luz anterior.

 EE
                                                                                                                                            GG
                                                                                          T
                                                                                     ON
                                                                                FR


                                                                                                                   T
                                                                                                              ON
                                                                                                         FR




                                                                                                                                BB, CC, or DD


                                                                       17                                                                HOMEDEPOT.COM
                                                  Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                Ex. M - Page 45 of 104
Instalación (continuación)

4 Instalación
  Connect™
              del 1-2- asy
                                                                                                            5 Cómo   hacer las conexiones
                                                                                                              eléctricas
  □□ Pase los cables de la caja de conexiones por                                                               □□ Inserte los cables de la caja de conexiones en
     un agujero en el 1-2- asy Connect™ (D).                                                                       el lado del bloque de terminales y al rededor
  □□ Coloque el 1-2- asy Connect™ (D) contra la                                                                    del tornillo de tierra. Apriete los tornillos del
     caja de conexiones.                                                                                           bloque de terminales utilizando el mini-
     □□ Cuando la instale sobre una pared, la                                                                      destornillador (HH) y el tornillo de tierra para
          flecha “UP” (Hacia Arriba) debe apuntar                                                                  asegurar los cables.
          hacia arriba.                                                                                            □□ Inserte el cable blanco de la caja de
     □□ Cuando la instale sobre un alero, la flecha                                                                     conexiones en el terminal marcado “N
          “UP” (Hacia Arriba) debe apuntar hacia el                                                                     (White)”.
          edificio.                                                                                                 □□ Inserte el cable negro de la caja de
  □□ Inserte el perno de montaje pequeño (FF) por                                                                      conexiones en el terminal marcado “L
     el orificio del 1-2- asy Connect™ (D) situado                                                                     (Black)”.
     por debajo del orificio roscado, y enrósquelo en
     el orificio central del soporte de montaje (GG).                                                               □□ Conecte el alambre desnudo o verde de
     Apriete el perno (FF) de forma segura.                                                                            tierra de la caja de conexiones al tornillo
  □□ Hale firmemente del 1-2- asy Connect™ para                                                                        de tierra (marcado con “GND”).
     verificar que está correctamente conectado al
     soporte de montaje.                                                                                                                           UP/Haut/Arriba

                                                                                                                                                                                       D
           UP                                                                                                                                                       N (White/
             /Ha                                                                                                                      GND                           Blanc/Blanco)
                ut/                                                                                                                   Terre

 GN
                   Arr
                      iba                                                                             GG                              Tierra                             L (Black/
                                                                                                                                                                         Noir/Negro)
 TerD
 Tie re
                                     UP/
                                        Hau

    rra
                                           t/A
                                              rrib
                            GN
                            TerrD
                                                  a
                                                                                                                        TN
                            Tier e
                                ra                                                                                           OR
                                                                                                                                  F
                                                                                        TN
                                                                                             OR
                                                                                                  F




                                                          N (W
                                                          Blan hite
                                                              c/Bl /
                                                                  anco)
                                                               L (B
                                                               Noi lack
                                                      N(          r/N /
                                                                      eg  ro)

                                                      BlaWhit
                                                         nc/ e/
                                                            Bla
                                                                nc   o)
                                                                                       D
                         FF                                   L(
                                                              NoBlack
                                                                 ir/N /
                                                                     egr
                                                                                o)




6 Montaje del aparato de luz                                                                                                                   B
                                                                                                                                                                    D

 AVISO: Las dos clavijas de la parte posterior de la lámpara se deben
 insertar en el bloque de terminales para que la luz funcione.


  □□ Alinee el borde inferior de la lámpara (B) con
     el borde inferior del 1-2- asy Connect™
     (D). Incline la lámpara (B) hacia el 1-2- asy
     Connect™ (D) asegurándose de que la lámpara
     (B) se centre en el 1-2- asy Connect™ (D).
  □□ Apriete el tornillo de fijación grande (EE) de                                                                AA                                     EE
     forma segura a través del centro del 1-2- asy
     Connect™ (D). No apriete excesivamente.
  □□ Empuje con fuerza el tapón de caucho (AA)
     en el orificio del perno de montaje de la
     lámpara (B).




                                                                                                           18

                                                                                     Ex. M - Page 46 of 104
Instalación (continuación)

7 Calafatee
  de luz
            alrededor del aparato

 □□ Calafatee alrededor del 1-2- asy Connect™
    (D) y de la superficie de montaje con un
    sellador de silicona contra la intemperie (no                       D
    incluido).




Operación

1 Ajuste
  lámpara
         de los cabezales de la
                                2 Giro hacia abajo de los
                                  controles del detector
       ADVERTENCIA: Riesgo de incendio. Mantenga los                        PRECAUCIÓN: Para evitar daños por el agua y el
       cabezales de la lámpara por lo menos a 2 pulgadas (51                riesgo de una descarga eléctrica, los controles del detector
       mm) de materiales combustibles.                                      de movimiento deben estar de cara al suelo cuando la
                                                                            instalación esté terminada.

       PRECAUCIÓN: Mantenga los cabezales de la lámpara
       30° debajo de la línea horizontal para evitar daños por        □□ Gire el detector de movimiento (C) de manera
       agua y descargas eléctricas.
                                                                         que los controles estén orientados hacia suelo.

 □□ Conecte la energía eléctrica en el disyuntor
    o en el fusible y encienda el interruptor de la
    pared.
 □□ Si es necesario, sujete suavemente los
    cabezales de la lámpara (A) e inclínelos hacia
    arriba o hacia abajo o de lado a lado para
    ajustar el área de cobertura de la luz.
                                                                                                                                          DUSK TO DAWN
                                                                                                                                                SENS.
                                                                                                                                ON TIME




                                                                                                                                                         DUAL BRITE
                                                                                                                       20 MIN




                                                                                                                                H
                                                                                                                    5 MIN




                                                                                                                                   M




                                                                                                                                             6H




                                                                            C
                                                                                                                                   L




                                                                                                                                                3H
                                                                                                                      1 MIN
                                                                                                                    TEST




                                                                                                                                                OFF




      A




                                                                 19                                                 HOMEDEPOT.COM
                                              Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                            Ex. M - Page 47 of 104
Operación (continuación)

3 Calibración
  prueba
              del detector para
                                4 Regulación de la zona de
                                  detección del detector de
           NOTA: Cuando el interruptor de “DURACIÓN” (“ON-TIME”)
                                                                                                  movimiento
           se fija en la posición “PRUEBA” (“TEST”) el aparato de
           luz operará durante el día o la noche. La luz permanecerá                          □□ Haga una “prueba caminando”: camine
           encendida 8 segundos después que todo movimiento se                                   transversalmente a la parte frontal del detector de
           ha detenido.                                                                          movimiento (C) siguiendo la trayectoria de un arco.
                                                                                              □□ Observe la luz. La luz se encenderá y el LED
 □□ Fije el interruptor de “DURACIÓN” en la                                                      rojo destellará indicando que se ha detectado
    posición “PRUEBA (“TEST”).                                                                   movimiento.
 □□ Fije el interruptor “DUALBRITE” en la posición                                            □□ Deténgase, espere que la luz se apague, y
    “APAGADO” (“OFF”).                                                                           luego empiece a caminar de nuevo.
 □□ Deslice el interruptor “SENS” a la posición “L”                                           □□ Continúe este proceso hasta que la zona de
    (baja).                                                                                      detección haya sido establecida.
           NOTA: El detector de movimiento necesitará calentarse                              □□ Si es necesario, sujete suavemente el detector
           completamente (60 segundos) antes de empezar el                                       de movimiento (C) y muévalo de lado a lado o
           proceso de puesta a punto.
                                                                                                 de arriba hacia abajo para ajustar la zona de
                                                                                                 detección.
                 1 MIN               5 MIN
               TEST                     20 MIN



                                        ON TIME
                        L        M      H




                                        SENS.
                             6H
           OFF        3H          DUSK TO DAWN




                                     DUAL BRITE
                                                      C                                                                                 C



5 Ajuste del interruptor SENS 6 Regulación
                                DURACIÓN
                                           del interruptor de

 □□ Para aumentar la zona de detección, deslice el                                                      NOTA: El interruptor de DURACIÓN determina el lapso de
    interruptor “SENS” hacia la posición “H” (alta).                                                    tiempo que la luz permanece encendida con todo su brillo
                                                                                                        luego que ha cesado el movimiento.
 □□ Para disminuir la zona de detección, deslice el
    interruptor “SENS” hacia la posición “L” (baja).
                                                                                              □□ Coloque el interruptor de DURACIÓN en la
           NOTA: El detector de movimiento (C) es más sensible al
           movimiento transversal a la parte frontal del detector. El
                                                                                                 posición 1, 5 o 20 minutos.
           detector de movimiento (C) es menos sensible al movimiento
           que se dirige directamente hacia la parte frontal del detector.
                                                                                                    1 MIN         5 MIN
                                                                                                  TEST               20 MIN



           NOTA: Mientras mayor sea la calibración del “SENS”                                                        ON TIME
                                                                                                         L    M      H
           (sensibilidad), mayor será la posibilidad de falsas alarmas.                                                                             1 MIN        5 MIN
           Para reducir las falsas alarmas, deslice el interruptor                                                      SENS.
                                                                                                                                                  TEST              20 MIN
                                                                                                             6H
           “SENS” hacia el ajuste “L” (baja).                                                     OFF   3H        DUSK TO DAWN

                                                            1 MIN         5 MIN
                                                          TEST               20 MIN                               DUAL BRITE
                                                                                                                                 C                      L    M
                                                                                                                                                                    ON TIME
                                                                                                                                                                    H

       1 MIN         5 MIN
                                                  C
     TEST               20 MIN
                                                                             ON TIME
                                                                 L    M      H                                                                                         SENS.
                                                                                                                                                            6H
                        ON TIME                                                                                                                  OFF   3H        DUSK TO DAWN
            L    M      H




                           SENS.
                6H
     OFF   3H        DUSK TO DAWN                                               SENS.
                                                                     6H                                                                                          DUAL BRITE
                                                          OFF   3H        DUSK TO DAWN
                     DUAL BRITE




                                                                          DUAL BRITE



                                                                                         20

                                                          Ex. M - Page 48 of 104
Operación (continuación)

7 Regulación
  DUALBRITE
             del interruptor
                                                                                     8 Uso del la fase manual
           NOTA: El interruptor DUALBRITE determina el lapso de                              NOTA: La fase manual anula el detector de movimiento
           tiempo que la luz permanece encendida con un nivel                                (C) y el control de duración (“ON-TIME”), de esta forma
           de luz reducido luego de la puesta del sol. Cambiando                             la lámpara operará con todo su brillo. Esta característica
           esta calibración a “OFF” (“DESCONECTADO”) no quedará                              funciona solamente en la noche y solamente una noche
           afectada la calibración de la DURACIÓN.                                           a la vez. El detector de movimiento (C) se reiniciará en
                                                                                             la modalidad de detección de movimiento después de 6
                                                                                             horas o cuando salga el sol, lo que ocurra primero. La fase
 □□ Coloque el interruptor “DUALBRITE” en APAGADO                                            manual puede también alternar entre encendido y apagado
                                                                                             mediante el interruptor de pared.
    (OFF), 3 horas, 6 horas o del crepúsculo
                                          1 MIN al 5 MIN
                                        TEST          20 MIN
    amanecer (de la puesta a la salida del sol).
                                                                    ON TIME            □□ Para encender la fase manual, apague la
                                                                                          luz con el interruptor de pared entre 1 a 3
                                                        L    M      H

                                    C
        1 MIN
      TEST
                     5 MIN
                        20 MIN                                                            segundos y luego vuelva a encenderla.
                                                                                       □□ Para apagar la fase manual, apague la luz con
                                                                       SENS.
                                                            6H
                        ON TIME                  OFF   3H        DUSK TO DAWN
            L    M      H

                                                                                          el interruptor de pared entre 1 a 3 segundos y
     OFF   3H
                6H
                           SENS.
                     DUSK TO DAWN                                DUAL BRITE               luego vuelva a encenderla.
                     DUAL BRITE                                                              NOTA: Si la energía eléctrica al aparato de luz es
                                                                                             apagada por más de 5 segundos, deje que el detector de
                                                                                             movimiento se caliente antes del cambio a la fase manual.




                                                                                         Apague el                           Vuelva a
                                                                                     interruptor entre                      encender el
                                                                                      1 a 3 segundos                        interruptor




                                                                                21                                                    HOMEDEPOT.COM
                                                 Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                               Ex. M - Page 49 of 104
Cuidado y limpieza
□□ Para prolongar la apariencia original, limpie la lámpara solo con agua limpia y un paño suave y húmedo.
□□ No use pinturas, solventes ni otros químicos en este aparato de luz. Podrían ser la causa de una prematura
   deterioración del acabado. Esto no es un defecto del acabado y no será cubierto por la garantía.
□□ No rocíe la lámpara con una manguera o lavadora a presión.


Análisis de averías
Problema                        Causa Probable                                  Solución
La luz no se enciende.          □□ El interruptor de la luz está apagado.       □□ Encienda el interruptor de la luz.
                                □□ El fusible está quemado o el disyuntor       □□ Cambie el fusible o conecte el
                                   está desconectado.                              disyuntor.
                                □□ El apagado de la luz diurna (fotocélu-       □□ Vuelva a revisar al amanecer.
                                   la) está vigente.
                                □□ El cableado del circuito es incorrecto       □□ Verifique que el cableado esté
                                   (si esta es una instalación nueva).             correcto.
                                □□ El detector de movimiento está enfo-         □□ Vuelva a enfocar el detector de
                                   cando a la dirección incorrecta.                movimiento para que cubra el
                                                                                   área deseada.
                                □□ La temperatura del aire exterior está cer-   □□ Aumente la calibración del
                                   cana al calor corporal de una persona.          alcance (“SENS”).
La luz se enciende durante      □□ El detector de movimiento puede estar       □□ El aparato de luz está operando nor-
el día.                            instalado en un sitio relativamente oscuro.    malmente bajo estas circunstancias.
                                □□ El interruptor de duración (“ON-             □□ Coloque el interruptor de
                                   TIME”) está en la posición prueba               duración (“ON-TIME”) en la
                                   (“TEST”).                                       calibración 1, 5 o 20 minutos.
La luz se enciende sin razón    □□ El detector de movimiento puede              □□ Reduzca la calibración del
aparente.                          estar detectando pequeños animales              alcance (“SENS”) o vuelva a co-
                                   o tráfico automotor.                            locar el detector de movimiento.
                                □□ El interruptor “SENS” está fijado            □□ Reduzca la calibración del
                                   demasiado alto.                                 alcance (“SENS”).
                                □□ El interruptor “DUALBRITE” está en           □□ El aparato de luz está operando
                                   la calibración 3 horas, 6 horas, o del          normalmente bajo estas cir-
                                   crepúsculo al amanecer.                         cunstancias.
                                □□ La temperatura exterior está más ca-         □□ Reduzca la calibración del
                                   liente o más fría que el calor corporal         alcance (“SENS”).
                                   de una persona (verano o invierno).
                                □□ El aparato de luz está cableado a            □□ No use un reductor de luz o un
                                   través de un reductor de luz o de un            temporizador para controlar el
                                   temporizador.                                   aparato de luz. Cambie el reductor
                                                                                   de luz o el temporizador por un
                                                                                   interruptor de pared estándar de
                                                                                   encendido/apagado.
Las luces se apagan dema-       □□ El aparato de luz puede estar instala-       □□ Vuelva a ubicar el aparato de luz
siado tarde en la calibración      do en un sitio relativamente oscuro.            o utilice la calibración 3 horas
crepúsculo-al-amanecer.                                                            o 6 horas.


                                                         22

                                       Ex. M - Page 50 of 104
Análisis de averías (continuación)
Problema                        Causa Probable                                  Solución
Las luces permanecen en-        □□ El detector de movimiento puede estar        □□ Reduzca la calibración del
cendidas constantemente.           absorbiendo calor de una fuente de calor        alcance (“SENS”) o vuelva a co-
                                   como una ventosa de aire, una secadora          locar el detector de movimiento.
                                   de aire, o una superficie pintada con
                                   colores brillantes y que refleja el calor.
                                □□ El detector de movimiento está en la         □□ Cambie el detector de movimien-
                                   fase manual.                                    to a automático. Vea Uso de la
                                                                                   fase manual en la página 21.
                                □□ El aparato de luz está cableado a            □□ No use un reductor de luz o un
                                   través de un reductor de luz o de un            temporizador para controlar el
                                   temporizador.                                   aparato de luz. Cambie el reduc-
                                                                                   tor de luz o el temporizador por
                                                                                   un interruptor de pared estándar
                                                                                   de encendido/apagado.
                                □□ El aparato de luz está en el mismo           □□ Instale el aparato de luz en un
                                   circuito que un motor, transformador            circuito sin motores, transfor-
                                   o tubo fluorescente.                            madores o tubos fluorescentes.
Las luces se encienden y se     □□ El calor o la luz de las bombillas           □□ Vuelva a colocar los cabezales
apagan.                            puede estar encendiendo y apagando              de la lámpara lejos del detector
                                   al detector de movimiento.                      de movimiento.
                                □□ El calor reflejado desde otro objeto         □□ Reduzca la calibración del
                                   puede estar encendiendo y apagando              alcance (“SENS”) o vuelva a co-
                                   al detector de movimiento.                      locar el detector de movimiento.
                                □□ El detector de movimiento está en la         □□ Mientras está en la fase
                                   fase “TEST” (PRUEBA) y calentándose.            PRUEBA, la luz sólo queda
                                                                                   encendida por 8 segundos. Fije
                                                                                   el interruptor “ON-TIME” para 1,
                                                                                   5 o 20 minutos.
Las luces destellan una vez y   □□ El detector de movimiento está               □□ Vuelva a colocar los cabezales
luego permanecen apagadas          detectando luz de los cabezales de la           de la lámpara para mantener
en la fase manual.                 lámpara.                                        el área por debajo del detector
                                                                                   de movimiento relativamente
                                                                                   oscura.




                                                         23                                         HOMEDEPOT.COM
                                        Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                       Ex. M - Page 51 of 104
          ¿Tiene preguntas, problemas o piezas faltantes?
Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                           1-866-308-3976

                           HOMEDEPOT.COM


                Guarde este manual para uso futuro.




                                                                          207909-01A
                  Ex. M - Page 52 of 104
                                                                                            Items #1002169632
                                                                                                   1001311064
                                                                                          Models #DFI-5988-BZ
                                                                                                 DFI-5988-WH




                       USE AND CARE GUIDE

                             MOTION SECURITY LIGHT




                                    Questions, problems, missing parts?
                         Before returning to the store, call Defiant Customer Service
                      8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                                                   1-866-308-3976

                                                  HOMEDEPOT.COM




                                                     THANK YOU
We appreciate the trust and confidence you have placed in Defiant through the purchase of this motion security light.
We strive to continually create quality products designed to enhance your home. Visit us online to see our full line of
               products available for your home improvement needs. Thank you for choosing Defiant!
                                        Ex. M - Page 53 of 104
Table of Contents
Table of Contents.......................................2               Tools Required........................................3
Safety Information.....................................2                Hardware Included..................................4
Warranty....................................................2           Package Contents...................................4
  5-Year Limited Warranty.........................2                   Installation.................................................5
Pre-Installation..........................................3           Operation...................................................7
  Planning Installation...............................3               Care and Cleaning...................................10
  Specifications.........................................3            Troubleshooting.......................................10

Safety Information
PRECAUTIONS                                                                      WARNING: Turn the power off at the circuit breaker or
                                                                                 fuse. Place tape over the circuit breaker switch and verify
□□ Please read and understand this entire manual                                 power is off at the light fixture.
   before attempting to assemble, install, or operate
   this light fixture.
                                                                                 WARNING: Risk of fire. Keep the lamp heads at least
□□ This light fixture requires a 120-Volt AC power                               2 in. (51 mm) from combustible materials.
   source.
                                                                                 CAUTION: To avoid water damage and the risk of
□□ Some codes require installation by a qualified                                electrical shock, the motion sensor controls must be facing
   electrician.                                                                  the ground when the installation is complete.

□□ This light fixture must be properly grounded.
                                                                                 CAUTION: Burn hazard. Allow the light fixture to cool
□□ This light fixture should be installed outdoors to a                          before touching.
   wall or eave.
□□ The light fixture should be mounted approximately                   NOTICE: Do not connect this light fixture to a dimmer switch or
   8 ft. (2.4 m) above the ground. If the light fixture                timer.
   is mounted higher than recommended, aiming the
   sensor down will reduce the coverage area.
                                                                    □□ This device complies with Part 15 of the FCC Rules.
                                                                       Operation is subject to the following two conditions:
                                                                       (1) this device may not cause harmful interference,
                                                                       and (2) this device must accept any interference
                                                                       received, including interference that may cause
                                                                       undesired operation.
                                                                    □□ CAN ICES-005 (B)/NMB-005 (B)

Warranty
5-YEAR LIMITED WARRANTY
WHAT IS COVERED
This product is guaranteed to be free of factory defective parts and workmanship for a period of 5 years from date
of purchase. Purchase receipt is required for all warranty claims.

WHAT IS NOT COVERED
This guarantee does not include repair service, adjustment and calibration due to misuse, abuse or negligence, or
LEDs. Unauthorized service or modification of the product or of any furnished component will void this warranty in
its entirety. This warranty does not include reimbursement for inconvenience, installation, setup time, loss of use,
unauthorized service, or return shipping charges. This warranty is not extended to other equipment and components
that a customer uses in conjunction with this product.
Contact the Customer Service Team at 1-866-308-3976 or visit www.homedepot.com.
                                                                2

                                            Ex. M - Page 54 of 104
Pre-Installation
PLANNING INSTALLATION
Before installing the light fixture, ensure that all parts are present. Compare parts with the Hardware Included and
Package Contents sections. If any part is missing or damaged, do not attempt to assemble, install, or operate this
light fixture.
Estimated installation time: 30 minutes

SPECIFICATIONS
Range                                            Up to 70 ft. (21.3 m) (Varies with surrounding temperature)
Sensing angle                                    Up to 270°
Electrical load - LED                            29 Watts
Lumens                                           2450
Power requirements                               120 VAC, 60 Hz
Operating modes                                  Test, Motion activated, Manual
Time delay                                       1, 5, 20 minutes
DualBrite timer                                  Off, 3 hours, 6 hours, dusk-to-dawn

TOOLS REQUIRED



                  Phillips                            1/8 in. Flathead                         Wire strippers/
                  screwdriver                         screwdriver                              cutters




                                                                                               Silicone
                  Circuit tester                      Work gloves
                                                                                               sealant




                  Ladder                                                 Safety goggles




                                                          3                                         HOMEDEPOT.COM
		                                                             Please contact 1-866-308-3976 for further assistance.
                                          Ex. M - Page 55 of 104
Pre-Installation (continued)
HARDWARE INCLUDED
         NOTE: Hardware shown to actual size.




            AA                                       BB                          CC                   DD


                                                                                                 EE


                                                          FRONT
                                          FF                                                GG


                                                     HH

  Part           Description                                          Quantity
  AA             Rubber plug                                             1
  BB             Mounting bracket screw                                  2
  CC             Mounting bracket screw                                  2
  DD             Mounting bracket screw                                  2
  EE             Large mounting bolt (pre-installed)                     1
  FF             Small mounting bolt                                     1
  GG             Mounting bracket (not to scale)                         1
  HH             Mini screwdriver                                        1


PACKAGE CONTENTS

                                    A

                                                                             B
                                                 D
                                                                        C


                 Part       Description                                          Quantity
                   A        Lamp head                                                 3
                   B        Light fixture                                             1
                   C        Motion sensor                                             1
                  D         Mounting plate                                            1


                                                                  4

                                                Ex. M - Page 56 of 104
Installation

1 Determining
  location
              the mounting

        NOTE: The light fixture should be mounted approximately
        8 ft. (2.4 m) above the ground. If the light fixture is
        mounted higher than recommended, aiming the sensor
        down will reduce the coverage area.


 □□ Determine the mounting location – wall or eave                          Wall Mount
    mount.
 □□ Position the lamp heads (A) in the general
    direction of the desired light coverage.
                                                                        A                                          Eave Mount
 □□ If needed, rotate the motion sensor (C) so the
    controls face the ground after installation.                                                C




2 Removing the mounting plate 3 Installing the mounting bracket
        NOTE: This fixture comes with a mounting plate (D). It is                WARNING: Turn the power off at the circuit breaker or
        pre-assembled on the light fixture (B) for shipping.                     fuse. Place tape over the circuit breaker switch and verify
                                                                                 power is off at the light fixture.

        NOTE: The large mounting bolt (EE) is pre-installed in
        the light fixture (B). Do not attempt to remove the large                NOTE: Six mounting bracket screws of various sizes are
        mounting bolt (EE).                                                      included. The installation will only require two. Discard the
                                                                                 unused mounting bracket screws after installation.


 □□ Unscrew the large mounting bolt (EE) connecting
                                                                        □□ Remove the existing light fixture.
    the light fixture (B) to the mounting plate (D) and
    remove the mounting plate (D).                                      □□ Install the mounting bracket (GG) with the
                                                                           stamped word “FRONT” facing away from the
                                      D                                    junction box. Use the mounting bracket screws
                                                                           (BB, CC, or DD) that best fit the junction box.
                                                                        □□ Firmly pull on the mounting bracket to verify
                 B                                                         it is securely mounted to the junction box. If
                                                                           necessary, use the screws that were removed
                                                                           from the existing light fixture.


                                                                                                                                 GG
  EE                                                                                  T
                                                                                 ON
                                                                            FR


                                                                                                               T
                                                                                                          ON
                                                                                                     FR




                                                                                                                   BB, CC, or DD

                                                                    5                                                     HOMEDEPOT.COM
		                                                                      Please contact 1-866-308-3976 for further assistance.
                                               Ex. M - Page 57 of 104
             Installation (continued)

             4 Installing the mounting plate 5 Making the electrical
                                               connections
               □□ Route the junction box wires through the hole                                              □□ Insert the junction box wires into the side of
                  in the mounting plate (D).                                                                    the terminal block and around the ground
               □□ Place the mounting plate (D) against the                                                      screw. Tighten terminal block screws using
                  junction box.                                                                                 the mini-screwdriver (HH) and ground screw to
                  □□ When mounting to a wall, the “UP” arrow                                                    secure the wires.
                       must point upward.                                                                       □□ Insert the white wire from the junction box
                                                                                                                     into the terminal marked “N (White)”.
                    □□ When mounting to an eave, the “UP” arrow
                       must point toward the building.                                                           □□ Insert the black wire from the junction box
                                                                                                                    into the terminal marked “L (Black)”.
               □□ Insert the small mounting bolt (FF) through
                  the mounting plate (D) hole located below the                                                  □□ Connect the bare or green ground wire
                  threaded hole, and thread it into the center                                                      from the junction box to the ground screw
                  hole of the mounting bracket (GG). Tighten the                                                    (marked with “GND”).
                  bolt (FF) securely.
               □□ Firmly pull on the mounting plate (D) to
                  verify it is securely attached to the mounting
                  bracket (GG).
                                                                                                                                                      UP/Haut/Arriba
                                                                                                                                                                                     D



                  UP
                     /Ha
                        ut/
                           Arr                                                                      GG               L (Black/
                                                                                                                     Noir/Negro)                                            GND
                              iba                                                                                                                                           Terre
                                                                                                                        N (White/                                           Tierra
                                                                                                                        Blanc/Blanco)
                                                      UP
                                                        /Hau
                                                            t/A
                                                               rrib
                                                                   a                                                                    TN
                                                                                                                                             OR
                                                                                                                                                  F
                                                                                      TN
                                                                                           OR
                                                                                                F



                                 L (B
                                 No lack
                                    ir/N /
                                        eg
                                         ro
                                     N (W )
                                     Bla hit
                                        nc/ e/
                                           Bla
                                               nco
                                                  )




                                                                                  D
                                                                       GN
                                                                       TerrD
                                                                       Tie e
o)                                                                        rra




hit
    e
 Bla/
                              FF
      nco
         )



             6 Mounting the light fixture                  GN
                                                           TerD
                                                           Tie re
                                                              rra
                                                                                                                                         B
                                                                                                                                                                            D

              NOTICE: The two pins on the rear of the light fixture must be
              inserted into the terminal block for the light to work.


               □□ Align the bottom edge of the light fixture (B) with
                  the bottom edge of the mounting plate (D). Tilt
                  the light fixture (B) toward the mounting plate (D),
                  making sure the light fixture (B) is centered on
                  the mounting plate (D).
               □□ Tighten the large mounting bolt (EE) securely
                  through the center of the mounting plate (D). Do                                              AA                                                     EE
                  not overtighten.
               □□ Push the rubber plug (AA) firmly into the
                  mounting bolt hole on the light fixture (B).


                                                                                                         6

                                                                                Ex. M - Page 58 of 104
Installation (continued)

7 Caulking
  fixture
           around the light

       CAUTION: Failure to completely caulk around the light
       fixture’s mounting plate (D) could result in water seepage
       into the light fixture (B) and/or junction box.
                                                                          D
 □□ Caulk around the mounting plate (D) and
    mounting surface with silicone sealant (not
    included).


Operation

1 Adjusting the lamp heads                                              2 Rotating
                                                                          downward
                                                                                   the sensor controls

                                                                               CAUTION: To avoid water damage and risk of electrical
       WARNING: Risk of fire. Keep the lamp heads at least
                                                                               shock, the motion sensor controls must be facing the
       2 in. (51 mm) from combustible materials.
                                                                               ground when installation is complete.


       CAUTION: Keep lamp heads 30° below horizontal to
                                                                         □□ Rotate the motion sensor (C) so the controls
       avoid water damage and electrical shock.                             face toward the ground.


 □□ Turn the power on at the circuit breaker or fuse
    and turn on the wall switch.
 □□ If needed, gently grasp the lamp heads (A) and
    tilt them up or down or side to side to adjust
    the light coverage area.

                                                                                                                                          DUSK TO DAWN
                                                                                                                                                SENS.
                                                                                                                                ON TIME




                                                                                                                                                         DUAL BRITE
                                                                                                                       20 MIN




                                                                                                                                H
                                                                                                                    5 MIN




                                                                                                                                   M




                                                                                                                                             6H
                                                                                                                                   L




                                                                                                                                                3H
                                                                                                                      1 MIN
                                                                                                                    TEST




                                                                               C
                                                                                                                                                OFF




           A
                          THIS SIDE UP




                             270°




                                                                    7                                               HOMEDEPOT.COM
		                                                                       Please contact 1-866-308-3976 for further assistance.
                                              Ex. M - Page 59 of 104
Operation (continued)

3 Setting the sensor for testing 4 Adjusting the motion sensor
                                   detection zone
          NOTE: When the “ON-TIME” switch is set to the “TEST”                                □□ Perform a “walk test”: walk in an arc across
          position, the light fixture will operate during the day or                             the front of the motion sensor (C).
          night. The light will stay on for 8 seconds after all motion
          is stopped.                                                                         □□ Watch the light. The light will come on and the
                                                                                                 red LED will flash indicating motion has been
                                                                                                 detected.
 □□ Set the “ON-TIME” switch to the “TEST”
    position.                                                                                 □□ Stop, wait for the light to turn off, and then
                                                                                                 begin walking again.
 □□ Set the “DUALBRITE” switch to the “OFF”
    position.                                                                                 □□ Continue this process until the detection zone
                                                                                                 has been established.
 □□ Slide the “SENS” switch to the “L” (low)
    position.                                                                                 □□ If needed, gently grasp the motion sensor (C)
                                                                                                 and move it from side to side or up and down
          NOTE: The motion sensor will need to completely warm                                   to adjust the detection zone.
          up (60 seconds) before beginning the setup process.



                 1 MIN               5 MIN
               TEST                     20 MIN



                                        ON TIME
                        L        M      H




          OFF         3H
                             6H
                                        SENS.
                                  DUSK TO DAWN                                                                                            C
                                     DUAL BRITE
                                                      C



5 Adjusting the SENS switch                                                                  6 Adjusting the ON-TIME switch
 □□ To increase the detection zone, slide the                                                          NOTE: The “ON-TIME” switch determines the amount of
    “SENS” switch toward the “H” (high) position.                                                      time the light will stay on full bright after all motion has
                                                                                                       stopped.
 □□ To decrease the detection zone, slide the
    “SENS” switch toward the “L” (low) position.
                                                                                              □□ Set the “ON-TIME” switch to the 1, 5, or 20
          NOTE: The motion sensor (C) is more sensitive to motion
          moving across the front of the sensor. The motion sensor
                                                                                                 minute position.
          (C) is less sensitive to motion moving directly toward the
          front of the sensor.
                                                                                                    1 MIN        5 MIN
                                                                                                  TEST              20 MIN



          NOTE: The higher the “SENS” setting (sensitivity), the                                        L    M
                                                                                                                    ON TIME
                                                                                                                    H
          greater the possibility of false triggering. To reduce false                                                                                 1 MIN        5 MIN
          triggering, slide the “SENS” switch toward the “L” (low)                                          6H
                                                                                                                       SENS.
                                                                                                                                                     TEST              20 MIN

          setting.
                                                                                                                                  C
                                                                                                 OFF   3H        DUSK TO DAWN


                                                            1 MIN         5 MIN
                                                          TEST               20 MIN                              DUAL BRITE                                            ON TIME

                                                  C
                                                                                                                                                           L    M      H

       1 MIN         5 MIN
     TEST               20 MIN
                                                                             ON TIME
                                                                 L    M      H                                                                                 6H
                                                                                                                                                                          SENS.
                        ON TIME                                                                                                                     OFF   3H        DUSK TO DAWN
           L     M      H




                           SENS.
                6H
    OFF   3H         DUSK TO DAWN                                               SENS.                                                                               DUAL BRITE
                                                                     6H
                                                          OFF   3H        DUSK TO DAWN
                     DUAL BRITE




                                                                          DUAL BRITE




                                                                                         8

                                                          Ex. M - Page 60 of 104
Operation (continued)

7 Adjusting
  switch
            the DUALBRITE
                                                                                        8 Using manual mode
           NOTE: The “DUALBRITE” switch determines the amount                                  NOTE: Manual mode overrides the motion sensor (C) and
           of time the lights stay on at an accent level after sundown.                        “ON‑TIME” control so the light will operate full bright. This
           Switching this setting to “OFF” will not affect the “ON-                            feature only works at night and only for one night at a time.
           TIME” setting.                                                                      The motion sensor (C) will reset to motion sensing mode
                                                                                               after 6 hours or sunrise, whichever comes first. Manual
                                                                                               mode can be toggled on and off using a wall switch.
                                                        1 MIN        5 MIN
 □□ Set the “DUALBRITE” switch to OFF,
                                     TEST3 hours,  6
                                               20 MIN


    hours, or dusk-to-dawn (sunset to sunrise).
                                                                        ON TIME          □□ To turn manual mode on, switch the light off
                                                                                            at the wall switch for 1 to 3 seconds and then
                                                            L    M      H



       1 MIN
     TEST
                     5 MIN
                        20 MIN
                                     C                                                      back on.
                                                                           SENS.
                                                                                         □□ To turn manual mode off, switch the light off
                                                                6H
                                                     OFF   3H        DUSK TO DAWN
                        ON TIME
            L    M      H
                                                                                            at the wall switch for 1 to 3 seconds and then
     OFF   3H
                6H
                           SENS.
                     DUSK TO DAWN
                                                                     DUAL BRITE             back on.
                     DUAL BRITE
                                                                                               NOTE: If the power to the light fixture is off for more than
                                                                                               5 seconds, allow the motion sensor to warm up prior to
                                                                                               switching to manual mode.




                                                                                          Turn the switch                            Turn the
                                                                                           OFF for 1 to 3                             switch
                                                                                             seconds                                 back ON




                                                                                    9                                                   HOMEDEPOT.COM
		                                                                                       Please contact 1-866-308-3976 for further assistance.
                                                   Ex. M - Page 61 of 104
Care and Cleaning
□□ To prolong the original appearance, clean the light fixture with clear water and a soft, damp cloth only.
□□ Do not use paints, solvents, or other chemicals on this light fixture. They could cause a premature
   deterioration of the finish. This is not a defect in the finish and will not be covered by the warranty.
□□ Do not spray the light fixture with a hose or power washer.


Troubleshooting
Problem                               Possible Cause                                   Solution
The light will not come on.           □□ The light switch is turned off.               □□ Turn the light switch on.
                                      □□ The fuse is blown or the circuit breaker      □□ Replace the fuse or turn the
                                         is turned off.                                   circuit breaker on.
                                      □□ Daylight turn-off (photocell) is in effect.   □□ Recheck after dark.
                                      □□ The circuit wiring is incorrect (if this is   □□ Verify the wiring is correct.
                                         a new installation).
                                      □□ The motion sensor is aimed in the             □□ Re-aim the motion sensor
                                         wrong direction.                                 to cover the desired area.
                                      □□ The outside air temperature is close to       □□ Increase the “SENS”
                                         the same as a person’s body heat.                setting.
The light comes on during the         □□ The motion sensor may be installed in a       □□ The light fixture is operating
day.                                     relatively dark location.                        normally under these
                                                                                          circumstances.
                                      □□ The “ON-TIME” switch is in the “TEST”         □□ Set the “ON-TIME” switch
                                         position.                                        to the 1, 5, or 20 minute
                                                                                          setting.
The light comes on for no             □□ The motion sensor may be sensing              □□ Decrease the “SENS”
apparent reason.                         small animals or automobile traffic.             setting or reposition the
                                                                                          motion sensor.
                                      □□ The “SENS” switch is set too high.            □□ Decrease the “SENS”
                                                                                          setting.
                                      □□ The “DUALBRITE” switch is in the 3            □□ The light fixture is operating
                                         hour, 6 hour, or dusk-to-dawn setting.           normally under these
                                                                                          circumstances.
                                      □□ The outside temperature is much               □□ Decrease the “SENS”
                                         warmer or cooler than a person’s body            setting.
                                         heat (summer or winter).
                                      □□ The light fixture is wired through a          □□ Do not use a dimmer or
                                         dimmer or timer.                                 timer to control the light
                                                                                          fixture. Replace the dimmer
                                                                                          or timer with a standard on/
                                                                                          off wall switch.
The lights turn off too late in the   □□ The light fixture may be installed in a       □□ Relocate the light fixture
Dusk-to-Dawn setting.                    relatively dark location.                        or use the 3 hour or 6 hour
                                                                                          setting.




                                                            10

                                          Ex. M - Page 62 of 104
Troubleshooting (continued)
Problem                            Possible Cause                                  Solution
The lights stay on continuously.   □□ The motion sensor may be picking up a        □□ Decrease the “SENS”
                                      heat source, such as an air vent, dryer         setting or reposition the
                                      vent, or brightly painted, heat-reflective      motion sensor.
                                      surface.
                                   □□ The motion sensor is in manual mode.         □□ Switch the motion sensor
                                                                                      to auto. See Using manual
                                                                                      mode on page 9.
                                   □□ The light fixture is wired through a         □□ Do not use a dimmer or
                                      dimmer or timer.                                timer to control the light
                                                                                      fixture. Replace the dimmer
                                                                                      or timer with a standard on/
                                                                                      off wall switch.
                                   □□ The light fixture is on the same circuit     □□ Install the light fixture on
                                      as a motor, transformer, or fluorescent         a circuit without motors,
                                      bulb.                                           transformers, or fluorescent
                                                                                      bulbs.
The lights flash on and off.       □□ Heat or light from the bulbs may be          □□ Reposition the lamp heads
                                      turning the motion sensor on and off.           away from the motion
                                                                                      sensor.
                                   □□ Heat is being reflected from other           □□ Decrease the “SENS”
                                      objects and may be turning the motion           setting or reposition the
                                      sensor on and off.                              motion sensor.
                                   □□ The motion sensor is in “TEST” mode          □□ While in “TEST” mode,
                                      and warming up.                                 the light only stays on for
                                                                                      8 seconds. Set the “ON-
                                                                                      TIME” switch to 1, 5, or 20
                                                                                      minutes.
The lights flash once then stay    □□ The motion sensor is detecting light         □□ Reposition the lamp heads
off in manual mode.                   from the lamp heads.                            to keep the area below the
                                                                                      motion sensor relatively
                                                                                      dark.




                                                        11                                         HOMEDEPOT.COM
		                                                           Please contact 1-866-308-3976 for further assistance.
                                      Ex. M - Page 63 of 104
              Questions, problems, missing parts?
   Before returning to the store, call Defiant Customer Service
8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                         1-866-308-3976

                        HOMEDEPOT.COM


               Retain this manual for future use.




                                                                    207911-03A
               Ex. M - Page 64 of 104
                                                                                    Articulos #1002169632
                                                                                               1001311064
                                                                                    Modelos #DFI-5988-BZ
                                                                                             DFI-5988-WH




       GUÍA PARA EL USO Y CUIDADO

             LUZ DE SEGURIDAD POR MOVIMIENTO




                            ¿Tiene preguntas, problemas o piezas faltantes?
                  Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
                  de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                                                1-866-308-3976

                                               HOMEDEPOT.COM




                                                    GRACIAS
    Agradecemos la fe y la confianza que usted ha depositado en Defiant al comprar esta luz de seguridad por
movimiento. Procuramos crear continuamente productos de calidad diseñados para mejorar su hogar. Visítenos en
internet para ver nuestra línea completa de productos disponibles que necesita para el mejoramiento de su hogar.
                                          ¡Gracias por escoger Defiant!
                                      Ex. M - Page 65 of 104
Contenido
Contenido.................................................14           Herramientas Requeridas.....................15
Información de seguridad.......................14                      Ferretería Incluida.................................16
Garantía...................................................14          Contenido del Paquete..........................16
  5 años de garantía limitada..................14                    Instalación...............................................17
Antes de la instalación............................15                Operación.................................................19
  Planificación de la Instalación..............15                    Cuidado y limpieza..................................22
  Especificaciones...................................15              Análisis de averías..................................22

Información de seguridad
PRECAUCIONES                                                                    ADVERTENCIA: Desconecte la energía eléctrica en el
                                                                                disyuntor o en el fusible. Coloque cinta aislante sobre el
□□ Por favor lea y entienda todo este manual antes de                           interruptor disyuntor y compruebe que no haya energía
   tratar de ensamblar, instalar u operar este aparato                          eléctrica en el aparato de luz.
   de luz.
                                                                                ADVERTENCIA: Riesgo de incendio. Mantenga los
□□ Esta lámpara requiere una fuente de alimentación                             cabezales de la lámpara por lo menos a 2 pulgadas (51
   de 20 voltios de CA.                                                         mm) de materiales combustibles.

□□ Algunos códigos exigen que la instalación la realice
   un electricista calificado.                                                  PRECAUCIÓN: Para evitar daños por el agua y el
                                                                                riesgo de una descarga eléctrica, los controles del detector
□□ Este aparato de luz debe estar correctamente                                 de movimiento deben estar de cara al suelo cuando la
                                                                                instalación esté terminada.
   conectado a tierra.
□□ Para que opere correctamente, este aparato de luz                            PRECAUCIÓN: Peligro de quemaduras. Deje que el
   debe ser:                                                                    aparato de luz se enfríe antes de tocarlo.

□□ Esta lámpara debe ser instalada fuera de casa
   sobre una pared o aleros.                                          AVISO: No conecte este aparato de luz a un interruptor reductor de
                                                                      luz ni a un temporizador.
□□ Esta lámpara debe ser instalada aproximadamente
   a 8 pies (2,4 m) por encima del suelo. Si se la
   instala a una altura más alta de la recomendada, se □□ CAN ICES-005 (B)/NMB-005 (B)
   reducirá la zona de cobertura si apunta el detector
   hacia abajo.
□□ Este aparato cumple con la Parte 15 de las Reglas de la FCC. La operación está sujeta a las dos siguientes
   condiciones: (1) este aparato no puede causar interferencias perjudiciales y (2) este aparato debe aceptar
   cualquier interferencia recibida, incluyendo una interferencia que pueda causar un funcionamiento indeseado.

Garantía
5 AÑOS DE GARANTÍA LIMITADA
LO QUE SE CUBRE
Se garantiza que este producto no tiene partes defectuosas de fábrica o de mano de obra por un período de 5 años
desde la fecha de compra. Se necesita el recibo de compra para todos los reclamos de garantía.

LO QUE NO SE CUBRE
Esta garantía no incluye el servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, o
LEDs. Los servicios no autorizados o las modificaciones hechas al producto o a cualquier componente invalidarán
esta garantía en su totalidad. Esta garantía no incluye reembolso por inconveniencia, instalación, tiempo de
instalación, perdida de uso, servicio no autorizado, o gastos de envío. Esta garantía no se extiende a otros equipos o
componentes que el consumidor usa junto con este producto.
Póngase en contacto con el personal de servicio al cliente al 1-866-308-3976 o visite el sitio www.homedepot.com.

                                                                14

                                            Ex. M - Page 66 of 104
Antes de la instalación
PLANIFICACIÓN DE LA INSTALACIÓN
Antes de instalar el aparato de luz, esté seguro que estén todas las piezas. Compare las piezas con la Ferretería
incluida y las secciones de Contenidos del paquete. Si cualquier pieza falta o está dañada, no intente ensamblar,
instalar ni operar este aparato de luz.
Tiempo estimado para la instalación: 30 minutos

ESPECIFICACIONES
Alcance                                         Hasta 70 pies (21,3 m) (Varía con la temperatura circundante)
Ángulo de detección                             Hasta 270°
Carga eléctrica - DEL                           29 Vatios
Lúmenes                                         2450
Requisitos de la energía eléctrica              120 VCA, 60 Hz
Fases de operación                              Prueba, activado por movimiento, manual
Retardo de tiempo                               1, 5, 20 minutos
Temporizador DualBrite                          Apagado, 3 horas, 6 horas, del crepúsculo al amanecer

HERRAMIENTAS REQUERIDAS


                                                     Destornillador
                                                                                             Peladores/
                 Destornillador                      de cabeza
                                                                                             cortadores de
                 phillips                            plana de 1/8 de
                                                                                             cables
                                                     pulgada




                 Probador de                         Guantes de                              Sellador de
                 circuitos                           trabajo                                 silicona




                 Escalera                                              Gafas de seguridad




                                                        15                                         HOMEDEPOT.COM
                                        Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                       Ex. M - Page 67 of 104
Antes de la instalación (continuación)
FERRETERÍA INCLUIDA
        NOTA: La ferretería se muestra en su tamaño real




           AA                                         BB                             CC                    DD


                                                                                                      EE


                                                            FRONT
                                          FF                                                     GG


                                                       HH

  Pieza         Descripción                                                  Cantidad
   AA           Tapón de caucho                                                  1
   BB           Tornillo del soporte de montaje                                  2
   CC           Tornillo del soporte de montaje                                  2
   DD           Tornillo del soporte de montaje                                  2
   EE           Tornillo grande de montaje (pre-instalado)                       1
   FF           Tornillo pequeño de montaje                                      1
   GG           Soporte de montaje (no está a escala)                            1
   HH           Mini-destornillador                                              1


CONTENIDO DEL PAQUETE

                                    A

                                                                             B
                                                  D
                                                                         C

           Pieza         Descripción                                                  Cantidad
              A          Cabezal de lámpara                                               3
              B          Artefacto de luz                                                 1
              C          Detector de movimiento                                           1
              D          Placa de montaje                                                 1



                                                                    16

                                               Ex. M - Page 68 of 104
Instalación

1 Determinación
  montaje
                del sitio de

       NOTA: Esta lámpara debe ser instalada aproximadamente
       a 8 pies (2,4 m) por encima del suelo. Si se la instala a una
       altura más alta de la recomendada, se reducirá la zona de
       cobertura si apunta el detector hacia abajo.
                                                                                Montaje en
                                                                                  pared
 □□ Determine el sitio de montaje – pared o alero.
 □□ Coloque los cabezales de la lámpara (A) en
    la dirección general de la cobertura de luz                             A                                          Montaje en
    deseada.                                                                                      C                      alero
 □□ Si es necesario, gire el detector de movimiento
    (C) de modo que los controles miren hacia el
    suelo después de la instalación.




2    Remoción de la placa de
     montaje                                                                3    Instalación del soporte de
                                                                                 montaje
       NOTA: El aparato viene con una placa de montaje (D).                          ADVERTENCIA: Desconecte la energía eléctrica en el
       Está premontado en la lámpara (B) para ser enviado.                           disyuntor o en el fusible. Coloque cinta aislante sobre el
                                                                                     interruptor disyuntor y compruebe que no haya energía
                                                                                     eléctrica en el aparato de luz.
       NOTA: El tornillo de fijación grande (EE) está pre-
       instalado en la lámpara (B). No trate de quitar el tornillo
       grande de montaje (EE).                                                       NOTA: Se incluyen seis tornillos de varios tamaños para
                                                                                     el soporte de montaje. La instalación sólo requiere dos.
                                                                                     Deseche los tornillos del soporte de montaje no utilizados
                                                                                     luego de la instalación.
 □□ Desenrosque el tornillo grande de montaje (EE)
    que conecta la lámpara (B) a la placa de
    montaje (D) y retire la placa de montaje (D).                           □□ Retire el aparato de luz existente.
                                                                            □□ Instale el soporte de montaje (GG) con la
                                        D                                      palabra estampada “FRENTE” en dirección
                                                                               contraria a la caja de conexiones. Use los
                  B                                                            tornillos del soporte de montaje (BB, CC o DD)
                                                                               que mejor encajen con la caja de conexiones.
                                                                            □□ Hale con firmeza el soporte de montaje para
                                                                               verificar que esté bien montado en la caja de
                                                                               conexiones. Si es necesario, use los tornillos
                                                                               que fueron retirados del aparato de luz anterior.

  EE
                                                                                                                                    GG
                                                                                          T
                                                                                     ON
                                                                                FR


                                                                                                                   T
                                                                                                              ON
                                                                                                         FR




                                                                                                                         BB, CC, or DD

                                                                       17                                                     HOMEDEPOT.COM
                                                  Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                Ex. M - Page 69 of 104
               Instalación (continuación)

             4 Instalación
               montaje
                           de la placa de
                                                                                                              5 Cómo   hacer las conexiones
                                                                                                                eléctricas
                   □□ Pase los cables de la caja de conexiones por el                                             □□ Inserte los cables de la caja de conexiones en
                      agujero que está en la placa de montaje (D).                                                   el lado del bloque de terminales y al rededor
                   □□ Coloque la placa de montaje (D) contra la caja de                                              del tornillo de tierra. Apriete los tornillos del
                      conexiones.                                                                                    bloque de terminales utilizando el mini-
                                                                                                                     destornillador (HH) y el tornillo de tierra para
                      □□ Cuando la instale sobre una pared, la
                                                                                                                     asegurar los cables.
                           flecha “UP” (Hacia Arriba) debe apuntar
                           hacia arriba.                                                                             □□ Inserte el cable blanco de la caja de
                      □□ Cuando la instale sobre un alero, la flecha                                                      conexiones en el terminal marcado “N
                           “UP” (Hacia Arriba) debe apuntar hacia el                                                      (White)”.
                           edificio.                                                                                  □□ Inserte el cable negro de la caja de
                   □□ Inserte el tornillo pequeño de montaje (FF) por                                                    conexiones en el terminal marcado “L
                      el agujero de la placa de montaje (D) situado                                                      (Black)”.
                      debajo del agujero roscado, y enrósquelo en
                      el agujero central del soporte de montaje (GG).                                                 □□ Conecte el alambre desnudo o verde de
                      Apriete el perno (FF) de forma segura.                                                             tierra de la caja de conexiones al tornillo
                                                                                                                         de tierra (marcado con “GND”).
                   □□ Hale firmemente de la placa de montaje (D)
                      para verificar que esté bien sujeta al soporte
                      de montaje (GG).                                                                                                               UP/Haut/Arriba


                                                                                                                                                                                    D

                           UP
                             /Ha
                                ut/
                                   Arr
                                      iba
                                                                                                        GG
                                                                                                                           L (Black/
                                                             UP/
                                                                Hau
                                                                   t/A
                                                                                                                           Noir/Negro)                                     GND
                                                                      rrib
                                                                          a                                               TN                                               Terre
                                                                                                                               ORN (White/                                 Tierra
                                                                                                                                  F
                                                                                          TN
                                                                                               OR
                                                                                                    F
                                                                                                                                 Blanc/Blanco)
                                         L (B
                                         Noi lack
                                            r/N /
                                                eg
                                                 ro
                                             N (W )
                                             Blan hite

L(                                               c/Bl /
                                                     an


NoBlack
                                                       co)



   ir/N /
                                                                                         D
                                                                              GN

        egr                                                                   TerrD
                                                                              Tier e
            o                                                                     ra


      N( )
      BlaWhit
         nc/ e/
             Bla
                 nco
                                            FF
                    )




             6 Montaje del aparato de luz                          GN
                                                                   TerD
                                                                   Tie re
                                                                      rra

                                                                                                                                                 B
                                                                                                                                                                             D

                 AVISO: Las dos clavijas de la parte posterior de la lámpara se deben
                 insertar en el bloque de terminales para que la luz funcione.


                   □□ Alinee el borde inferior de la lámpara (B)
                      con el borde inferior de la placa de montaje
                      (D). Incline la lámpara (B) hacia la placa de
                      montaje (D), asegurándose de que la lámpara
                      (B) esté centrada en la placa de montaje (D).
                   □□ Apriete el tornillo grande de montaje (EE) en
                      forma segura por el centro de la placa de                                                      AA                                               EE
                      montaje (D). No apriete excesivamente.
                   □□ Empuje con fuerza el tapón de caucho (AA)
                      en el orificio del perno de montaje de la
                      lámpara (B).



                                                                                                             18

                                                                                       Ex. M - Page 70 of 104
Instalación (continuación)

7 Calafatee
  de luz
            alrededor del aparato

       PRECAUCIÓN: No calafatear por completo alrededor
       de la placa de montaje (D) de la lámpara puede resultar
       en la filtración del agua en la lámpara (B) y / o la caja de
       conexiones.                                                          D

 □□ Calafatee alrededor de la placa de montaje (D)
    y de la superficie de montaje con un sellador
    de silicona (no incluido).


Operación

1 Ajuste
  lámpara
         de los cabezales de la
                                2 Giro hacia abajo de los
                                  controles del detector
       ADVERTENCIA: Riesgo de incendio. Mantenga los                             PRECAUCIÓN: Para evitar daños por el agua y el
       cabezales de la lámpara por lo menos a 2 pulgadas (51                     riesgo de una descarga eléctrica, los controles del detector
       mm) de materiales combustibles.                                           de movimiento deben estar de cara al suelo cuando la
                                                                                 instalación esté terminada.

       PRECAUCIÓN: Mantenga los cabezales de la lámpara
       30° debajo de la línea horizontal para evitar daños por             □□ Gire el detector de movimiento (C) de manera
       agua y descargas eléctricas.
                                                                              que los controles estén orientados hacia suelo.

 □□ Conecte la energía eléctrica en el disyuntor
    o en el fusible y encienda el interruptor de la
    pared.
 □□ Si es necesario, sujete suavemente los
    cabezales de la lámpara (A) e inclínelos hacia
    arriba o hacia abajo o de lado a lado para
    ajustar el área de cobertura de la luz.
                                                                                                                                               DUSK TO DAWN
                                                                                                                                                     SENS.
                                                                                                                                     ON TIME




                                                                                                                                                              DUAL BRITE
                                                                                                                            20 MIN




                                                                                                                                     H
                                                                                                                         5 MIN




                                                                                                                                        M




                                                                                                                                                  6H




                                                                                  C
                                                                                                                                        L




                                                                                                                                                     3H
                                                                                                                           1 MIN
                                                                                                                         TEST




                                                                                                                                                     OFF




        A
                           THIS SIDE UP




                              270°




                                                                      19                                                 HOMEDEPOT.COM
                                                  Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                Ex. M - Page 71 of 104
Operación (continuación)

3 Calibración
  prueba
              del detector para
                                4 Regulación de la zona de
                                  detección del detector de
           NOTA: Cuando el interruptor de “DURACIÓN” (“ON-TIME”)
                                                                                                  movimiento
           se fija en la posición “PRUEBA” (“TEST”) el aparato de
           luz operará durante el día o la noche. La luz permanecerá                          □□ Haga una “prueba caminando”: camine
           encendida 8 segundos después que todo movimiento se                                   transversalmente a la parte frontal del detector de
           ha detenido.                                                                          movimiento (C) siguiendo la trayectoria de un arco.
                                                                                              □□ Observe la luz. La luz se encenderá y el LED
 □□ Fije el interruptor de “DURACIÓN” en la                                                      rojo destellará indicando que se ha detectado
    posición “PRUEBA (“TEST”).                                                                   movimiento.
 □□ Fije el interruptor “DUALBRITE” en la posición                                            □□ Deténgase, espere que la luz se apague, y
    “APAGADO” (“OFF”).                                                                           luego empiece a caminar de nuevo.
 □□ Deslice el interruptor “SENS” a la posición “L”                                           □□ Continúe este proceso hasta que la zona de
    (baja).                                                                                      detección haya sido establecida.
           NOTA: El detector de movimiento necesitará calentarse                              □□ Si es necesario, sujete suavemente el detector
           completamente (60 segundos) antes de empezar el                                       de movimiento (C) y muévalo de lado a lado o
           proceso de puesta a punto.
                                                                                                 de arriba hacia abajo para ajustar la zona de
                                                                                                 detección.
                 1 MIN               5 MIN
               TEST                     20 MIN



                                        ON TIME
                        L        M      H




                                        SENS.
                             6H
           OFF        3H          DUSK TO DAWN




                                     DUAL BRITE
                                                      C                                                                                 C



5 Ajuste del interruptor SENS 6 Regulación
                                DURACIÓN
                                           del interruptor de

 □□ Para aumentar la zona de detección, deslice el                                                      NOTA: El interruptor de DURACIÓN determina el lapso de
    interruptor “SENS” hacia la posición “H” (alta).                                                    tiempo que la luz permanece encendida con todo su brillo
                                                                                                        luego que ha cesado el movimiento.
 □□ Para disminuir la zona de detección, deslice el
    interruptor “SENS” hacia la posición “L” (baja).
                                                                                              □□ Coloque el interruptor de DURACIÓN en la
           NOTA: El detector de movimiento (C) es más sensible al
           movimiento transversal a la parte frontal del detector. El
                                                                                                 posición 1, 5 o 20 minutos.
           detector de movimiento (C) es menos sensible al movimiento
           que se dirige directamente hacia la parte frontal del detector.
                                                                                                    1 MIN         5 MIN
                                                                                                  TEST               20 MIN



           NOTA: Mientras mayor sea la calibración del “SENS”                                                        ON TIME
                                                                                                         L    M      H
           (sensibilidad), mayor será la posibilidad de falsas alarmas.                                                                             1 MIN        5 MIN
           Para reducir las falsas alarmas, deslice el interruptor                                                      SENS.
                                                                                                                                                  TEST              20 MIN
                                                                                                             6H
           “SENS” hacia el ajuste “L” (baja).                                                     OFF   3H        DUSK TO DAWN

                                                            1 MIN         5 MIN
                                                          TEST               20 MIN                               DUAL BRITE
                                                                                                                                 C                      L    M
                                                                                                                                                                    ON TIME
                                                                                                                                                                    H

       1 MIN         5 MIN
                                                  C
     TEST               20 MIN
                                                                             ON TIME
                                                                 L    M      H                                                                                         SENS.
                                                                                                                                                            6H
                        ON TIME                                                                                                                  OFF   3H        DUSK TO DAWN
            L    M      H




                           SENS.
                6H
     OFF   3H        DUSK TO DAWN                                               SENS.
                                                                     6H                                                                                          DUAL BRITE
                                                          OFF   3H        DUSK TO DAWN
                     DUAL BRITE




                                                                          DUAL BRITE



                                                                                         20

                                                          Ex. M - Page 72 of 104
Operación (continuación)

7 Regulación
  DUALBRITE
             del interruptor
                                                                                     8 Uso del la fase manual
           NOTA: El interruptor DUALBRITE determina el lapso de                              NOTA: La fase manual anula el detector de movimiento
           tiempo que la luz permanece encendida con un nivel                                (C) y el control de duración (“ON-TIME”), de esta forma
           de luz reducido luego de la puesta del sol. Cambiando                             la lámpara operará con todo su brillo. Esta característica
           esta calibración a “OFF” (“DESCONECTADO”) no quedará                              funciona solamente en la noche y solamente una noche
           afectada la calibración de la DURACIÓN.                                           a la vez. El detector de movimiento (C) se reiniciará en
                                                                                             la modalidad de detección de movimiento después de 6
                                                                                             horas o cuando salga el sol, lo que ocurra primero. La fase
 □□ Coloque el interruptor “DUALBRITE” en APAGADO                                            manual puede también alternar entre encendido y apagado
                                                                                             mediante el interruptor de pared.
    (OFF), 3 horas, 6 horas o del crepúsculo
                                          1 MIN al 5 MIN
                                        TEST          20 MIN
    amanecer (de la puesta a la salida del sol).
                                                                    ON TIME            □□ Para encender la fase manual, apague la
                                                                                          luz con el interruptor de pared entre 1 a 3
                                                        L    M      H

                                    C
        1 MIN
      TEST
                     5 MIN
                        20 MIN                                                            segundos y luego vuelva a encenderla.
                                                                                       □□ Para apagar la fase manual, apague la luz con
                                                                       SENS.
                                                            6H
                        ON TIME                  OFF   3H        DUSK TO DAWN
            L    M      H

                                                                                          el interruptor de pared entre 1 a 3 segundos y
     OFF   3H
                6H
                           SENS.
                     DUSK TO DAWN                                DUAL BRITE               luego vuelva a encenderla.
                     DUAL BRITE                                                              NOTA: Si la energía eléctrica al aparato de luz es
                                                                                             apagada por más de 5 segundos, deje que el detector de
                                                                                             movimiento se caliente antes del cambio a la fase manual.




                                                                                         Apague el                           Vuelva a
                                                                                     interruptor entre                      encender el
                                                                                      1 a 3 segundos                        interruptor




                                                                                21                                                    HOMEDEPOT.COM
                                                 Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                               Ex. M - Page 73 of 104
Cuidado y limpieza
□□ Para prolongar la apariencia original, limpie la lámpara solo con agua limpia y un paño suave y húmedo.
□□ No use pinturas, solventes ni otros químicos en este aparato de luz. Podrían ser la causa de una prematura
   deterioración del acabado. Esto no es un defecto del acabado y no será cubierto por la garantía.
□□ No rocíe la lámpara con una manguera o lavadora a presión.


Análisis de averías
Problema                        Causa Probable                                  Solución
La luz no se enciende.          □□ El interruptor de la luz está apagado.       □□ Encienda el interruptor de la luz.
                                □□ El fusible está quemado o el disyuntor       □□ Cambie el fusible o conecte el
                                   está desconectado.                              disyuntor.
                                □□ El apagado de la luz diurna (fotocélu-       □□ Vuelva a revisar al amanecer.
                                   la) está vigente.
                                □□ El cableado del circuito es incorrecto       □□ Verifique que el cableado esté
                                   (si esta es una instalación nueva).             correcto.
                                □□ El detector de movimiento está enfo-         □□ Vuelva a enfocar el detector de
                                   cando a la dirección incorrecta.                movimiento para que cubra el
                                                                                   área deseada.
                                □□ La temperatura del aire exterior está cer-   □□ Aumente la calibración del
                                   cana al calor corporal de una persona.          alcance (“SENS”).
La luz se enciende durante      □□ El detector de movimiento puede estar       □□ El aparato de luz está operando nor-
el día.                            instalado en un sitio relativamente oscuro.    malmente bajo estas circunstancias.
                                □□ El interruptor de duración (“ON-             □□ Coloque el interruptor de
                                   TIME”) está en la posición prueba               duración (“ON-TIME”) en la
                                   (“TEST”).                                       calibración 1, 5 o 20 minutos.
La luz se enciende sin razón    □□ El detector de movimiento puede              □□ Reduzca la calibración del
aparente.                          estar detectando pequeños animales              alcance (“SENS”) o vuelva a co-
                                   o tráfico automotor.                            locar el detector de movimiento.
                                □□ El interruptor “SENS” está fijado            □□ Reduzca la calibración del
                                   demasiado alto.                                 alcance (“SENS”).
                                □□ El interruptor “DUALBRITE” está en           □□ El aparato de luz está operando
                                   la calibración 3 horas, 6 horas, o del          normalmente bajo estas cir-
                                   crepúsculo al amanecer.                         cunstancias.
                                □□ La temperatura exterior está más ca-         □□ Reduzca la calibración del
                                   liente o más fría que el calor corporal         alcance (“SENS”).
                                   de una persona (verano o invierno).
                                □□ El aparato de luz está cableado a            □□ No use un reductor de luz o un
                                   través de un reductor de luz o de un            temporizador para controlar el
                                   temporizador.                                   aparato de luz. Cambie el reductor
                                                                                   de luz o el temporizador por un
                                                                                   interruptor de pared estándar de
                                                                                   encendido/apagado.
Las luces se apagan dema-       □□ El aparato de luz puede estar instala-       □□ Vuelva a ubicar el aparato de luz
siado tarde en la calibración      do en un sitio relativamente oscuro.            o utilice la calibración 3 horas
crepúsculo-al-amanecer.                                                            o 6 horas.


                                                         22

                                       Ex. M - Page 74 of 104
Análisis de averías (continuación)
Problema                        Causa Probable                                  Solución
Las luces permanecen en-        □□ El detector de movimiento puede estar        □□ Reduzca la calibración del
cendidas constantemente.           absorbiendo calor de una fuente de calor        alcance (“SENS”) o vuelva a co-
                                   como una ventosa de aire, una secadora          locar el detector de movimiento.
                                   de aire, o una superficie pintada con
                                   colores brillantes y que refleja el calor.
                                □□ El detector de movimiento está en la         □□ Cambie el detector de movimien-
                                   fase manual.                                    to a automático. Vea Uso de la
                                                                                   fase manual en la página 21.
                                □□ El aparato de luz está cableado a            □□ No use un reductor de luz o un
                                   través de un reductor de luz o de un            temporizador para controlar el
                                   temporizador.                                   aparato de luz. Cambie el reduc-
                                                                                   tor de luz o el temporizador por
                                                                                   un interruptor de pared estándar
                                                                                   de encendido/apagado.
                                □□ El aparato de luz está en el mismo           □□ Instale el aparato de luz en un
                                   circuito que un motor, transformador            circuito sin motores, transfor-
                                   o tubo fluorescente.                            madores o tubos fluorescentes.
Las luces se encienden y se     □□ El calor o la luz de las bombillas           □□ Vuelva a colocar los cabezales
apagan.                            puede estar encendiendo y apagando              de la lámpara lejos del detector
                                   al detector de movimiento.                      de movimiento.
                                □□ El calor reflejado desde otro objeto         □□ Reduzca la calibración del
                                   puede estar encendiendo y apagando              alcance (“SENS”) o vuelva a co-
                                   al detector de movimiento.                      locar el detector de movimiento.
                                □□ El detector de movimiento está en la         □□ Mientras está en la fase
                                   fase “TEST” (PRUEBA) y calentándose.            PRUEBA, la luz sólo queda
                                                                                   encendida por 8 segundos. Fije
                                                                                   el interruptor “ON-TIME” para 1,
                                                                                   5 o 20 minutos.
Las luces destellan una vez y   □□ El detector de movimiento está               □□ Vuelva a colocar los cabezales
luego permanecen apagadas          detectando luz de los cabezales de la           de la lámpara para mantener
en la fase manual.                 lámpara.                                        el área por debajo del detector
                                                                                   de movimiento relativamente
                                                                                   oscura.




                                                         23                                         HOMEDEPOT.COM
                                        Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                       Ex. M - Page 75 of 104
          ¿Tiene preguntas, problemas o piezas faltantes?
Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                           1-866-308-3976

                           HOMEDEPOT.COM


                Guarde este manual para uso futuro.




                                                                          207911-03A
                  Ex. M - Page 76 of 104
                                                                                             Item #1001318516
                                                                                                   1001311061
                                                                                           Model #DFI-5985-BZ
                                                                                                 DFI-5985-WH




                       USE AND CARE GUIDE

                             MOTION SECURITY LIGHT




                                    Questions, problems, missing parts?
                         Before returning to the store, call Defiant Customer Service
                      8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                                                   1-866-308-3976

                                                  HOMEDEPOT.COM




                                                     THANK YOU
We appreciate the trust and confidence you have placed in Defiant through the purchase of this motion security light.
We strive to continually create quality products designed to enhance your home. Visit us online to see our full line of
               products available for your home improvement needs. Thank you for choosing Defiant!
                                        Ex. M - Page 77 of 104
Table of Contents
Table of Contents.......................................2               Tools Required........................................3
Safety Information.....................................2                Hardware Included..................................4
Warranty....................................................2           Package Contents...................................4
  5-Year Limited Warranty.........................2                   Installation.................................................5
Pre-Installation..........................................3           Operation...................................................7
  Planning Installation...............................3               Care and Cleaning...................................11
  Specifications.........................................3            Troubleshooting.......................................11

Safety Information
PRECAUTIONS                                                                      WARNING: Turn the power off at the circuit breaker or
                                                                                 fuse. Place tape over the circuit breaker switch and verify
□□ Please read and understand this entire manual                                 power is off at the light fixture.
   before attempting to assemble, install, or operate
   this light fixture.
                                                                                 WARNING: Risk of fire. Keep the lamp heads at least
□□ This light fixture requires a 120-Volt AC power                               2 in. (51 mm) from combustible materials.
   source.
□□ Some codes require installation by a qualified                                CAUTION: Burn hazard. Allow the light fixture to cool
                                                                                 before touching.
   electrician.
□□ This light fixture must be properly grounded.
                                                                    □□ This device complies with Part 15 of the FCC Rules.
□□ This light fixture should be installed outdoors to a                Operation is subject to the following two conditions:
   wall or eave.                                                       (1) this device may not cause harmful interference,
□□ The light fixture should be mounted approximately                   and (2) this device must accept any interference
   8 ft. (2.4 m) above the ground. If the light fixture                received, including interference that may cause
   is mounted higher than recommended, aiming the                      undesired operation.
   sensor down will reduce the coverage area.                       □□ CAN ICES-3 (B)/NMB-3(B)

Warranty
5-YEAR LIMITED WARRANTY
WHAT IS COVERED
This product is guaranteed to be free of factory defective parts and workmanship for a period of 5 years from date
of purchase. Purchase receipt is required for all warranty claims.

WHAT IS NOT COVERED
This guarantee does not include repair service, adjustment and calibration due to misuse, abuse or negligence, or
LEDs. Unauthorized service or modification of the product or of any furnished component will void this warranty in
its entirety. This warranty does not include reimbursement for inconvenience, installation, setup time, loss of use,
unauthorized service, or return shipping charges. This warranty is not extended to other equipment and components
that a customer uses in conjunction with this product.
Contact the Customer Service Team at 1-866-308-3976 or visit www.homedepot.com.




                                                                2

                                            Ex. M - Page 78 of 104
Pre-Installation
PLANNING INSTALLATION
Before installing the light fixture, ensure that all parts are present. Compare parts with the Hardware Included and
Package Contents sections. If any part is missing or damaged, do not attempt to assemble, install, or operate this
light fixture.
Estimated installation time: 30 minutes

SPECIFICATIONS
Range                                            Up to 70 ft. (21.3 m) (Varies with surrounding temperature)
Sensing angle                                    Up to 270°
Electrical load - LED                            28 Watts
Lumens                                           2350
Power requirements                               120 VAC, 60 Hz
Operating modes                                  Test, Motion activated, Manual
Time delay                                       1, 5, 20 minutes
DualBrite timer                                  Off, 3 hours, 6 hours, dusk-to-dawn
Mobile device requirements                       iPhone 4S or newer running iOS 7.x or later.
                                                 Android v4.3 or later.
                                                 Phone must also have Bluetooth® version 4.0 or later.

TOOLS REQUIRED



                  Phillips                                    1/8 in. Flathead                       Wire strippers/
                  screwdriver                                 screwdriver                            cutters




                                                                                                     Silicone
                  Circuit tester                              Work gloves
                                                                                                     sealant




                  Ladder                                      Safety goggles                         Mobile Device




                                                          3                                         HOMEDEPOT.COM
		                                                              Please contact 1-866-308-3976 for further assistance.
                                          Ex. M - Page 79 of 104
Pre-Installation (continued)
HARDWARE INCLUDED
         NOTE: Hardware shown to actual size.




            AA                                     BB                           CC                   DD


                                                                                                EE


                                                         FRONT
                                          FF                                               GG


                                                    HH

  Part           Description                                         Quantity
  AA             Rubber plug                                            1
  BB             Mounting bracket screw                                 2
  CC             Mounting bracket screw                                 2
  DD             Mounting bracket screw                                 2
  EE             Large mounting bolt (pre-installed)                    1
  FF             Small mounting bolt                                    1
  GG             Mounting bracket (not to scale)                        1
  HH             Mini screwdriver                                       1


PACKAGE CONTENTS


                                A

                                                                        B
                                                   D
                                                                       C


                 Part       Description                                         Quantity
                   A        Lamp head                                                2
                   B        Light fixture                                            1
                   C        Motion sensor                                            1
                  D         1-2- asy Connect™                                        1


                                                                 4

                                                Ex. M - Page 80 of 104
Installation

1 Determining
  location
              the mounting

        NOTE: The light fixture should be mounted approximately
        8 ft. (2.4 m) above the ground. If the light fixture is
        mounted higher than recommended, aiming the sensor
        down will reduce the coverage area.


 □□ Determine the mounting location – wall or eave                            Wall Mount
    mount.
 □□ Position the lamp heads (A) in the general                                                                         Eave Mount
    direction of the desired light coverage.
 □□ If needed, rotate the motion sensor (C) so the                        A
    text faces upward.                                                                            C




2 Removing
  Connect™
           the 1-2- asy
                                                                         3 Installing the mounting bracket
        NOTE: This fixture comes with a 1-2- asy Connect™ (D).                     WARNING: Turn the power off at the circuit breaker or
        It is pre-assembled on the light fixture (B) for shipping.                 fuse. Place tape over the circuit breaker switch and verify
                                                                                   power is off at the light fixture.

        NOTE: The large mounting bolt (EE) is pre-installed in
                                                                                   NOTE: Six mounting bracket screws of various sizes are
        the light fixture (B). Do not attempt to remove the large
                                                                                   included. The installation will only require two. Discard the
        mounting bolt (EE).
                                                                                   unused mounting bracket screws after installation.


 □□ Unscrew the large mounting bolt (EE) connecting                       □□ Remove the existing light fixture.
    the light fixture (B) to the 1-2- asy Connect™ (D)
    and remove the 1-2- asy Connect™ (D).                                 □□ Install the mounting bracket (GG) with the
                                                                             stamped word “FRONT” facing away from the
                                      D                                      junction box. Use the mounting bracket screws
                                                                             (BB, CC, or DD) that best fit the junction box.
                  B                                                       □□ Firmly pull on the mounting bracket to verify
                                                                             it is securely mounted to the junction box. If
                                                                             necessary, use the screws that were removed
                                                                             from the existing light fixture.


                                                                                                                                   GG
                                                                                        T
 EE                                                                           FR
                                                                                   ON


                                                                                                                 T
                                                                                                            ON
                                                                                                       FR




                                                                                                                     BB, CC, or DD

                                                                     5                                                      HOMEDEPOT.COM
		                                                                        Please contact 1-866-308-3976 for further assistance.
                                               Ex. M - Page 81 of 104
         Installation (continued)

         4 Installing
           Connect™
                      the 1-2- asy
                                                                                                                5 Making the electrical
                                                                                                                  connections
           □□ Route the junction box wires through the large                                                     □□ Insert the junction box wires into the side of
              hole in the 1-2- asy Connect™ (D).                                                                    the terminal block and around the ground
           □□ Place the 1-2- asy Connect™ (D) against the                                                           screw. Tighten terminal block screws using
              junction box.                                                                                         the mini-screwdriver (HH) and ground screw to
                                                                                                                    secure the wires.
              □□ When mounting to a wall, the “UP” arrow
                  must point upward.                                                                                □□ Insert the white wire from the junction box
                                                                                                                         into the terminal marked “N (White)”.
                □□ When mounting to an eave, the “UP” arrow
                   must point toward the building.                                                                   □□ Insert the black wire from the junction box
                                                                                                                        into the terminal marked “L (Black)”.
           □□ Insert the small mounting bolt (FF) through the
              1-2- asy Connect™ (D) hole located below                                                               □□ Connect the bare or green ground wire
              the threaded hole, and thread it into the center                                                          from the junction box to the ground screw
              hole of the mounting bracket (GG). Tighten the                                                            (marked with “GND”).
              bolt (FF) securely.
           □□ Firmly pull on the 1-2- asy Connect™ to verify
              it is securely attached to the mounting bracket.                                                                                    UP/Haut/Arriba                      D
                                                                                                                                                                   N (White/
                                                                                                                               GND                                 Blanc/Blanco)
                                                                                                                               Terre
                                                                                                                               Tierra                                   L (Black/
               UP                                                                                                                                                       Noir/Negro)
                 /Ha
                    ut/
                       Arr
GN                        iba
                                                                                                           GG
TerD
Tie re
                                         UP
                                           /Hau

   rra
                                               t/A
                                                  rrib
                                GN
                                TerrD
                                                      a
                                                                                                                                    TN
                                Tie e
                                   rra                                                                                                   OR
                                                                                                                                              F
                                                                                             TN
                                                                                                  OR
                                                                                                       F




                                                              N (W
                                                              Bla hit
                                                                 nc/ e/
                                                                    Bla
                                                                        nco)
                                                                   L (B
                                                                   No lack
                                                          N(          ir/N /
                                                                          egro)

                                                          BlaWhit
                                                             nc/ e/
                                                                Bla
                                                                    nc   o)              D
                                                                  L(
                       FF                                         NoBlack
                                                                     ir/N /
                                                                         egr



         6 Mounting the light fixture
                                                                                  o)

                                                                                                                                                                   D


          NOTICE: The two pins on the rear of the light fixture must be
                                                                                                                                   B
          inserted into the terminal block for the light to work.


           □□ Align the bottom edge of the light fixture (B) with
              the bottom edge of the 1-2- asy Connect™ (D)
              and tilt the light fixture (B) toward the
              1-2- asy Connect™ (D). Ensure the light fixture
              (B) is centered on the 1-2- asy Connect™ (D).
           □□ Tighten the large mounting bolt (EE) securely                                                         AA                                       EE
              through the center of the 1-2- asy Connect™
              (D). Do not overtighten.
           □□ Push the rubber plug (AA) firmly into the
              mounting bolt hole on the light fixture (B).




                                                                                                            6

                                                                                       Ex. M - Page 82 of 104
Installation (continued)

7 Caulking
  fixture
           around the light

 □□ Caulk around the 1-2- asy Connect™ (D) and
    mounting surface with silicone sealant (not
    included).
                                                                         D




Operation

1 Adjusting the lamp heads                                        2 Rotating
                                                                    downward
                                                                             the sensor controls

        WARNING: Risk of fire. Keep the lamp heads at least
                                                                    □□ Rotate the motion sensor (C) so the text faces
        2 in. (51 mm) from combustible materials.                      upward.
                                                                  NOTICE: All clearances must be maintained. See Safety Information
        CAUTION: Keep lamp heads 30° below horizontal to          on page 2.
        avoid water damage and electrical shock.

                                                                  NOTICE: The Defiant mobile app must be downloaded to operate
                                                                  the light fixture. See Step 3 on page 8 for instructions.
 □□ Turn the power on at the circuit breaker or fuse
    and turn on the wall switch.
 □□ If needed, gently grasp the lamp heads (A) and
    tilt them up or down or side to side to adjust
    the light coverage area.



                                                                                              THIS SIDE UP




                                                                                     C          270°




    A




                                                              7                                                  HOMEDEPOT.COM
		                                                                  Please contact 1-866-308-3976 for further assistance.
                                            Ex. M - Page 83 of 104
Operation (continued)

3       Downloading the Defiant®
        mobile app                                                                                             4 Pairing
                                                                                                                 app
                                                                                                                         the light to the mobile

  □□ Download the Defiant® mobile app from the                                                                  □□ Ensure the power to the light is turned ON.
     Apple® or Android® app store (search for                                                                   □□ Touch “Scan for lights” to search for existing
     “Defiant Control”).                                                                                           lights.
  □□ Turn on the Bluetooth® in the device
                                                                                                                            NOTE: During the scanning process, the app will locate
     settings.                                                                                                              ALL Bluetooth® lights in the area. Lights previously
  □□ Open the Defiant app and touch “Begin”.                                                                                paired to other devices should already be named.


                                                                                                                                                        68%   7:15 AM       ATT             9:25 PM              100%
                                               68%   7:15 AM      ATT            9:25 PM            100%




                                                                                                                       My Lights                        All                   My Lights                    All
     TURN ON BLUETOOTH                                           TURN ON BLUETOOTH
                                                                                                                   SELECT A LIGHT                                       SELECT A LIGHT
     Configuring your light settings with a mobile
                                                                 Configuring your light settings with                                                                               No lights configured
     device requires Bluetooth connectivity.
                                                                                                                             No lights configured
                                                                 a mobile device requires Bluetooth                                                                                  Scan for lights
     Before proceeding, ensure your mobile device’s              connectivity.
     Bluetooth is turned on. The Bluetooth indicator
     icon      should appear somewhere on the screen.
                                                                 Before proceeding, ensure your                                     Scan for lights
     If it does not, go into your mobile device’s Settings
     menu and turn it on.                                        mobile device’s Bluetooth is turned
                                                                 on. The Bluetooth indicator icon
                                                                 should appear somewhere on the
                                                                 screen. If it does not, go into your
                                                                 mobile device’s Settings menu and
                                                                 turn it on.
                            Begin




                                                                                 Begin




                Android                                                          iOS                                         Android                                                       iOS


5 Beginning the pairing process 6 Finishing the pairing process
The new light will be shown in a yellow circle                                                                  □□ Touch “Set Up” and enter a name and
indicating it is not paired.                                                                                       password for the light (the password must be
                                                                                                                   4 to 6 alpha-numeric characters).
  □□ Touch the new light to begin the pairing
     process.                                                                                                   □□ Either touch “Save” to continue or “Add Photo”
                                                                                                                   to add an optional picture (the photo may be
                                               68%   7:15 AM      ATT            9:25 PM            100%
                                                                                                                   an existing photo or a new photo may be taken
                                                                                                                   of the light).

          My Lights                            All                   My Lights                All                           NOTE: A preview of the light will not show until the
     SELECT A LIGHT                                            SELECT A LIGHT                                               “Save” button is touched.
                 New Light                                                New Light


                                                                                                                                                        68%   7:15 AM       ATT            9:25 PM               100%

                                                                                                                                        Set Up                            Back             Set Up

                                                                                                                    Name This Light
                                                                                                                     Enter name                                         Name This Light

                                                                                                                    Password
                                                                                                                                                                        Password
                                                                                                                     Please create a password
                                                                                                                                                                        Please create 4 character password
                                                                                                                    Verify Password
                                                                                                                                                                        Verify Password
                                                                                                                     Verify password


                                                                                                                    Add Image                                           Add Image
                                                                                                                                     Add Photo
                                                                                                                                                                                          Add Photo


                Android                                                          iOS
                                                                                                                           Cancel                     Save




                                                                                                                                                                             Cancel                    Save




                                                                                                                             Android                                                       iOS


                                                                                                           8

                                                                                 Ex. M - Page 84 of 104
Operation (continued)

7 Adjusting the light settings                                                                             The “ON-TIME” option determines the amount of time
                                                                                                           the light will stay on “Full ON Brightness Level” after
                                                                                                           all motion has stopped.
After the light is paired to the mobile app, the yellow
circle around the light will change to green.                                                              The “Full ON Brightness Level” option determines the
                                                                                                           light brightness level after the light has been turned
  □□ Touch the light icon.                                                                                 on by motion.
  □□ Touch “Settings” to adjust the light controls.
                                                                                                           The “Sensitivity” option increases and decreases the
  □□ Touch “Save” after all adjustments have been                                                          size of the detection area.
     made. Setup is complete.
                                                                                                           The “DualBrite” option determines the amount of
                 NOTE: Changes made to one light’s settings will not                                       time the lights stay on at a reduced light level after
                 affect another light’s settings.
                                                                                                           sundown. Switching this setting to “OFF” will not
                                                                                                           affect the “ON-TIME” setting.
                                     68%   7:15 AM       ATT           9:25 PM             100%

                        Settings                      Porch           Settings                             The “DualBrite Dimming Level” option determines the
     ON time
     5 minutes
                                                     ON Time: 5 Minutes                                    light brightness level of the reduced light level after
     Full ON brightness level              75%
                                                       1 Minute       5 Minutes       20 Minutes
                                                                                                           sundown.
                                                     Full ON Brightness Level: 85%


     Sensitivity
                                                     Sensitivity: Medium
                                                                                                                   NOTE: The higher the “Sensitivity” setting, the greater the
                                                                                                                   possibility of false triggering. To reduce false triggering,
     Medium

                                                         Low           Medium            High
     DualBrite time
     3 hours                                                                                                       select a lower setting.
                                                     DualBrite Time: 3 Hours
     DualBrite dimming level               25%          Off       3 Hours   6 Hours     Dusk to Dawn



                                                     DualBrite Dimming Level: 25%                                  NOTE: The “Dusk-to-Dawn” setting keeps the lights on at
                                                                                                                   an accent level from sundown to sun up.
               Cancel              Save


                                                          Cancel                      Save

                                                                                                                   NOTE: If the “DualBrite” option is set to OFF, changing the
                 Android                                              iOS                                          dimming level will have no affect on the light.




8 Setting the sensor for testing                                                                             □□ Set the “DualBrite” option to the “OFF”
                                                                                                                position.
                                                                                                             □□ Set the “Sensitivity” option to the “LOW”
                 NOTE: The light fixture will operate during the day or                                         position.
                 night during testing. The light will stay on for 8 seconds
                 after all motion is stopped.
                                                                                                                   NOTE: The motion sensor will need to completely warm
                                                                                                                   up (60 seconds) before beginning the setup process.

The light fixture will automatically enter “Test” mode
whenever the “Sensitivity” option is changed. The light
fixture will remain in “Test” until one of the following
actions occurs:
□□ The “Save” or “Cancel” option is selected.
□□ No movement during the testing process for 30
   seconds.
□□ Three minutes have passed without changing
   one of the on-screen settings.




                                                                                                       9                                                   HOMEDEPOT.COM
		                                                                                                           Please contact 1-866-308-3976 for further assistance.
                                                                      Ex. M - Page 85 of 104
Operation (continued)

9 Adjusting the motion sensor
  detection zone
                                                                            □□ If needed, gently grasp the motion sensor (C)
                                                                               and move it from side to side or up and down
                                                                               to adjust the detection zone.
  □□ Perform a “walk test”: walk in an arc across
                                                                                       NOTE: The motion sensor (C) is more sensitive to motion
     the front of the motion sensor (C).                                               moving across the front of the sensor. The motion sensor
  □□ Watch the light. The light will come on and the                                   (C) is less sensitive to motion moving directly toward the
                                                                                       front of the sensor.
     red LED will flash indicating motion has been
     detected.
  □□ Stop, wait for the light to turn off, and then
     begin walking again.
  □□ Continue this process until the detection zone
     has been established.

                                                                                                                                                                    C


10         Adding additional mobile
           devices                                                                                Deck
                                                                                                               68%




                                                                               This light is configured on another
                                                                               smartphone
                                                                                                                      7:15 AM       ATT

                                                                                                                                 Back
                                                                                                                                                  9:25 PM

                                                                                                                                                   Deck

                                                                                                                                This light is configured on
                                                                                                                                another smartphone
                                                                                                                                                                    100%

                                                                                                                                                                        Next




Additional mobile devices may be added to control the                          Enter the light’s password to gain normal
                                                                               access:                                          Enter the light’s password to gain
                                                                                                                                normal access:
light fixture.                                                                 Password
                                                                                                                                Password

                                                                                                  Next

  □□ On the new device follow steps 3 and 4 above.
  □□ After scanning for lights, select the “All” tab.
  □□ Touch the desired light on the screen and enter
     the previous user-defined password.
        NOTE: The light settings and name are stored in the light
        fixture. The light photo will need to be added separately.
                                                                                        Android                                                   iOS

11 Using manual mode                                                                                           68%    7:15 AM       ATT           9:25 PM           100%




Manual mode overrides the motion sensor (C) and
                                                                                                                                      My Lights               All
                                                                                   My Lights                   All

                                                                                                                 Manual         SELECT A LIGHT                       Manual


“ON‑TIME” control so the light will operate at the preset
                                                                              SELECT A LIGHT                     Override                                            Override



                                                                                         Side Door              OFF                        Side Door

“Full ON Brightness Level”. This feature only works at
night and only for one night at a time. The motion sensor
                                                                                         Garage Front
                                                                                                                                           Garage Front
                                                                                                                OFF




(C) will reset to motion sensing mode at sunrise.                                        Porch                         ON

                                                                                                                                           Porch


  □□ Slide the switch under “Manual Override” to
                                                                                         Deck

                                                                                                                                           Deck

     the right.
  □□ To return the light to the original settings, slide
     the switch to the left.
                                                                                        Android                                                   iOS
        NOTE: If the power to the light fixture is off for more than
        5 seconds, allow the motion sensor to warm up prior to
        switching to manual mode.




                                                                       10

                                                Ex. M - Page 86 of 104
 Operation (continued)

12 Resetting the light fixture to
   factory settings                                                              Porch



                                                                               Settings
                                                                                              68%   7:15 AM     ATT

                                                                                                              Back
                                                                                                                              9:25 PM

                                                                                                                               Porch




                                                                                                                              Settings
                                                                                                                                                 100%




 If the password is forgotten, the light fixture may be                      Rename Light
                                                                                                                           Rename Light
 reset to the original factory settings.                                Restore Factory Defaults
                                                                                                                      Restore Factory Defaults

   □□ Touch the light icon.
   □□ Touch “Restore Factory Defaults”.
   □□ Follow the on-screen instructions to restore
      all light settings back to the original factory
      settings.                                                                 Cancel

                                                                                                                              Cancel




                                                                        Android                                               iOS

Care and Cleaning
□□ To prolong the original appearance, clean the light fixture with clear water and a soft, damp cloth only.
□□ Do not use paints, solvents, or other chemicals on this light fixture. They could cause a premature
   deterioration of the finish. This is not a defect in the finish and will not be covered by the warranty.
□□ Do not spray the light fixture with a hose or power washer.


Troubleshooting
Problem                            Possible Cause                                             Solution
The light will not come on.        □□ The light switch is turned off.                         □□ Turn the light switch on.
                                   □□ The fuse is blown or the circuit                        □□ Replace the fuse or turn the
                                      breaker is turned off.                                     circuit breaker on.
                                   □□ Daylight turn-off (photocell) is in                     □□ Recheck after dark.
                                      effect.
                                   □□ The circuit wiring is incorrect (if this                □□ Verify the wiring is correct.
                                      is a new installation).
                                   □□ The motion sensor is aimed in the                       □□ Re-aim the motion sensor to
                                      wrong direction.                                           cover the desired area.
                                   □□ The outside air temperature is close                    □□ Increase the “Sensitivity”
                                      to the same as a person’s body                             setting.
                                      heat.
The light comes on during          □□ The motion sensor may be installed                      □□ The light fixture is operating
the day.                              in a relatively dark location.                             normally under these
                                                                                                 circumstances.




                                                          11                                                                   HOMEDEPOT.COM
		                                                              Please contact 1-866-308-3976 for further assistance.
                                        Ex. M - Page 87 of 104
Troubleshooting (continued)
Problem                           Possible Cause                              Solution
The light comes on for no         □□ The motion sensor may be sensing         □□ Decrease the “Sensitivity”
apparent reason.                     small animals or automobile traffic.        setting or reposition the motion
                                                                                 sensor.
                                  □□ The “Sensitivity” setting is set too     □□ Decrease the “Sensitivity”
                                     high.                                       setting.
                                  □□ The “DUALBRITE” setting is in the        □□ The light fixture is operating
                                     3 hour, 6 hour, or dusk-to-dawn             normally under these
                                     setting.                                    circumstances.
                                  □□ The outside temperature is much          □□ Decrease the “Sensitivity”
                                     warmer or cooler than a person’s            setting.
                                     body heat (summer or winter).
                                  □□ The light fixture is wired through a     □□ Do not use a dimmer or timer to
                                     dimmer or timer.                            control the light fixture. Replace
                                                                                 the dimmer or timer with a
                                                                                 standard on/off wall switch.
The lights turn off too late in   □□ The light fixture may be installed in    □□ Relocate the light fixture or use
the Dusk-to-Dawn setting.            a relatively dark location.                 the 3 hour or 6 hour setting.
The lights stay on                □□ The motion sensor may be picking         □□ Decrease the “Sensitivity”
continuously.                        up a heat source, such as an air            setting or reposition the motion
                                     vent, dryer vent, or brightly painted,      sensor.
                                     heat-reflective surface.
                                  □□ The motion sensor is in manual           □□ Turn the manual mode option to
                                     mode.                                       off. See Using manual mode on
                                                                                 page 10.
                                  □□ The light fixture is wired through a     □□ Do not use a dimmer or timer to
                                     dimmer or timer.                            control the light fixture. Replace
                                                                                 the dimmer or timer with a
                                                                                 standard on/off wall switch.
                                  □□ The light fixture is on the same         □□ Install the light fixture on
                                     circuit as a motor, transformer, or         a circuit without motors,
                                     fluorescent bulb.                           transformers, or fluorescent
                                                                                 bulbs.
The lights flash on and off.      □□ Heat or light from the lamp heads        □□ Reposition the lamp heads away
                                     may be turning the motion sensor            from the motion sensor.
                                     on and off.
                                  □□ Heat is being reflected from other       □□ Decrease the “Sensitivity”
                                     objects and may be turning the              setting or reposition the motion
                                     motion sensor on and off.                   sensor.
The light fixture is not          □□ Bluetooth® is not turned on.             □□ Turn Bluetooth® “ON” in the
responding to the Defiant app.                                                   device’s settings.
The Defiant app is not finding    □□ Bluetooth® is not turned on.             □□ Turn Bluetooth® “ON” in the
the light fixture.                                                               device’s settings.
The App is not turning on the     □□ The power to the light is turned off.    □□ Turn on the power to the light.
light fixture.
                                  □□ Bluetooth is not turned on.
                                                   ®
                                                                              □□ Turn Bluetooth® “ON” in the
                                                                                 device’s settings.


                                                        12

                                       Ex. M - Page 88 of 104
           13                                      HOMEDEPOT.COM
		              Please contact 1-866-308-3976 for further assistance.
 Ex. M - Page 89 of 104
                                        Questions, problems, missing parts?
                             Before returning to the store, call Defiant Customer Service
                          8 a.m.-7 p.m., EST, Monday-Friday, 9 a.m. - 6 p.m., EST, Saturday

                                                             1-866-308-3976

                                                            HOMEDEPOT.COM


                                                Retain this manual for future use.




The Bluetooth® word mark and logos are registered trademaks owned by Bluetooth® SIG, Inc. and any use of such marks by HeathCo LLC is under
license. Other trademarks and trade names are those of their respective owners.

                                                                                                                                   207910-02A
                                                Ex. M - Page 90 of 104
                                                                                     Articulo #1001318516
                                                                                               1001311061
                                                                                     Modelo #DFI-5985-BZ
                                                                                             DFI-5985-WH




       GUÍA PARA EL USO Y CUIDADO

             LUZ DE SEGURIDAD POR MOVIMIENTO




                            ¿Tiene preguntas, problemas o piezas faltantes?
                  Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
                  de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                                                1-866-308-3976

                                               HOMEDEPOT.COM




                                                    GRACIAS
    Agradecemos la fe y la confianza que usted ha depositado en Defiant al comprar esta luz de seguridad por
movimiento. Procuramos crear continuamente productos de calidad diseñados para mejorar su hogar. Visítenos en
internet para ver nuestra línea completa de productos disponibles que necesita para el mejoramiento de su hogar.
                                          ¡Gracias por escoger Defiant!
                                      Ex. M - Page 91 of 104
Contenido
Contenido.................................................16           Herramientas Requeridas.....................17
Información de seguridad.......................16                      Ferretería Incluida.................................18
Garantía...................................................16          Contenido del Paquete..........................18
  5 años de garantía limitada..................16                    Instalación...............................................19
Antes de la instalación............................17                Operación.................................................21
  Planificación de la Instalación..............17                    Cuidado y limpieza..................................25
  Especificaciones...................................17              Análisis de averías..................................25

Información de seguridad
PRECAUCIONES                                                                    ADVERTENCIA: Desconecte la energía eléctrica en el
                                                                                disyuntor o en el fusible. Coloque cinta aislante sobre el
□□ Por favor lea y entienda todo este manual antes de                           interruptor disyuntor y compruebe que no haya energía
   tratar de ensamblar, instalar u operar este aparato                          eléctrica en el aparato de luz.
   de luz.
                                                                                ADVERTENCIA: Riesgo de incendio. Mantenga los
□□ Esta lámpara requiere una fuente de alimentación                             cabezales de la lámpara por lo menos a 2 pulgadas (51
   de 20 voltios de CA.                                                         mm) de materiales combustibles.

□□ Algunos códigos exigen que la instalación la realice
   un electricista calificado.                                                  PRECAUCIÓN: Peligro de quemaduras. Deje que el
                                                                                aparato de luz se enfríe antes de tocarlo.
□□ Este aparato de luz debe estar correctamente
   conectado a tierra.
                                                                      AVISO: No conecte este aparato de luz a un interruptor reductor de
□□ Para que opere correctamente, este aparato de luz                  luz ni a un temporizador.
   debe ser:
□□ Esta lámpara debe ser instalada fuera de casa       □□ Este aparato cumple con la Parte 15 de las
   sobre una pared o aleros.                              Reglas de la FCC. La operación está sujeta a las
                                                          dos siguientes condiciones: (1) este aparato no
□□ Esta lámpara debe ser instalada aproximadamente
                                                          puede causar interferencias perjudiciales y (2)
   a 8 pies (2,4 m) por encima del suelo. Si se la
                                                          este aparato debe aceptar cualquier interferencia
   instala a una altura más alta de la recomendada, se
                                                          recibida, incluyendo una interferencia que pueda
   reducirá la zona de cobertura si apunta el detector
                                                          causar un funcionamiento indeseado.
   hacia abajo.
                                                       □□ CAN ICES-3 (B)/NMB-3(B)

Garantía
5 AÑOS DE GARANTÍA LIMITADA
LO QUE SE CUBRE
Se garantiza que este producto no tiene partes defectuosas de fábrica o de mano de obra por un período de 5 años
desde la fecha de compra. Se necesita el recibo de compra para todos los reclamos de garantía.

LO QUE NO SE CUBRE
Esta garantía no incluye el servicio de reparación, ajuste y calibración debido al mal uso, abuso o negligencia, o
LEDs. Los servicios no autorizados o las modificaciones hechas al producto o a cualquier componente invalidarán
esta garantía en su totalidad. Esta garantía no incluye reembolso por inconveniencia, instalación, tiempo de
instalación, perdida de uso, servicio no autorizado, o gastos de envío. Esta garantía no se extiende a otros equipos o
componentes que el consumidor usa junto con este producto.
Póngase en contacto con el personal de servicio al cliente al 1-866-308-3976 o visite el sitio www.homedepot.com.


                                                                16

                                            Ex. M - Page 92 of 104
Antes de la instalación
PLANIFICACIÓN DE LA INSTALACIÓN
Antes de instalar el aparato de luz, esté seguro que estén todas las piezas. Compare las piezas con la Ferretería
incluida y las secciones de Contenidos del paquete. Si cualquier pieza falta o está dañada, no intente ensamblar,
instalar ni operar este aparato de luz.
Tiempo estimado para la instalación: 30 minutos

ESPECIFICACIONES
Alcance                                         Hasta 70 pies (21,3 m) (Varía con la temperatura circundante)
Ángulo de detección                             Hasta 270°
Carga eléctrica - DEL                           28 Vatios
Lúmenes                                         2350
Requisitos de la energía eléctrica              120 VCA, 60 Hz
Fases de operación                              Prueba, activado por movimiento, manual
Retardo de tiempo                               1, 5, 20 minutos
Temporizador DualBrite                          Apagado, 3 horas, 6 horas, del crepúsculo al amanecer
Requisitos de los aparatos móviles              iPhone 4S o más nuevo que usan iOS 7.x o posterior.
                                                V4.3 Android o posterior.
                                                El teléfono también debe tener Bluetooth® versión 4.0 o
                                                posterior.

HERRAMIENTAS REQUERIDAS


                                                             Destornillador
                                                                                                    Peladores/
                 Destornillador                              de cabeza
                                                                                                    cortadores de
                 phillips                                    plana de 1/8 de
                                                                                                    cables
                                                             pulgada




                 Probador de                                 Guantes de                             Sellador de
                 circuitos                                   trabajo                                silicona




                                                             Gafas de
                 Escalera                                                                           Aparato móvil
                                                             seguridad




                                                        17                                         HOMEDEPOT.COM
                                        Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                       Ex. M - Page 93 of 104
Antes de la instalación (continuación)
FERRETERÍA INCLUIDA
        NOTA: La ferretería se muestra en su tamaño real




           AA                                         BB                              CC                    DD


                                                                                                       EE


                                                              FRONT
                                          FF                                                      GG


                                                         HH

  Pieza         Descripción                                                    Cantidad
   AA           Tapón de caucho                                                   1
   BB           Tornillo del soporte de montaje                                   2
   CC           Tornillo del soporte de montaje                                   2
   DD           Tornillo del soporte de montaje                                   2
   EE           Tornillo grande de montaje (pre-instalado)                        1
   FF           Tornillo pequeño de montaje                                       1
   GG           Soporte de montaje (no está a escala)                             1
   HH           Mini-destornillador                                               1


CONTENIDO DEL PAQUETE

                                A

                                                                           B
                                                     D
                                                                           C

           Pieza         Descripción                                                   Cantidad
              A          Cabezal de lámpara                                                2
              B          Artefacto de luz                                                  1
              C          Detector de movimiento                                            1
              D          1-2- asy Connect™ (conexión rápida)                               1



                                                                      18

                                               Ex. M - Page 94 of 104
Instalación

1 Determinación
  montaje
                del sitio de

       NOTA: Esta lámpara debe ser instalada aproximadamente
       a 8 pies (2,4 m) por encima del suelo. Si se la instala a una
       altura más alta de la recomendada, se reducirá la zona de
       cobertura si apunta el detector hacia abajo.
                                                                                Montaje
 □□ Determine el sitio de montaje – pared o alero.
                                                                                en pared
 □□ Coloque los cabezales de la lámpara (A) en
                                                                                                                       Montaje
    la dirección general de la cobertura de luz                                                                        en alero
    deseada.                                                                A                   C
 □□ Si es necesario, gire el detector de movimiento
    (C) de forma que el texto quede hacia arriba.




2 Retiro del 1-2- asy Connect™ 3 Instalación
                                 montaje
                                             del soporte de

       NOTA: Este dispositivo viene con un 1-2- asy Connect™                         ADVERTENCIA: Desconecte la energía eléctrica en el
       (D). Está premontado en la lámpara (B) para ser enviado.                      disyuntor o en el fusible. Coloque cinta aislante sobre el
                                                                                     interruptor disyuntor y compruebe que no haya energía
                                                                                     eléctrica en el aparato de luz.
       NOTA: El tornillo de fijación grande (EE) está pre-
       instalado en la lámpara (B). No trate de quitar el tornillo
       grande de montaje (EE).                                                       NOTA: Se incluyen seis tornillos de varios tamaños para
                                                                                     el soporte de montaje. La instalación sólo requiere dos.
                                                                                     Deseche los tornillos del soporte de montaje no utilizados
                                                                                     luego de la instalación.
 □□ Quite el tornillo de fijación grande (EE) que
    conecta la lámpara (B) al 1-2- asy Connect ™
    (D) y retire el 1-2- asy Connect ™ (D).                                 □□ Retire el aparato de luz existente.
                                                                            □□ Instale el soporte de montaje (GG) con la
                                      D                                        palabra estampada “FRENTE” en dirección
                                                                               contraria a la caja de conexiones. Use los
                  B                                                            tornillos del soporte de montaje (BB, CC o DD)
                                                                               que mejor encajen con la caja de conexiones.
                                                                            □□ Hale con firmeza el soporte de montaje para
                                                                               verificar que esté bien montado en la caja de
                                                                               conexiones. Si es necesario, use los tornillos
                                                                               que fueron retirados del aparato de luz anterior.


 EE                                                                                                                                 GG
                                                                                          T
                                                                                     ON
                                                                                FR


                                                                                                                   T
                                                                                                              ON
                                                                                                         FR




                                                                                                                         BB, CC, or DD


                                                                       19                                                     HOMEDEPOT.COM
                                                  Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                Ex. M - Page 95 of 104
         Instalación (continuación)

         4 Instalación
           Connect™
                       del 1-2- asy
                                                                                                                 5 Cómo   hacer las conexiones
                                                                                                                   eléctricas
           □□ Pase los cables de la caja de conexiones por el                                                     □□ Inserte los cables de la caja de conexiones en
              orificio grande en la 1-2- asy Connect™ (D).                                                           el lado del bloque de terminales y al rededor
           □□ Coloque el 1-2- asy Connect™ (D) contra la                                                             del tornillo de tierra. Apriete los tornillos del
              caja de conexiones.                                                                                    bloque de terminales utilizando el mini-
                                                                                                                     destornillador (HH) y el tornillo de tierra para
              □□ Cuando la instale sobre una pared, la
                                                                                                                     asegurar los cables.
                   flecha “UP” (Hacia Arriba) debe apuntar
                   hacia arriba.                                                                                     □□ Inserte el cable blanco de la caja de
              □□ Cuando la instale sobre un alero, la flecha                                                              conexiones en el terminal marcado “N
                   “UP” (Hacia Arriba) debe apuntar hacia el                                                              (White)”.
                   edificio.                                                                                          □□ Inserte el cable negro de la caja de
           □□ Inserte el perno de montaje pequeño (FF) por                                                               conexiones en el terminal marcado “L
              el orificio del 1-2- asy Connect™ (D) situado                                                              (Black)”.
              por debajo del orificio roscado, y enrósquelo en
              el orificio central del soporte de montaje (GG).                                                        □□ Conecte el alambre desnudo o verde de
              Apriete el perno (FF) de forma segura.                                                                     tierra de la caja de conexiones al tornillo
                                                                                                                         de tierra (marcado con “GND”).
           □□ Hale firmemente del 1-2- asy Connect™ para
              verificar que está correctamente conectado al
              soporte de montaje.                                                                                                                   UP/Haut/Arriba
                                                                                                                                                                                        D
                                                                                                                                                                     N (White/
                                                                                                                                  GND                                Blanc/Blanco)
               UP                                                                                                                 Terre
                  /Ha                                                                                                             Tierra                                  L (Black/
                     ut/                                                                                                                                                  Noir/Negro)
                        Arr
GN                         iba                                                                              GG
TerD
Tie re
                                          UP
                                            /Hau

   rra
                                                t/A
                                                   rrib
                                 GN
                                 TerrD
                                                       a
                                                                                                                                   TN
                                 Tie e
                                    rra                                                                                                    OR
                                                                                                                                                F
                                                                                              TN
                                                                                                   OR
                                                                                                        F




                                                               N (W
                                                               Bla hit
                                                                  nc/ e/
                                                                     Bla
                                                                         nco)
                                                                    L (B
                                                                    No lack
                                                           N(          ir/N /
                                                                           egro)

                                                           BlaWhit
                                                              nc/ e/
                                                                 Bla
                                                                     nc                   D
                                                                          o)
                           FF                                      L(
                                                                   NoBlack
                                                                      ir/N /
                                                                          egr
                                                                                   o)



         6 Montaje del aparato de luz                                                                                                                                D

          AVISO: Las dos clavijas de la parte posterior de la lámpara se deben
                                                                                                                                      B
          insertar en el bloque de terminales para que la luz funcione.


           □□ Alinee el borde inferior de la lámpara (B) con
              el borde inferior de la 1-2- asy Connect™
              (D) e incline la lámpara (B) hacia la 1-2- asy
              Connect™ (D). Asegúrese de que la lámpara (B)
              esté centrada en el 1-2- asy Connect™ (D).
           □□ Apriete el tornillo de fijación grande (EE) de                                                          AA                                        EE
              forma segura a través del centro del 1-2- asy
              Connect™ (D). No apriete excesivamente.
           □□ Empuje con fuerza el tapón de caucho (AA)
              en el orificio del perno de montaje de la
              lámpara (B).

                                                                                                             20

                                                                                        Ex. M - Page 96 of 104
Instalación (continuación)

7 Calafatee
  de luz
            alrededor del aparato

 □□ Calafatee alrededor del 1-2- asy Connect™
    (D) y de la superficie de montaje con un
                                                                              D
    sellador de silicona contra la intemperie (no
    incluido).




Operación

1 Ajuste
  lámpara
         de los cabezales de la
                                2 Giro hacia abajo de los
                                  controles del detector
        ADVERTENCIA: Riesgo de incendio. Mantenga los                    □□ Gire el detector de movimiento (C) de modo
        cabezales de la lámpara por lo menos a 2 pulgadas (51               que el texto quede hacia arriba.
        mm) de materiales combustibles.
                                                                       AVISO: Todos los espacios libres deben ser mantenidos. Vea
                                                                       Información sobre seguridad en la página 14.
        PRECAUCIÓN: Mantenga los cabezales de la lámpara
        30° debajo de la línea horizontal para evitar daños por
        agua y descargas eléctricas.                                   AVISO: La aplicación móvil Defiant debe ser descargado para hacer
                                                                       funcionar la lámpara. Vea el paso 3 en la página 22 para ver las
                                                                       instrucciones.
 □□ Conecte la energía eléctrica en el disyuntor
    o en el fusible y encienda el interruptor de la
    pared.
 □□ Si es necesario, sujete suavemente los
    cabezales de la lámpara (A) e inclínelos hacia
    arriba o hacia abajo o de lado a lado para
    ajustar el área de cobertura de la luz.

                                                                                          C
                                                                                                   THIS SIDE UP




                                                                                                     270°




    A




                                                                  21                                                   HOMEDEPOT.COM
                                               Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                             Ex. M - Page 97 of 104
Operación (continuación)

1 Descargando   la aplicación
  móvil de Defiant                                              ®
                                                                                                            2 Emparejando  la luz a la
                                                                                                              aplicación móvil
                                                                                                                □□ Asegúrese que la alimentación a la luz esté
                                                                                                                   PRENDIDA (ON).
 □□ Descargue la aplicación móvil Defiant® de la                                                                □□ Toque “Escanear luces” para buscar las luces
    tienda de aplicaciones de Apple® o de Android®                                                                 existentes.
    (busque “Defiant Control”).
                                                                                                                           NOTA: Durante el proceso de escaneo, la aplicación
 □□ Active el Bluetooth® en los ajustes del                                                                                localizará TODAS las luces Bluetooth® en la zona. Las
    aparato.                                                                                                               luces anteriormente emparejadas a otros dispositivos
                                                                                                                           deben ya tener un nombre.
 □□ Abra la aplicación Defiant y toque “Comenzar”
    (“Begin”).
                                                                                                                                                        68%     7:15 AM             ATT             9:25 PM               100%




                                               68%   7:15 AM      ATT            9:25 PM            100%




                                                                                                                      My Lights                         All                             My Lights                   All


                                                                                                                  SELECT A LIGHT                                                SELECT A LIGHT

                                                                                                                                                                                             No lights configured
     TURN ON BLUETOOTH                                           TURN ON BLUETOOTH                                          No lights configured
                                                                                                                                                                                                Scan for lights
     Configuring your light settings with a mobile
     device requires Bluetooth connectivity.                     Configuring your light settings with
                                                                 a mobile device requires Bluetooth
     Before proceeding, ensure your mobile device’s                                                                                Scan for lights
                                                                 connectivity.
     Bluetooth is turned on. The Bluetooth indicator
     icon      should appear somewhere on the screen.
                                                                 Before proceeding, ensure your
     If it does not, go into your mobile device’s Settings
     menu and turn it on.                                        mobile device’s Bluetooth is turned
                                                                 on. The Bluetooth indicator icon
                                                                 should appear somewhere on the
                                                                 screen. If it does not, go into your
                                                                 mobile device’s Settings menu and
                                                                 turn it on.
                            Begin




                                                                                 Begin

                                                                                                                            Android                                                                 iOS
                Android                                                          iOS

3 Comenzando el proceso de
  emparejamiento                                                                                            4 Terminado el proceso de
                                                                                                              emparejamiento
La nueva luz se mostrará en un círculo amarillo lo que                                                          □□ Toque “Set Up” (“Configurar”) y escriba un
indicará que no está emparejada.                                                                                   nombre y una contraseña para la luz (la
                                                                                                                   contraseña debe ser de 4 a 6 caracteres
 □□ Toque la nueva luz para comenzar el proceso
                                                                                                                   alfanuméricos).
    de emparejamiento.
                                                                                                                □□ Toque sea “Guardar” para continuar o “Añadir
                                               68%   7:15 AM      ATT            9:25 PM            100%
                                                                                                                   foto” para añadir una imagen opcional (la foto
                                                                                                                   puede ser una foto existente o se puede tomar
                                                                                                                   una nueva foto de la luz).
          My Lights                            All                   My Lights                All


     SELECT A LIGHT                                            SELECT A LIGHT
                                                                                                                           NOTA: No se mostrará una vista previa de la luz hasta
                 New Light                                                New Light                                        que se toque el botón “Guardar”.


                                                                                                                                                              68%   7:15 AM       ATT           9:25 PM        100%

                                                                                                                                              Set Up                            Back            Set Up

                                                                                                                          Name This Light
                                                                                                                           Enter name                                         Name This Light

                                                                                                                          Password
                                                                                                                                                                              Password
                                                                                                                           Please create a password
                                                                                                                                                                              Please create 4 character password
                                                                                                                          Verify Password
                                                                                                                                                                              Verify Password
                                                                                                                           Verify password


                                                                                                                          Add Image                                           Add Image
                                                                                                                                            Add Photo
                                                                                                                                                                                             Add Photo


                Android                                                          iOS
                                                                                                                                   Cancel               Save




                                                                                                                                                                                   Cancel                 Save




                                                                                                                            Android                                                                 iOS
                                                                                                           22

                                                                                 Ex. M - Page 98 of 104
Operación (continuación)

5 Ajuste
  la luz
         de la configuración de                                                                              La opción “ON-TIME” (“DURACIÓN”) determina la
                                                                                                             cantidad de tiempo que la luz permanecerá encendida
                                                                                                             “a un nivel de brillo total”, después que todo
Después que la luz esté emparejada con la aplicación                                                         movimiento se ha detenido.
móvil, el círculo amarillo alrededor de la luz se
cambiará a verde.                                                                                            La opción “Nivel de brillo total” determina el nivel de
                                                                                                             brillo de la luz después que la luz se ha encendido por
 □□ Toque el icono de la luz.                                                                                un movimiento.
 □□ Toque “Configuración” para ajustar los                                                                   La opción “Sensibilidad” aumenta y disminuye el
    controles de la luz.                                                                                     tamaño de la zona de detección.
 □□ Toque “Guardar” luego de haber hecho todos
    los ajustes. La instalación está completa.                                                               La opción “DUALBRITE” determina la cantidad de
                                                                                                             tiempo que las luces permanecen encendidas a un
                 NOTA: Los cambios hechos en la configuración de una                                         nivel de luz reducido después de la puesta del sol.
                 luz no afectarán la configuración de otra luz.                                              Si cambia este ajuste a “OFF” no afectará el ajuste
                                                                                                             “ON-TIME”.
                                           7:15 AM       ATT           9:25 PM              100%

                                                                                                             La opción “nivel de atenuación DUALBRITE” determina
                                     68%



                        Settings                      Porch           Settings

     ON time
     5 minutes
                                                     ON Time: 5 Minutes                                      el nivel de brillo de la luz del nivel de luz reducida
     Full ON brightness level              75%
                                                       1 Minute       5 Minutes        20 Minutes
                                                                                                             después de la puesta del sol.
                                                     Full ON Brightness Level: 85%


     Sensitivity
                                                                                                                     NOTA: Cuanto mayor sea el ajuste de “Sensibilidad”,
                                                     Sensitivity: Medium
     Medium

                                                         Low           Medium             High
                                                                                                                     mayor es la posibilidad de falsas alarmas. Para reducir las
     DualBrite time
     3 hours
                                                                                                                     falsas alarmas, seleccione un ajuste más bajo.
                                                     DualBrite Time: 3 Hours
     DualBrite dimming level               25%          Off       3 Hours    6 Hours     Dusk to Dawn



                                                     DualBrite Dimming Level: 25%                                    NOTA: El ajuste “anochecer al amanecer” mantiene las
                                                                                                                     luces encendidas a un cierto nivel desde el atardecer
               Cancel              Save                                                                              hasta el amanecer.
                                                          Cancel                       Save


                                                                                                                     NOTA: Si la opción “DUALBRITE” está en OFF, el cambio
                 Android                                              iOS                                            del nivel de atenuación no tendrá ningún efecto en la luz.




6      Calibración del detector para
       prueba
                                                                                                               □□ Fije la opción “DUALBRITE” a la posición
                                                                                                                  “OFF”.
                                                                                                               □□ Fije la opción “Sensibilidad” a la posición
                 NOTA: La lámpara funcionará durante el día o la noche                                            “LOW”.
                 durante la prueba. La luz permanecerá encendida 8
                 segundos después que todo movimiento se ha detenido.                                                NOTA: El detector de movimiento necesitará calentarse
                                                                                                                     completamente (60 segundos) antes de empezar el
                                                                                                                     proceso de puesta a punto.
La lámpara entrará automáticamente en la modalidad
“Prueba” siempre que se cambie la opción
“Sensibilidad”. La lámpara se quedará en “Test” hasta
que ocurra una de las siguientes acciones:
□□ Se seleccione la opción “Guardar” o “Cancelar”.
□□ No hay movimiento por 30 segundos durante el
   proceso de prueba.
□□ Han pasado tres minutos sin cambiar ninguna de
   las configuraciones en pantalla.




                                                                                                        23                                                   HOMEDEPOT.COM
                                                                            Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                                                      Ex. M - Page 99 of 104
Operación (continuación)

7 Regulación de la zona de
  detección del detector de
                                                                         □□ Si es necesario, sujete suavemente el detector
                                                                            de movimiento (C) y muévalo de lado a lado o
                                                                            de arriba hacia abajo para ajustar la zona de
      movimiento                                                            detección.
 □□ Haga una “prueba caminando”: camine                                             NOTA: El detector de movimiento (C) es más sensible al
    transversalmente a la parte frontal del detector de                             movimiento transversal a la parte frontal del detector. El
                                                                                    detector de movimiento (C) es menos sensible al movimiento
    movimiento (C) siguiendo la trayectoria de un arco.
                                                                                    que se dirige directamente hacia la parte frontal del detector.
 □□ Observe la luz. La luz se encenderá y el LED
    rojo destellará indicando que se ha detectado
    movimiento.
 □□ Deténgase, espere que la luz se apague, y
    luego empiece a caminar de nuevo.
 □□ Continúe este proceso hasta que la zona de
    detección haya sido establecida.



8 Añadiendo  dispositivos
  móviles adicionales                                                                          Deck
                                                                                                            68%




                                                                            This light is configured on another
                                                                            smartphone
                                                                                                                   7:15 AM       ATT

                                                                                                                              Back
                                                                                                                                               9:25 PM

                                                                                                                                                Deck

                                                                                                                             This light is configured on
                                                                                                                             another smartphone
                                                                                                                                                                 100%

                                                                                                                                                                    Next




Se pueden añadir dispositivos móviles adicionales                           Enter the light’s password to gain normal
                                                                            access:                                          Enter the light’s password to gain
                                                                                                                             normal access:
para controlar el aparato de luz.                                           Password
                                                                                                                             Password

                                                                                               Next

 □□ En el nuevo dispositivo siga los pasos 3 y 4
    anteriores.
 □□ Después de escanear las las luces, seleccione
    la pestaña “Todas”.
 □□ Toque la luz deseada en la pantalla y escriba la
    contraseña anterior definida por el usuario.
        NOTA: Los ajustes de la luz y el nombre se almacenan                         Android                                                   iOS
        en el aparato de luz. La foto de luz deberá ser añadida
        por separado.




9        Uso del la fase manual
                                                                                My Lights
                                                                                                            68%




                                                                                                            All
                                                                                                                   7:15 AM       ATT




                                                                                                                                   My Lights
                                                                                                                                               9:25 PM




                                                                                                                                                           All
                                                                                                                                                                 100%




La modalida manual anula el sensor de movimiento                           SELECT A LIGHT
                                                                                                              Manual
                                                                                                              Override
                                                                                                                             SELECT A LIGHT                       Manual
                                                                                                                                                                  Override




(C) y el control “ON TIME” así que la luz funcionará                                  Side Door              OFF                        Side Door



al nivel preseleccionado de “nivel de brillo total”.                                  Garage Front           OFF
                                                                                                                                        Garage Front

Esta característica funciona solamente en la noche                                    Porch                         ON

                                                                                                                                        Porch
y solamente una noche a la vez. El detector de                                        Deck

movimiento (C) vuelve a ponerse en la fase detección                                                                                    Deck


del movimiento al salir el sol.
 □□ Deslice hacia la derecha el interruptor
    “sobrecontrol manual”.                                                           Android                                                   iOS
 □□ Para poner de nuevo la luz a su configuración
    original, deslice el interruptor hacia la
    izquierda.
        NOTA: Si la energía eléctrica al aparato de luz es
        apagada por más de 5 segundos, deje que el detector de
        movimiento se caliente antes del cambio a la fase manual.




                                                                    24

                                             Ex. M - Page 100 of 104
 Operación (continuación)

10 Restablecimiento  de la
   lámpara a los ajustes de                                                    Porch
                                                                                            68%   7:15 AM     ATT

                                                                                                            Back
                                                                                                                            9:25 PM

                                                                                                                             Porch
                                                                                                                                               100%




           fábrica
                                                                             Settings
                                                                                                                            Settings
                                                                           Rename Light
                                                                                                                         Rename Light

 Si se olvida la contraseña, se puede restablecer la                  Restore Factory Defaults
                                                                                                                    Restore Factory Defaults

 lámpara a los ajustes originales de fábrica.
   □□ Toque el icono de la luz.
   □□ Toque “Restaurar valores predeterminados en
      fábrica”.
                                                                              Cancel

   □□ Siga las instrucciones de la pantalla para                                                                            Cancel

      restaurar todos los ajustes de la luz a la
      configuración original de fábrica.                              Android                                               iOS


Cuidado y limpieza
□□ Para prolongar la apariencia original, limpie la lámpara solo con agua limpia y un paño suave y húmedo.
□□ No use pinturas, solventes ni otros químicos en este aparato de luz. Podrían ser la causa de una prematura
   deterioración del acabado. Esto no es un defecto del acabado y no será cubierto por la garantía.
□□ No rocíe la lámpara con una manguera o lavadora a presión.


Análisis de averías
Problema                     Causa Probable                                            Solución
La luz no se enciende.       □□ El interruptor de la luz está apagado.                 □□ Encienda el interruptor de la luz.
                             □□ El fusible está quemado o el disyuntor                 □□ Cambie el fusible o conecte el
                                está desconectado.                                        disyuntor.
                             □□ El apagado de la luz diurna (fotocélu-                 □□ Vuelva a revisar al amanecer.
                                la) está vigente.
                             □□ El cableado del circuito es incorrecto                 □□ Verifique que el cableado esté
                                (si esta es una instalación nueva).                       correcto.
                             □□ El detector de movimiento está enfo-                   □□ Vuelva a enfocar el detector de
                                cando a la dirección incorrecta.                          movimiento para que cubra el área
                                                                                          deseada.
                             □□ La temperatura del aire exterior está cer-             □□ Aumente el ajuste de “Sensibili-
                                cana al calor corporal de una persona.                    dad”.
La luz se enciende duran-    □□ El detector de movimiento puede estar       □□ El aparato de luz está operando normal-
te el día.                      instalado en un sitio relativamente oscuro.    mente bajo estas circunstancias.




                                                         25                                                                  HOMEDEPOT.COM
                                        Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                      Ex. M - Page 101 of 104
Análisis de averías (continuación)
Problema                        Causa Probable                                  Solución
La luz se enciende sin          □□ El detector de movimiento puede              □□ Reduzca el ajuste de “Sensibilidad”
razón aparente.                    estar detectando pequeños animales              o cambie la posición del detector
                                   o tráfico automotor.                            de movimiento.
                                □□ El ajuste “Sensibilidad” es demasiado        □□ Reduzca el ajuste de “Sensibili-
                                   alto.                                           dad”.
                                □□ El ajuste “DUALBRITE” está progra-           □□ El aparato de luz está operando
                                   mado para 3 horas, 6 horas, o del               normalmente bajo estas circuns-
                                   anochecer hasta el amanecer.                    tancias.
                                □□ La temperatura exterior está más ca-         □□ Reduzca el ajuste de “Sensibili-
                                   liente o más fría que el calor corporal         dad”.
                                   de una persona (verano o invierno).
                                □□ El aparato de luz está cableado a            □□ No use un reductor de luz o un tem-
                                   través de un reductor de luz o de un            porizador para controlar el aparato
                                   temporizador.                                   de luz. Cambie el reductor de luz o
                                                                                   el temporizador por un interruptor
                                                                                   de pared estándar de encendido/
                                                                                   apagado.
Las luces se apagan dema-       □□ El aparato de luz puede estar instala-       □□ Vuelva a ubicar el aparato de luz
siado tarde en la calibración      do en un sitio relativamente oscuro.            o utilice la calibración 3 horas o 6
crepúsculo-al-amanecer.                                                            horas.
Las luces permanecen            □□ El detector de movimiento puede estar        □□ Reduzca el ajuste de “Sensibilidad”
encendidas constante-              absorbiendo calor de una fuente de calor        o cambie la posición del detector
mente.                             como una ventosa de aire, una secadora          de movimiento.
                                   de aire, o una superficie pintada con
                                   colores brillantes y que refleja el calor.
                                □□ El detector de movimiento está en la         □□ Apague la opción de modalidad
                                   fase manual.                                    manual. Vea Uso de la fase manual
                                                                                   en la página 24.
                                □□ El aparato de luz está cableado a            □□ No use un reductor de luz o un
                                   través de un reductor de luz o de un            temporizador para controlar el
                                   temporizador.                                   aparato de luz. Cambie el reductor
                                                                                   de luz o el temporizador por un
                                                                                   interruptor de pared estándar de
                                                                                   encendido/apagado.
                                □□ El aparato de luz está en el mismo           □□ Instale el aparato de luz en un cir-
                                   circuito que un motor, transformador            cuito sin motores, transformadores
                                   o tubo fluorescente.                            o tubos fluorescentes.
Las luces se encienden y        □□ El calor o la luz de los cabezales de la     □□ Vuelva a colocar los cabezales de
se apagan.                         lámpara pueden prender y apagar al              la lámpara lejos del detector de
                                   detector de movimiento.                         movimiento.
                                □□ El calor reflejado desde otro objeto         □□ Reduzca el ajuste de “Sensibilidad”
                                   puede estar encendiendo y apagando              o cambie la posición del detector
                                   al detector de movimiento.                      de movimiento.
La lámpara no responde a        □□ El Bluetooth® no está encendido.             □□ “ACTIVE” (“ON”) el Bluetooth® en
la aplicación Defiant.                                                             la configuración del aparato.



                                                            26

                                         Ex. M - Page 102 of 104
Análisis de averías (continuación)
Problema                   Causa Probable                              Solución
La aplicación Defiant no   □□ El Bluetooth no está encendido.
                                             ®
                                                                       □□ “ACTIVE” (“ON”) el Bluetooth® en
encuentra la lámpara.                                                     la configuración del aparato.
La aplicación Defiant no   □□ La alimentación a la luz está apagada.   □□ Encienda la alimentación a la luz.
enciende la lámpara.
                           □□ El Bluetooth® no está encendido.         □□ “ACTIVE” (“ON”) el Bluetooth® en
                                                                          la configuración del aparato.




                                                    27                                        HOMEDEPOT.COM
                                     Por favor, póngase en contacto al 1-866-308-3976 para obtener más ayuda.
                                   Ex. M - Page 103 of 104
                                  ¿Tiene preguntas, problemas o piezas faltantes?
                        Antes de devolverlo a la tienda, llame a Servicio al Cliente de Defiant
                        de 08 a.m.-7 p.m., EST, Lunes - Viernes, 09 a.m.-6 p.m., EST, sábado.

                                                              1-866-308-3976

                                                             HOMEDEPOT.COM


                                               Guarde este manual para uso futuro.




La marca Bluetooth® y sus logotipos son marcas comerciales registradas propiedad de Bluetooth® SIG, Inc. y cualquier uso de dichas marcas por
HeathCo LLC está hecho bajo licencia. Otras marcas comerciales y nombres comerciales pertenecen a sus respectivos propietarios.

                                                                                                                                      207910-02A
                                                Ex. M - Page 104 of 104
